Exhibit 10.2
 
Third Amended and Restated US Loan Agreement
 
 
by and among
 
EXPORT DEVELOPMENT CANADA
 
as a Lender and Agent


- and  -

 
SMTC MEX HOLDINGS, INC.
 
SMTC MANUFACTURING CORPORATION OF MASSACHUSETTS
 
,as Borrowers
 
Dated: September 14, 2011
 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

SECTION 1.
DEFINITIONS
2
 
1.1.
“Accounts”
2
 
1.2.
“Acquisition Agreement”
2
 
1.3
“Adjusted Libor Rate”
3
 
1.3.
“Agent”
3
 
1.4.
“Agent Account”
3
 
1.5.
“Amended and Restated US Loan Agreement”
3
 
1.6.
“Applicable Margin”
3
 
1.7.
“Approved Fund”
4
 
1.8.
“Bankruptcy Code”
4
 
1.9.
“Blocked Accounts”
4
 
1.10.
“Borrowers”
4
 
1.11.
“Business Day”
4
 
1.12.
“Canadian Obligors”
5
 
1.13.
“Canadian Security Documents”
5
 
1.13
“Capital Expenditures”
5
 
1.14.
“Capital Lease”
5
 
1.15.
“CCAA”
5
 
1.16.
“Closing Date”
5
 
1.17.
“Collateral”
5
 
1.18.
“Collateral Accounts”
5
 
1.19.
“Consent”
6
 
1.20.
“Control”
6
 
1.21.
“Debt Offering”
6
 
1.22.
“Default”
6
 
1.23.
“Deposit Account Control Agreement”
6
 
1.24.
“Depository Accounts”
6
 
1.25.
“Earnings Before Interest and Taxes”
6
 
1.26.
“EBITDA”
7
 
1.27.
“EDC”
7
 
1.28.
“Environmental Laws”
7
 
1.29.
“Equipment”
7
 
1.30.
“Equity Offering”
8


i 
 

--------------------------------------------------------------------------------

 

1.31.
“Equivalent Amount”
8
 
1.32.
“ERISA”
8
 
1.33.
“ERISA Affiliate”
8
 
1.34.
“ERISA Event”
8
 
1.35.
“Excluded Taxes”
9
 
1.36.
“Existing Security”
9
 
1.37.
“Existing Security Agreements”
9
 
1.38.
“Event of Default”
9
 
1.39.
“FATCA”
9
 
1.40.
“Financing Agreements”
9
 
1.41.
“Fixed Charge Coverage Ratio”
10
 
1.42.
“Fixed Charges”
10
 
1.43.
“Full Control Notice”
10
 
1.44.
“GAAP”
10
 
1.45.
“Governmental Body”
10
 
1.46.
“Hazardous Materials”
10
 
1.47.
“HTM”
11
 
1.48.
“Inactive Subsidiaries”
11
 
1.49.
“Indebtedness”
11
 
1.50.
“Information Certificate”
11
 
1.51.
“Intellectual Property”
11
 
1.52.
“Intercreditor Agreement”
12
 
1.53.
“Interest Expense”
12
 
1.54.
“Interest Payment Date”
12
 
1.55.
“Interest Period”
12
 
1.56.
“Inventory”
12
 
1.57.
“ISDA”
12
 
1.58.
“Leased Real Property”
12
 
1.59.
“Lenders”
12
 
1.60.
“Libor Rate”
13
 
1.61.
“Libor Rate Loan”
13
 
1.62.
“License Agreement”
13
 
1.63.
“Licensor”
13
 
1.64.
“Lien”
13
 
1.65.
“Lien Waiver Agreement”
13


ii 
 

--------------------------------------------------------------------------------

 


  1.66.
“Loans”
14
 
1.67.
“Material Adverse Effect”
14
 
1.68.
“Maturity Date”
14
 
1.69.
“Mexican Negative Pledge Agreement”
14
 
1.70.
“Mexican Obligor Collateral”
14
 
1.71.
“Mexican Obligors”
14
 
1.72.
“Mexican Security Documents”
14
 
1.73.
“Mexican Undertaking”
15
 
1.74.
“Moody’s”
15
 
1.75.
“Multiemployer Plan”
15
 
1.76.
“Obligations”
15
 
1.77.
“Obligor”
15
 
1.78.
“Officer’s Compliance Certificate”
15
 
1.79.
“Ordinary Course of Business”
15
 
1.80.
“Original US Loan Agreement”
16
 
1.81.
“Payment Account”
16
 
1.82.
“PBGC”
16
 
1.83.
“Pension Plans”
16
 
1.84.
“Permitted Encumbrances”
16
 
1.85.
“Person” or “person”
17
 
1.86.
“PNC”
17
 
1.87.
“PNC Credit Agreement”
17
 
1.88.
“PNC Financing Agreements”
17
 
1.89.
“PPSA”
17
 
1.90.
“Prime Rate”
17
 
1.91.
“Priority Event”
17
 
1.92.
“Properly Contested”
18
 
1.93.
“Real Property”
18
 
1.94.
“Records”
18
 
1.95.
“Reference Rate”
18
 
1.96.
“Reference Rate Loans”
19
 
1.97.
“Register”
19
 
1.98.
“Registered Term Loan”
19
 
1.99.
“Registered Term Loan Note”
19
 
1.100.
“Reportable Event”
19


iii
 

--------------------------------------------------------------------------------

 
1.101.
 
“Required Lenders”
19
 
1.102.
“Revolving Lender Payout Letter”
19
 
1.103.
“S&P”
19
 
1.104.
“Second Amended and Restated US Loan Agreement”
19
 
1.105.
“Security Agreements”
19
 
1.106.
“Sellers”
20
 
1.107.
“SMTC Corporation”
20
 
1.108.
“SMTC Mex Holdings”
20
 
1.109.
“SMTC Mex Holdings Inventory”
20
 
1.110.
“Solvent”
20
 
1.111.
“Special Agent Advances”
20
 
1.112.
“Spot Rate”
21
 
1.113.
“Subsidiaries”
21
 
1.114.
“Term Loan”
21
 
1.115.
“Term Loan Interest Rate”
21
 
1.116.
“Total Debt”
21
 
1.117.
“Total Excess Availability”
21
 
1.118.
“Total Leverage Ratio”
22
 
1.119.
“Transferee”
22
 
1.120.
“UCC”
22
 
1.121.
“US”
22
 
1.122.
“US Dollar Amount”
22
 
1.123.
“US Reference Bank”
22
 
1.124.
“US Tax Code”
22
 
1.125.
“WARN”
22
SECTION 2.
CREDIT FACILITIES
23
 
2.1.
Intentionally Deleted.
23
 
2.2.
Intentionally Deleted.
23
 
2.3.
Term Loan
23
 
2.4.
Intentionally Deleted.
25
 
2.5.
Taxes
25
SECTION 3.
INTEREST AND FEES
28
 
3.1.
Interest
28
 
3.2.
Closing Fee
29
 
3.3.
Intentionally Deleted.
29


iv 
 

--------------------------------------------------------------------------------

 


3.4.
Intentionally Deleted.
29
 
3.5.
Intentionally Deleted.
29
 
3.6.
Increased Costs and Changes in Law
29
SECTION 4.
CONDITIONS
31
 
4.1.
Conditions Precedent to Amendment and Restatement
31
 
4.2.
Conditions Subsequent to Amendment and Restatement
34
 
SECTION 5.
COLLECTION AND ADMINISTRATION
34
 
5.1.
The Borrowers’ Loan Account
34
 
5.2.
Statements
35
 
5.3.
Collection of Accounts
35
 
5.4.
Payments
37
 
5.5.
Obligations Several; Independent Nature of Lenders’ Rights
38
SECTION 6.
COLLATERAL REPORTING AND COVENANTS
38
 
6.1.
Collateral Reporting
38
 
6.2.
Accounts Covenants
38
 
6.3.
Inventory Covenants
39
 
6.4.
Equipment Covenants
40
 
6.5.
Power of Attorney
40
 
6.6.
Right to Cure
41
 
6.7.
Access to Premises
42
 
6.8.
Insurance
42
 
6.9.
Failure to Pay Insurance.
43
SECTION 7.
REPRESENTATIONS AND WARRANTIES
43
 
7.1.
Corporate Existence, Power and Authority; Subsidiaries
43
 
7.2.
Financial Statements; No Material Adverse Change
43
 
7.3.
Name; State of Organization; Chief Executive Office; Collateral Locations
44
 
7.4.
Title to Properties
44
 
7.5.
Tax Returns
44
 
7.6.
Litigation
45
 
7.7.
Compliance with Other Agreements and Applicable Laws
45
 
7.8.
Bank Accounts
45
 
7.9.
Accuracy and Completeness of Information
45
 
7.10.
Status of Pension Plans
46
 
7.11.
Environmental Compliance
47
 
7.12.
U.S. Legislation
48


v 
 

--------------------------------------------------------------------------------

 

7.13.
Intellectual Property
48
 
7.14.
Subsidiaries; Affiliates; Capitalization; Solvency
49
 
7.15.
Survival of Warranties; Cumulative
49
 
7.16.
Inactive Subsidiaries
49
 
7.17.
Labour Disputes
50
 
7.18.
Interrelated Business
50
SECTION 8.
AFFIRMATIVE AND NEGATIVE COVENANTS
51
 
8.1.
Maintenance of Existence
51
 
8.2.
New Collateral Locations
51
 
8.3.
Compliance with Laws, Regulations, Etc.
51
 
8.4.
Payment of Taxes and Claims
53
 
8.5.
Reserved
53
 
8.6.
Financial Statements and Other Information
53
 
8.7.
Sale of Assets, Consolidation, Amalgamation, Dissolution, Merger, Etc.
55
 
8.8.
Encumbrances
55
 
8.9.
Capital Expenditures
56
 
8.10.
Loans.
56
 
8.11.
Indebtedness
56
 
8.12.
Loans, Investments, Guarantees, Etc.
56
 
8.13.
Dividends and Redemptions
57
 
8.14.
Transactions with Affiliates
58
 
8.15.
Intellectual Property
58
 
8.16.
Additional Bank Accounts
58
 
8.17.
Operation of Pension Plans
58
 
8.18.
Costs and Expenses
60
 
8.19.
Further Assurances
60
 
8.20.
EBITDA
60
 
8.21.
Inactive Subsidiaries
61
 
8.22.
End of Fiscal Years; Fiscal Quarters
61
 
8.23.
Change in Business
61
 
8.24.
Maximum Total Debt
62
 
8.25.
Maximum Capital Expenditures
62
 
8.26.
After Acquired Real Property
62
SECTION 9.
EVENTS OF DEFAULT AND REMEDIES
63
 
9.1.
Events of Default
63


vi 
 

--------------------------------------------------------------------------------

 

9.2.
Remedies
65
SECTION 10.
JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW
67
 
10.1.
Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver
67
 
10.2.
Waiver of Notices
68
 
10.3.
Amendments and Waivers
69
 
10.4.
Waiver of Counterclaim
70
 
10.5.
Indemnification
70
SECTION 11.
TERM OF AGREEMENT; MISCELLANEOUS
70
 
11.1.
Term
70
 
11.2.
Notices
71
 
11.3.
Partial Invalidity
72
 
11.4.
Successors and Assignment
72
 
11.5.
Entire Agreement
74
 
11.6.
Headings
74
 
11.7.
Judgment Currency
74
 
11.8.
Interpretative Provisions
74
 
11.9.
Counterparts
75
 
11.10.
Treatment of Certain Information; Confidentiality
75
 
11.11.
Disclosure
75
SECTION 12.
THE AGENT
76
 
12.1.
Appointment, Powers and Immunities
76
 
12.2.
Reliance By Agent
76
 
12.3.
Events of Default
77
 
12.4.
Agent in its Individual Capacity
77
 
12.5.
Indemnification
77
 
12.6.
Non-Reliance on Agent and Other Lenders
78
 
12.7.
Failure to Act
78
 
12.8.
Concerning the Collateral and the Related Financing Agreements
78
 
12.9.
Intentionally Deleted.
78
 
12.10.
Collateral Matters
78
 
12.11.
Intercreditor Agreement.
79
 
12.12.
Successor Agent
79
 
12.13.
Joint and Several
80
 
12.14.
Successor Agent
80


vii
 

--------------------------------------------------------------------------------

 


SECTION 13.
ACKNOWLEDGEMENT AND RESTATEMENT
80
 
13.1.
Existing Obligations
80
 
13.2.
Amendment and Restatement
80


viii
 

--------------------------------------------------------------------------------

 

INDEX TO
EXHIBITS AND SCHEDULES
 


 
Exhibit A
Information Certificates
 
Schedule 1.84
Permitted Encumbrances
 
Schedule 7.8
Bank Accounts
 
Schedule 7.17
Labour Disputes
 
Schedule 8.11
Indebtedness
 
Schedule 8.12
Loans, Investments and Guarantees
 


ix 
 

--------------------------------------------------------------------------------

 
THIRD AMENDED AND RESTATED US LOAN AGREEMENT
 
This Third Amended and Restated US Loan Agreement dated September 14, 2011 is
entered into by and among Export Development Canada (“EDC”), in its capacity as
agent for the Lenders (in such capacity together with its successors and
assigns, “Agent”), the lenders party hereto from time to time as lenders of the
Term Loan (in such capacity together with their respective successors and
assigns, collectively, “Lenders” and individually a “Lender”) and SMTC Mex
Holdings, Inc. (“SMTC Mex”), a Delaware corporation and SMTC Manufacturing
Corporation of Massachusetts (“SMTC MA”), a Massachusetts corporation (each a
“Borrower” and collectively the “Borrowers”).
 
W I T N E S S E T H:
 
WHEREAS the Borrowers and SMTC Manufacturing Corporation of California (“SMTC
CA” and together with the Borrowers, the “Existing Borrowers”), a California
corporation, as borrowers, Wells Fargo Bank, N.A. (formerly known as Wachovia
Capital Finance Corporation (Central) (formerly known as Congress Financial
Corporation (Central))), an Illinois corporation, in its capacity as lender
(“Revolving Lender”) and in its capacity as agent (“Revolving Agent”) are
parties to the US Loan Agreement dated as of June 1, 2004 (as amended pursuant
to a first amending agreement dated March 31, 2005, a second amending agreement
dated August 17, 2005, a third amending agreement dated June 12, 2006, an
extension letter dated August 1, 2006 and a fourth amending agreement dated
September 20, 2006, the “Original US Loan Agreement”) pursuant to which
Revolving Lender has made and may make loans and provide other financial
accommodations to the Existing Borrowers;
 
WHEREAS the Existing Borrowers, Revolving Lender, Revolving Agent and Monroe
Capital Management Advisors LLC (“Monroe”), as Lender and Agent, amended and
restated the Original US Loan Agreement pursuant to an Amended and Restated US
Loan Agreement dated August 3, 2007 (the “Amended and Restated US Loan
Agreement”) pursuant to which Revolving Lender and Lender have made and may make
loans and provide other financial accommodations to the Existing Borrowers;
 
WHEREAS the Existing Borrowers, Revolving Lender, Revolving Agent and EDC, as
Lender and Agent, amended and restated the Amended and Restated US Loan
Agreement pursuant to a Second Amended and Restated US Loan Agreement dated
August 7, 2008 (the “Second Amended and Restated US Loan Agreement”) pursuant to
which Revolving Lender and Lender have made and may make loans and provide other
financial accommodations to the Borrowers;
 
WHEREAS SMTC Mex and PNC Bank, National Association (“PNC”) are entering into
that certain Revolving Credit and Security Agreement, dated as of the date
hereof, among SMTC Mex, SMTC Corporation, a Delaware corporation (“SMTC
Corporation”), SMTC Manufacturing Corporation of California, a California
corporation (“SMTC California”), HTM Holdings, Inc., a Delaware corporation
(“HTM Holdings”), ZF Array Technology, Incorporated, a Delaware corporation (“ZF
Array”), SMTC Manufacturing Corporation of Canada, a corporation organized under
the laws of the Province of Ontario (“SMTC Canada”), as the Canadian Borrower,
the financial institutions from time to time party thereto as Lenders and
 

 
1

--------------------------------------------------------------------------------

 

PNC as Agent for the Lenders (the “PNC Credit Agreement”), which establishes a
senior secured revolving credit facility between PNC and SMTC Mex;
 
WHEREAS the parties wish to terminate all of the obligations of Revolving Lender
and Revolving Agent by amending and restating the Second Amended and Restated US
Loan Agreement;
 
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree that the
Second Amended and Restated US Loan Agreement shall be amended and restated in
its entirety as of the date hereof as follows. All capitalized terms used herein
and not otherwise defined shall have the same meanings assigned to such terms in
the Intercreditor Agreement, dated as of the date hereof, between PNC and EDC.
 
SECTION 1.                           DEFINITIONS
 
All terms used herein which are defined in the UCC (as hereinafter defined)
shall have the meanings given therein unless otherwise defined in this
Agreement. All references to the plural herein shall also mean the singular and
to the singular shall also mean the plural unless the context otherwise
requires. All references to the Borrowers, Lenders and Agent pursuant to the
definitions set forth in the recitals hereto, or to any other person herein,
shall include their respective successors and assigns. The words “hereof’,
“herein”, “hereunder”, “this Agreement” and words of similar import when used in
this Agreement shall refer to this Agreement as a whole and not any particular
provision of this Agreement and as this Agreement now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced. The
word “including” when used in this Agreement shall mean “including, without
limitation”. References herein to any statute or any provision thereof include
such statute or provision as amended, revised, re-enacted, and/or consolidated
from time to time and any successor statute thereto. An Event of Default (as
hereinafter defined) shall exist or continue or be continuing until such Event
of Default is waived in accordance with Section 10.3 or is cured in a manner
satisfactory to the Required Lenders (as hereinafter defined), if such Event of
Default is capable of being cured as determined by the Required Lenders. Any
accounting term used herein unless otherwise defined in this Agreement shall
have the meanings customarily given to such term in accordance with GAAP.
“Canadian Dollars” and the sign “CS” mean lawful money of Canada. “US Dollars”
and the sign “US$” mean lawful money of the US. All monetary amounts referred to
in this Agreement are in US Dollars unless otherwise stated. For purposes of
this Agreement, the following terms shall have the respective meanings given to
them below:
 
1.1.           “Accounts”
 
“Accounts” shall mean all present and future rights of each Borrower to payment
for goods sold or leased or for services rendered, which are not evidenced by
instruments or chattel paper, and whether or not earned by performance.
 
1.2.           “Acquisition Agreement”
 

 
2

--------------------------------------------------------------------------------

 

“Acquisition Agreement” shall mean the Stock Purchase Agreement, including all
exhibits and schedules thereto, dated as of August 29, 2011, between Sellers, as
sellers, and SMTC Corporation, as buyer.
 
1.3           “Adjusted Libor Rate”
 
“Adjusted Libor Rate” shall mean, with respect to each Interest Period for any
Libor Rate Loan, the rate per annum (rounded upwards, if necessary, to the next
one-sixteenth (1/16th) of one percent (1%)) determined by dividing:
 
(a)           the Libor Rate for such Interest Period by:
 
(b)           a fraction equal to:
 
 
(i)
one (1); minus

 
 
(ii)
the Reserve Percentage.

 
For purposes hereof, “Reserve Percentage” shall mean the reserve percentage,
expressed as a decimal, prescribed by any United States or foreign banking
authority for determining the reserve requirement which is or would be
applicable to deposits of US Dollars in a non-United States or an international
banking office of the US Reference Bank, used to fund a Libor Rate Loan or any
Libor Rate Loan made with the proceeds of such deposit, whether or not the US
Reference Bank actually holds or has made any such deposits or loans. The
Adjusted Libor Rate shall be adjusted on and as of the effective day of any
change in the Reserve Percentage.
 
1.3.           “Agent”
 
“Agent” shall have the meaning set forth in the preamble to this Agreement.
 
1.4.           “Agent Account”
 
“Agent Account” shall mean Citibank, N.A., 111 Wall Street, New York, New York
10043, U.S.A.  for the credit of Export Development Canada, ABA number
021000089, SWIFT CITIUS33, account number 36236357, or at such other account or
financial institution as EDC may from time to time notify the Borrower.
 
1.5.           “Amended and Restated US Loan Agreement”
 
“Amended and Restated US Loan Agreement” shall have the meaning set forth in the
preamble to this Agreement.
 
1.6.           “Applicable Margin”
 
“Applicable Margin” shall mean the corresponding percentages per annum as set
forth in the table below. The Applicable Margin shall be determined and adjusted
quarterly on the date (each, a “Calculation Date”) on which the Borrower
provides (or are required to provide) an Officer’s Compliance Certificate
pursuant to Section 8.6(a)(ii) for the most recently ended fiscal
 

 
3

--------------------------------------------------------------------------------

 

quarter of SMTC Corporation; provided, however, that (a) the Applicable Margin
shall be determined by reference to the Total Leverage Ratio as of the last day
of the most recently ended fiscal quarter of SMTC Corporation preceding the
applicable Calculation Date and (b) if the Borrowers fail to provide the
Officer’s Compliance Certificate as required by Section 8.6(a)(ii) for the most
recently ended fiscal quarter of SMTC Corporation preceding the applicable
Calculation Date, the Applicable Margin for such Calculation Date shall be based
on Level I until such time as such Officer’s Compliance Certificate is provided,
at which time the Level shall be determined by reference to the Total Leverage
Ratio as of the last day of the most recently ended fiscal quarter of SMTC
Corporation preceding such Calculation Date.
 
Level
Total Leverage Ratio
Applicable
Margin for
Libor Rate
Loans
Applicable
Margin for
Reference Rate
Loans
Level I
Greater than or equal to
2.00x
3.50%
2.25%
Level II
Less than 2.00x but greater
than or equal to 1.50x
3.00%
1.75%
Level III
Less than 1.50x
2.50%
1.25%



 
1.7.           “Approved Fund”
 
“Approved Fund” shall mean with respect to any Lender that is a fund or similar
investment vehicle that makes or invests in commercial loans, any other fund or
similar investment vehicle that invests in commercial loans which is managed or
advised by the same investment advisor as such Lender or by an affiliate of such
investment advisor.
 
1.8.            “Bankruptcy Code”
 
“Bankruptcy Code” shall mean the United States Bankruptcy Code (11 U.S.C. § 101,
et seq.), as amended, and any successor statute.
 
1.9.           “Blocked Accounts”
 
“Blocked Accounts” shall have the meaning set forth in the PNC Credit Agreement.
 
1.10.           “Borrowers”
 
“Borrower” shall have the meaning set forth in the preamble to this Agreement.
 
1.11.           “Business Day”
 
“Business Day” shall mean a day (other than a Saturday, Sunday or statutory
holiday in Ontario, Illinois or New York) on which banks in Toronto, and  New
York City and, with respect to Libor Rate Loans, London, England, are open for
business in the normal course.
 

 
4

--------------------------------------------------------------------------------

 

1.12.           “Canadian Obligors”
 
 “Canadian Obligors” means SMTC Manufacturing Corporation of Canada and SMTC
Nova Scotia Company.


1.13.           “Canadian Security Documents”
 
 “Canadian Security Documents” means the Guaranty and Suretyship Agreement dated
as of the Closing Date provided by Canadian Obligors in favour of the Agent, the
Trademark Security Agreement dated as of the Closing Date between SMTC
Manufacturing Corporation of Canada and the Agent and the General Security
Agreement dated as of the Closing Date granted by the Canadian Obligors in
favour of the Agent.
 
1.13           “Capital Expenditures”
 
“Capital Expenditures” shall mean all expenditures for, or contracts for
expenditures for, any fixed or capital assets or improvements, or for
replacements, substitutions or additions thereto, which have a useful life of
more than one (1) year, including the direct or indirect acquisition of such
assets by way of offset items or otherwise and shall include the principal
amount of payments under Capital Leases during the applicable period.
 
1.14.           “Capital Lease”
 
“Capital Lease” shall mean, as applied to any Person, any lease of (or any
agreement conveying the right to use) any assets or property (whether real,
personal or mixed) by such Person as lessee which in accordance with GAAP, is
required to be reflected as a liability on the balance sheet of such Person.
 
1.15.           “CCAA”
 
“CCAA” shall mean the Companies’ Creditors Arrangement Act (Canada).
 
1.16.           “Closing Date”
 
“Closing Date” shall mean September 14, 2011 or such later date as the
conditions precedent to effectiveness hereof are satisfied in the sole
discretion of Agent.
 
1.17.           “Collateral”
 
“Collateral” shall mean all of the undertaking, property and assets, present and
future, real and personal, of each Borrower and any other Obligor now or
hereafter pledged, charged, assigned, transferred and/or encumbered to secure,
either directly or indirectly, repayment of any of the Obligations.
 
1.18.           “Collateral Accounts”
 
“Collateral Accounts” shall have the meaning set forth in Section 5.3(a) hereof.
 

 
5

--------------------------------------------------------------------------------

 

1.19.           “Consent”
 
“Consent” shall mean all filings and all licenses, permits, consents, approvals,
authorizations, qualifications and orders of governmental bodies and other third
parties, domestic or foreign, necessary to carry on any Borrower’s business or
necessary (including to avoid a conflict or breach under any agreement,
instrument, other document, license, permit or other authorization) for the
execution, delivery or performance of this Agreement, including any Consents
required under all applicable federal, state, provincial or other applicable
law.
 
1.20.           “Control”
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities or by contract or otherwise and,
when determining control based on ownership of voting securities, means, with
respect to control of a body corporate by a Person, the holding (other than by
way of security only) by or for the benefit of that Person, or affiliates of
that Person of securities of such body corporate or the right to vote or direct
the voting of securities of such body corporate to which, in the aggregate, are
attached more that 50% of the votes that may be cast to elect directors of the
body corporate, provided that the votes attached to those securities are
sufficient, if exercised, to elect a majority of the directors of the body
corporate.
 
1.21.           “Debt Offering”
 
“Debt Offering” shall mean any incurrence of indebtedness by SMTC Corporation
and its Subsidiaries on terms and conditions approved in writing by Agent
including that such indebtedness is fully subordinated in right of payment to
the Obligations.
 
1.22.           “Default”
 
“Default” shall mean an event, circumstance or omission which, with any of the
giving of notice, a lapse of time or a failure to remedy the event, circumstance
or omission within a lapse of time, would constitute an Event of Default, unless
cured or waived.
 
1.23.           “Deposit Account Control Agreement”
 
“Deposit Account Control Agreement” shall have the meaning set forth in
Section 5.3 hereof.
 
1.24.           “Depository Accounts”
 
“Depository Accounts” shall have the meaning set forth in the PNC Credit
Agreement.
 
1.25.           “Earnings Before Interest and Taxes”
 
“Earnings Before Interest and Taxes” shall mean for any period the sum of (i)
net income (or loss) of Borrowers on a consolidated basis for such period
(excluding extraordinary gains or losses and any gains from purchase accounting
adjustments related to ZF Array, if any), plus (ii) all interest expense of
Borrowers on a consolidated basis for such period, plus (iii) all charges
 

 
6

--------------------------------------------------------------------------------

 

against income of Borrowers on a consolidated basis for such period for federal,
state, provincial and local taxes.
 
1.26.           “EBITDA”
 
“EBITDA” shall mean, as to any Person, with respect to any period, an amount
equal to the net income of such Person for such period determined in accordance
with GAAP, plus, without duplication:
 
 
(i)
Earnings Before Interest and Taxes for such period;

 
 
(ii)
depreciation and amortization expenses for such period; and

 
 
(iii)
cash restructuring charges incurred for such period.

 
1.27.           “EDC”
 
“EDC” shall have the meaning set forth in the preamble to this Agreement.
 
1.28.           “Environmental Laws”
 
“Environmental Laws” shall mean with respect to any Person all federal (US and
Canada), state, provincial, district, local, municipal and foreign laws,
statutes, rules, regulations, ordinances, orders, directives, permits, licenses
and consent decrees relating to health, safety, hazardous, dangerous or toxic
substances, waste or material, pollution and environmental matters, as now or at
any time hereafter in effect, applicable to such Person and/or its business and
facilities (whether or not owned by it), including laws relating to emissions,
discharges, releases or threatened releases of pollutants, contamination,
chemicals, or hazardous, toxic or dangerous substances, materials or wastes into
the environment (including ambient air, surface water, ground water, land
surface or subsurface strata) or otherwise relating to the generation,
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, chemicals, or hazardous,
toxic or dangerous substances, materials or wastes. The term “Environmental
Laws” includes (i) the U.S. Federal Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the U.S. Federal Superfund Amendments
and Reauthorization Act, the U.S. Federal Water Pollution Control Act of 1972,
the U.S. Federal Clean Water Act, the U.S. Federal Clean Air Act, the U.S.
Federal Resource Conservation and Recovery Act of 1976 (including the Hazardous
and Solid Waste Amendments thereto), the U.S. Federal Solid Waste Disposal and
the U.S. Federal Toxic Substances Control Act, the U.S. Federal Insecticide,
Fungicide and Rodenticide Act, the U.S. Federal Safe Drinking Water Act of 1974,
(ii) applicable State or local counterparts to such laws and (iii) any common
law or equitable doctrine that may impose liability or obligations for injuries
or damages due to, or threatened as a result of, the presence of or exposure to
any Hazardous Materials.
 
1.29.           “Equipment”
 
“Equipment” shall mean all of each Borrower’s now owned and hereafter acquired
equipment, machinery, computers and computer hardware and software (whether
owned or licensed), vehicles, tools, furniture, fixtures, all attachments,
accessions and property now or hereafter
 

 
7

--------------------------------------------------------------------------------

 

affixed thereto or used in connection therewith, and substitutions and
replacements thereof, wherever located.
 
1.30.           “Equity Offering”
 
“Equity Offering” shall mean any issuance of shares or equity interests of SMTC
Corporation on terms and conditions approved in writing by Agent.
 
1.31.           “Equivalent Amount”
 
“Equivalent Amount” in one currency on any day means the amount of that currency
into which a specified amount of another currency can be converted at the Spot
Rate (or if such rate is not available, such other rate as the Lender may
determine).
 
1.32.           “ERISA”
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974 of the US
together with all rules, regulations and interpretations thereunder or related
thereto, as amended from time to time.
 
1.33.           “ERISA Affiliate”
 
“ERISA Affiliate” shall mean any person required to be aggregated with a
Borrower or any of its respective Subsidiaries under Section 414(b), 414(c),
414(m) or 414(o) of the U.S. Tax Code.
 
1.34.           “ERISA Event”
 
“ERISA Event” shall mean (a) any Reportable Event with respect to a Pension
Plan; (b) the adoption of any amendment to a Pension Plan that would require the
provision of security pursuant to Section 401(a)(29) of the U.S. Tax Code or
Section 307 of ERISA; (c) the existence with respect to any Pension Plan of an
“accumulated funding deficiency” (as defined in Section 412 of the U.S. Tax Code
or Section 302 of ERISA), whether or not waived; (d) the filing pursuant to
Section 412 of the U.S. Tax Code or Section 303(d) of ERISA of an application
for a waiver of the minimum funding standard with respect to any Pension Plan;
(e) the occurrence of a non-exempt “prohibited transaction” with respect to
which a Borrower or any of its Subsidiaries is a “disqualified person” (within
the meaning of Section 4975 of the U.S. Tax Code) or with respect to which a
Borrower or any of its Subsidiaries could otherwise be liable; (f) a complete or
partial withdrawal by a Borrower or any ERISA Affiliate from a Multiemployer
Plan or a cessation of operations which is treated as such a withdrawal or
notification that a Multiemployer Plan is in reorganization; (g) the filing of a
notice of intent to terminate, the treatment of a Pension Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the Pension Benefit Guaranty Corporation to terminate, a Pension
Plan; (h) an event or condition which might reasonably be expected to constitute
grounds under Section 4042  of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (i) the imposition of any
liability under Title IV or ERISA, other than the Pension Benefit Guaranty
Corporation premiums due but not delinquent under Section 4007 of ERISA, upon a
Borrower or any ERISA Affiliate in excess of US$50,000 and (j) any other event
or condition with respect to a Pension Plan including any Pension Plan
 

 
8

--------------------------------------------------------------------------------

 

subject to Title IV of ERISA maintained, or contributed by, by any ERISA
Affiliate that could reasonably be expected to result in liability of a Borrower
in excess of US$50,000.
 
1.35.           “Excluded Taxes”
 
“Excluded Taxes” shall mean (A) taxes (i) which are imposed upon or measured by
the Lender or Agent’s overall gross or net income or capital (including minimum
taxes and similar taxes imposed in lieu thereof), branch profits taxes or
franchise taxes, in each case imposed by a jurisdiction (or political
subdivision thereof) under the laws of which a Lender or the Agent is organized,
managed or controlled or maintains a lending office, (ii) which are imposed by a
jurisdiction as a result of a Lender or the Agent otherwise having a present or
former connection (other than a connection arising solely as a result of this
Agreement) with such jurisdiction; (iii) that are (or would be) required to be
withheld or deductions that are paid or claimed as a result of a delay by a
Lender or the Agent in claiming a complete exemption with respect thereto
pursuant to Section 2.5 hereof; (iv) imposed on any amount payable to or for the
account of a Lender or the Agent under FATCA, and (v) that are (or would be)
required under the applicable laws then in effect to be withheld with respect to
amounts payable hereunder in respect of a Lender or the Agent on the date it
becomes a Lender or the Agent or on the date a Lender or the Agent otherwise
acquires an interest or additional interest in an Obligation (other than, in the
case of an assignment, taxes that were payable to such Lender’s assignor
immediately before such Lender acquired such interest in an Obligation); and (B)
penalties and interest on the foregoing amounts.
 
1.36.           “Existing Security”
 
“Existing Security” shall mean the Liens granted pursuant to the Existing
Security Agreements.
 
1.37.           “Existing Security Agreements”
 
“Existing Security Agreements” shall mean the security agreements described on
Schedule 1.15 hereto, as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.
 
1.38.           “Event of Default”
 
“Event of Default” shall mean the occurrence or existence of any event or
condition described in Section 9.1 hereof.
 
1.39.           “FATCA”
 
 “FATCA” shall mean Sections 1471 through 1474 of the US Tax Code as in effect
on the date hereof or any successor provision that is substantively the
equivalent thereof (and, in each case, any regulations promulgated thereunder or
official interpretations thereof).
 
1.40.           “Financing Agreements”
 
“Financing Agreements” shall mean, collectively, this Agreement, the Security
Agreements, the Mexican Negative Pledge Agreement, the Mexican Undertaking, the
Mexican Security Documents, and all notes, guarantees, security agreements,
charges, mortgages, pledges,
 

 
9

--------------------------------------------------------------------------------

 

assignments and other agreements, documents and instruments now or at any time
hereafter executed and/or delivered by the Borrowers or any Obligor in
connection with this Agreement, as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.
 
1.41.           “Fixed Charge Coverage Ratio”
 
“Fixed Charge Coverage Ratio” shall mean, with respect to SMTC Corporation and
its Subsidiaries on a consolidated basis for any period determined in accordance
with GAAP, the ratio of (a) EBITDA for such period less unfunded capital
expenditures for such period, less distributions (including tax distributions
made during such period) and dividends made during such period, less  cash taxes
paid during such period to (b) the sum of all Fixed Charges for such period to
the extent not deducted from EBITDA.
 
1.42.           “Fixed Charges”
 
“Fixed Charges” shall mean, with respect to SMTC Corporation and its
subsidiaries on a consolidated basis for any period determined in accordance
with GAAP, (a) the aggregate of all Interest Expense payable in cash for such
period, plus (b) the cash portion of dividends paid by SMTC Corporation and its
Subsidiaries during such period, plus (c) scheduled principal payments, Capital
Lease payments, deferred obligations to reimburse a letter of credit issuing
bank after a draw on such letter of credit and redemption obligations of
indebtedness which, in each case, were originally scheduled to be paid in cash
during such period, plus (d) taxes payable in cash for such period.
 
1.43.           “Full Control Notice”
 
“Full Control Notice” shall have the meaning set forth in Section 5.3(b)(ii)
hereof.
 
1.44.           “GAAP”
 
“GAAP” shall mean generally accepted accounting principles in the US as in
effect from time to time as set forth in the opinions and pronouncements of the
relevant US public and private accounting boards and institutes which are
applicable to the circumstances as of the date of determination consistently
applied; provided, however, whenever such accounting principles are used for the
purposes of determining compliance with any provision in this Agreement, such
accounting principles shall be those in effect at the time the Borrower prepared
their audited financial statements for the fiscal year ended  January 2, 2011.
 
1.45.           “Governmental Body”
 
“Governmental Body” shall mean any nation or government, any state, provincial
or other political subdivision thereof or any entity, authority, agency,
division or department exercising the legislative, judicial, regulatory or
administrative functions of or pertaining to a government.
 
1.46.           “Hazardous Materials”
 

 
10

--------------------------------------------------------------------------------

 

“Hazardous Materials” shall mean any hazardous, toxic or dangerous substances,
materials and wastes, including hydrocarbons (including naturally occurring or
man-made petroleum and hydrocarbons), flammable explosives, asbestos, urea
formaldehyde insulation, radioactive materials, biological substances,
polychlorinated biphenyls, pesticides, herbicides and any other kind and/or type
of pollutants or contaminants (including materials which include hazardous
constituents) that are or become regulated under any Environmental Law
(including any that are or become classified as hazardous or toxic under any
Environmental Law).
 
1.47.           “HTM”
 
“HTM” shall mean HTM Holdings, Inc., a Delaware corporation.
 
1.48.           “Inactive Subsidiaries”
 
“Inactive Subsidiaries” shall mean, collectively, SMTC Manufacturing Corporation
of Colorado, a Colorado corporation, Qualtron Inc., a Massachusetts corporation,
SMTC Ireland ULC, an Irish corporation, SMTC Manufacturing Corporation of
Ireland Limited, an Irish corporation, SMTC Teoranta, an Irish corporation, SMTC
R&D Teoranta, an Irish corporation, SMTC Manufacturing Corporation of Wisconsin,
a Wisconsin corporation, SMTC Manufacturing Corporation of North Carolina, a
North Carolina corporation, and SMTC Manufacturing Corporation of Texas, a Texas
corporation, SMTC Mexico S.A. de C.V., a Mexican corporation and “Inactive
Subsidiary” shall mean any one of them individually.
 
1.49.           “Indebtedness”
 
“Indebtedness” of a Person at a particular date shall mean all obligations of
such Person which in accordance with GAAP would be classified upon a balance
sheet as liabilities (except capital stock and surplus earned or otherwise) and
in any event, without limitation by reason of enumeration, shall include all
indebtedness, debt and other similar monetary obligations of such Person whether
direct or guaranteed, and all premiums, if any, due at the required prepayment
dates of such indebtedness, and  all indebtedness secured by a Lien on assets
owned by such Person, whether or not such indebtedness actually shall have been
created, assumed or incurred by such Person.  Any indebtedness of such Person
resulting from the acquisition by such Person of any assets subject to any Lien
shall be deemed, for the purposes hereof, to be the equivalent of the creation,
assumption and incurring of the indebtedness secured thereby, whether or not
actually so created, assumed or incurred.
 
1.50.           “Information Certificate”
 
“Information Certificate” shall mean the Information Certificate of each
Borrower constituting Exhibit A hereto containing information with respect to
each Borrower and each Obligor, their respective business and assets provided by
or on behalf of each Borrower to Agent and Lenders in connection with the
preparation of this Agreement and the other Financing Agreements and the
financing arrangements provided for herein.
 
1.51.           “Intellectual Property”
 

 
11

--------------------------------------------------------------------------------

 

“Intellectual Property” shall mean property constituting under any applicable
law a patent, patent application, copyright, trademark, service mark, trade
name, mask work, industrial design, trade secret or license or other right to
use any of the foregoing.
 
1.52.           “Intercreditor Agreement”
 
“Intercreditor Agreement” shall mean that certain Intercreditor Agreement
between PNC and Agent dated as of the Closing Date.
 
1.53.           “Interest Expense”
 
“Interest Expense” shall mean, with respect to SMTC Corporation and its
Subsidiaries, on a consolidated basis for any period, interest expense (whether
cash or non-cash) as to any Person, as determined in accordance with GAAP.
 
1.54.           “Interest Payment Date”
 
“Interest Payment Date” shall mean the first Business Day of each calendar
month, the first Interest Payment Date being September 3, 2011 and the last
Interest Payment Date being the Maturity Date.
 
1.55.           “Interest Period”
 
“Interest Period” shall mean a period, the first being the period from and
including the Closing Date to and including September 1st, 2011 and thereafter
being each period of one month from and including the Interest Payment Date
except that the Borrower may not elect an Interest Period which will end after
the Maturity Date.
 
1.56.           “Inventory”
 
“Inventory” shall mean each Borrower’s now owned and hereafter existing or
acquired raw materials, work in process, finished goods and all other inventory
of whatsoever kind or nature, wherever located.
 
1.57.           “ISDA”
 
“ISDA” shall mean International Swaps and Derivatives Association, Inc.
 
1.58.           “Leased Real Property”
 
“Leased Real Property” means, collectively, all real property which is subject
to a lease, agreement to lease, tenancy, license and/or other occupancy
agreement with respect to all or any part of such real property and in respect
of which a Borrower and/or any Obligor is a tenant, lessee, licensee and/or
occupant.
 
1.59.           “Lenders”
 
“Lenders” shall have the meaning set forth in the preamble to this Agreement.
 

 
12

--------------------------------------------------------------------------------

 

1.60.           “Libor Rate”
 
“Libor Rate” shall mean, for each Interest Period, the rate of interest per
annum (expressed as a percentage on the basis of a 360-day year) being the rate
published as the London interbank offered rate in The Wall Street Journal,
Eastern Edition on the day which is two (2) Business Days before the first day
of such Interest Period for offering deposits in US Dollars for a period
comparable to the applicable Interest Period and if for any reason, the London
interbank offered rate is not available in the Wall Street Journal, Eastern
Edition, then the Libor Rate will be the rate of interest per annum (expressed
as a percentage calculated on the basis of a 360-day year) equal to the average
(rounded upward to the nearest whole multiple of 1/16 of one (1%) percent per
annum) of the rates per annum which leading banks in the London interbank
markets are offering deposits in US Dollars and for the said amount for a period
equal to the relevant Interest Period appearing on the Reuters Screen LIBO Page
(at or about 11:00 a.m. London time) on the day which is two (2) Business Days
before the first day of such Interest Period.
 
1.61.           “Libor Rate Loan”
 
“Libor Rate Loan” shall mean any portion of the Loan on which interest is
payable based on the Adjusted Libor Rate in accordance with the terms hereof.
 
1.62.           “License Agreement”
 
“License Agreement” shall have the meaning set forth in Section 7.13 hereof.
 
1.63.           “Licensor”
 
“Licensor” shall mean any Person from whom any Borrower obtains the right to use
(whether on an exclusive or non-exclusive basis) any Intellectual Property in
connection with such Borrower’s manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Borrower’s
business operations.
 
1.64.           “Lien”
 
“Lien” shall mean any mortgage, deed of trust, pledge, fixed or floating charge,
lien, security interest, hypothec or encumbrance or security arrangement of any
nature whatsoever, whether arising by written or oral agreement or by operation
of law, including but not limited to any conditional sale or title retention
arrangement, and any assignment, deposit arrangement or lease intended as, or
having the effect of, security and the filing of, or agreement to give, any
financing statement under the Uniform Commercial Code or comparable law of any
jurisdiction.
 
1.65.           “Lien Waiver Agreement”
 
“Lien Waiver Agreement” shall mean an agreement between Agent and a Licensor, in
form and content satisfactory to Agent, by which Agent is given the unqualified
right, vis-a-vis such Licensor, to enforce Agent’s Liens with respect to and to
dispose of any Borrower’s Inventory with the benefit of any Intellectual
Property applicable thereto, irrespective of such Borrower’s default under any
License Agreement with such Licensor.
 

 
13

--------------------------------------------------------------------------------

 

1.66.           “Loans”
 
“Loans” shall mean the Term Loan.
 
1.67.            “Material Adverse Effect”
 
“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, operations, prospects or financial condition of a Borrower or
any Obligor; (b) a Borrower’s or any Obligor’s ability to pay the Loan or any of
the other Obligations in accordance with the terms of this Agreement; (c) the
Agent’s or a Lender’s Liens (as applicable) in the Collateral or the priority,
effectiveness or enforceability of such Liens; or (d) Agent’s rights or remedies
under this Agreement and the other Financing Agreements.
 
1.68.            “Maturity Date”
 
“Maturity Date” shall mean the date which is the earlier to occur of (i) the
third anniversary of the Closing Date and (ii) the termination of this Agreement
pursuant to the terms hereto.
 
1.69.           “Mexican Negative Pledge Agreement”
 
“Mexican Negative Pledge Agreement” shall mean the negative pledge agreement
dated June 1, 2004 made by Mexican Obligors in favour of certain Lenders, as the
same now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.
 
1.70.           “Mexican Obligor Collateral”
 
“Mexican Obligor Collateral” shall mean (a) all of the undertaking, property and
assets, present and future, real and personal, of each of the Mexican Obligors,
(b) inventory, real estate, machinery, equipment, shares and leasehold
improvements owned by SMTC Mex Holdings located in Mexico (excluding however any
Account of SMTC Mex Holdings arising from the sale of SMTC Mex Holdings
Inventory sold in the ordinary course of its business before the occurrence of a
Priority Event) and (c) inventory owned by SMTC Mex Holdings located in China
(excluding however any Account of SMTC Mex Holdings arising from the sale of
SMTC Mex Holdings Inventory sold in the ordinary course of business before the
occurrence of a Priority Event), in each case now or hereafter pledged, charged,
assigned, transferred and/or encumbered to secure, either directly or
indirectly, repayment of any of the Obligations.
 
1.71.           “Mexican Obligors”
 
“Mexican Obligors” shall mean each of SMTC de Chihuahua, S.A. de C.V. and Radio
Componentes de Mexico, S.A. de C.V.
 
1.72.           “Mexican Security Documents”
 
“Mexican Security Documents” shall mean the Non-Possessory Pledge Agreement
between SMTC Mex, SMTC Canada, the Mexican Obligors, PNC and EDC and the
Mortgage Assignment Agreement between the Revolving Lender and EDC.
 

 
14

--------------------------------------------------------------------------------

 

1.73.           “Mexican Undertaking”
 
“Mexican Undertaking” shall mean the undertaking dated June 1, 2004 given by
SMTC Corporation and others in favour of certain Lenders with respect to Mexican
Obligors, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.
 
1.74.           “Moody’s”
 
“Moody’s” shall mean Moody’s Investor Services, Inc., or any successor thereto.
 
1.75.           “Multiemployer Plan”
 
“Multiemployer Plan” shall mean a “multi-employer plan” as defined in Section
4001(a)(3) of ERISA which is or was at any time during the current year or the
immediately preceding six (6) years contributed to by the Borrower or any ERISA
Affiliate or with respect to which the Borrower or any ERISA Affiliate may incur
any liability.
 
1.76.           “Obligations”
 
“Obligations” shall mean any and all Loans and all other obligations,
liabilities and indebtedness of every kind, nature and description owing by the
Borrowers or any Obligor to any of Agent or Lenders, including principal,
interest, charges, fees, costs and expenses, however evidenced, whether as
principal, surety, endorser, guarantor or otherwise, whether arising under this
Agreement and the other Financing Agreements or applicable laws whether now
existing or hereafter arising, whether arising before, during or after the
initial or any renewal term of this Agreement or after the commencement of any
proceeding with respect to a Borrower or any Obligor under the Bankruptcy Code
or any similar statute in any jurisdiction (including the payment of interest
and other amounts which would accrue and become due but for the commencement of
such proceeding, whether or not such amounts are allowed or allowable in whole
or in part in such proceeding), whether direct or indirect, absolute or
contingent, joint or several, due or not due, primary or secondary, liquidated
or unliquidated, secured or unsecured.
 
1.77.           “Obligor”
 
“Obligor” shall mean any of the Canadian Obligors, the Mexican Obligors and any
other guarantor, endorser, acceptor, surety or other person liable on or with
respect to the Obligations or who is the owner of any property which is security
for the Obligations, other than the Borrowers.
 
1.78.           “Officer’s Compliance Certificate”
 
“Officer’s Compliance Certificate” shall have the meaning set forth in Section
8.6(a) hereof.
 
1.79.           “Ordinary Course of Business”
 
“Ordinary Course of Business” means with respect to a Borrower, the ordinary
course of such Borrower’s business as conducted on the Closing Date.
 

 
15

--------------------------------------------------------------------------------

 

1.80.           “Original US Loan Agreement”
 
“Original US Loan Agreement’’ shall have the meaning set forth in the preamble
to this Agreement.
 
1.81.           “Payment Account”
 
“Payment Account” shall have the meaning set forth in Section 5.3(a) hereof.
 
1.82.           “PBGC”
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.
 
1.83.           “Pension Plans”
 
“Pension Plans” shall mean, collectively, employee benefit plans as defined in
Section 3(3) of ERISA, which a Borrower or any ERISA Affiliate sponsors,
maintains, or to which it makes, is making, or is obligated to make
contributions (or to which it has made contributions at any time during the
immediately preceding six (6) plan years) and in respect of which a Borrower or
any ERISA Affiliate could have any liability.
 
1.84.           “Permitted Encumbrances”
 
“Permitted Encumbrances” means: (a) Liens in favor of Agent for the benefit of
Agent and Lenders; (b) Liens for taxes, assessments or other governmental
charges not delinquent or being Properly Contested; (c) Liens disclosed in the
financial statements referred to in Section 7.2, the existence of which Agent
has consented to in writing; (d) deposits or pledges to secure obligations under
worker’s compensation, social security or similar laws, or under employment or
unemployment insurance; (e) deposits or pledges to secure bids, tenders,
contracts (other than contracts for the payment of money), leases, statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the Ordinary Course of Business; (f) Liens arising by virtue of the
rendition, entry or issuance against a Borrower or any Subsidiary, or any
property of a Borrower or any Subsidiary, of any judgment, writ, order, or
decree for so long as each such Lien (x) is in existence for less than twenty
(20) consecutive days after it first arises or is being Properly Contested and
(y) is at all times junior in priority to any Liens in favor of Agent; (g)
mechanics’, workers’, materialmen’s, construction or other like Liens arising in
the Ordinary Course of Business with respect to obligations which are not due or
which are being Properly Contested; (h) Liens placed upon fixed assets hereafter
acquired to secure a portion of the purchase price thereof, provided that (x)
any such lien shall not encumber any other property of a Borrower and (y) the
aggregate amount of Indebtedness secured by such Liens incurred as a result of
such purchases during any fiscal year shall not exceed the amount provided for
in Section 8.9; (i) other Liens incidental to the conduct of a Borrower’s
business or the ownership of its property and assets, including but not limited
to zoning restrictions, easements, licenses and covenants, which were not
incurred in connection with the borrowing of money or the obtaining of advances
or credit, and which do not in the aggregate materially detract from Agent’s or
Lenders’ rights in and to the Collateral or the value of a Borrower’s property
or assets or which do not materially impair the use thereof in the operation of
a Borrower’s business; (j)
 

 
16

--------------------------------------------------------------------------------

 

any interest or title of a lessor, sublessor, licensor or sublicensor under
leases, subleases, licenses or sublicenses entered into by any Borrower in the
Ordinary Course of Business (k) Liens disclosed on Schedule 1.84, but, for
greater certainty, a “Permitted Encumbrance” shall not include a Lien or
statutory deemed trust in respect of or arising in connection with a Canadian
Pension Plan or Canadian Union Plan and (l) Liens created pursuant to the PNC
Credit Agreement and the Other Documents (as defined therein).
 
1.85.           “Person” or “person”
 
“Person” or “person” shall mean any individual, sole proprietorship,
partnership, limited partnership, corporation (including any corporation which
elects subchapter S status under the US Tax Code), limited liability company,
business trust, unincorporated association, joint stock corporation, trust,
joint venture or other entity or any government or any agency or instrumentality
or political subdivision thereof.
 
1.86.           “PNC”
 
“PNC” shall have the meaning set forth in the preamble to this Agreement.
 
1.87.           “PNC Credit Agreement”
 
“PNC Credit Agreement” shall have the meaning set forth in the preamble to this
Agreement.
 
1.88.           “PNC Financing Agreements”
 
“PNC Financing Agreements” shall mean the PNC Credit Agreement and each of the
Other Documents (as such term is defined in the PNC Credit Agreement).
 
1.89.           “PPSA”
 
“PPSA” shall mean the Personal Property Security Act (Ontario), as amended,
supplemented, restated and superseded, in whole or in part, from time to time,
provided that, if the attachment, perfection or priority of Agent’s security in
respect of any Collateral is governed by the laws of any jurisdiction other than
Ontario, PPSA shall mean those other laws for the purposes hereof relating to
attachment, perfection or priority.
 
1.90.            “Prime Rate”
 
“Prime Rate” shall mean the rate announced by PNC Bank, National Association, or
its successors, from time to time as its prime rate in effect for US Dollar
denominated commercial loans, whether or not such announced rate is the best
rate available at such bank.
 
1.91.           “Priority Event”
 
“Priority Event” shall mean the occurrence of any one or more of the following:
(i) the occurrence and continuance of an Event of Default under Section 9.1(a)
hereof with respect to a  Borrower’s failure to pay any of the obligations
(including principal, interest, fees and expenses attributable thereto); (ii)
the occurrence and continuance of an Event of Default under Sections
 

 
17

--------------------------------------------------------------------------------

 

9.1(f), 9.1(g) or 9.1(h) hereof; or (iii) the occurrence and continuance of any
other Event of Default and the acceleration by Agent of the payment of all or a
material portion of the Obligations.
 
1.92.           “Properly Contested”
 
“Properly Contested” means, in the case of any Indebtedness or Lien, as
applicable, of any Person (including any taxes) that is not paid as and when due
or payable by reason of such Person’s bona fide dispute concerning its liability
to pay same or concerning the amount thereof, (i) such Indebtedness or Lien, as
applicable, is being properly contested in good faith by appropriate proceedings
promptly instituted and diligently conducted; (ii) such Person has established
appropriate reserves as shall be required in conformity with GAAP; (iii) the
non-payment of such Indebtedness could not reasonably be expected to have a
Material Adverse Effect and will not result in the forfeiture of any assets of
such Person; (iv) no Lien is imposed upon any of such Person’s assets with
respect to such Indebtedness unless such Lien is at all times junior and
subordinate in priority to the Liens in favor of Agent (except only with respect
to property taxes that have priority as a matter of applicable state law) and
enforcement of such Lien is stayed during the period prior to the final
resolution or disposition of such dispute; (v) if such Indebtedness or Lien, as
applicable, results from, or is determined by the entry, rendition or issuance
against a Person or any of its assets of a judgment, writ, order or decree,
enforcement of such judgment, writ, order or decree is stayed pending a timely
appeal or other judicial review; and (vi) if such contest is abandoned, settled
or determined adversely (in whole or in part) to such Person, such Person
forthwith pays such Indebtedness and all penalties, interest and other amounts
due in connection therewith.
 
1.93.           “Real Property”
 
“Real Property” shall mean all now owned and hereafter acquired real property of
each Borrower and Obligors, including leasehold interests, together with all
buildings, structures, and other improvements located thereon and all licenses,
easements and appurtenances relating thereto, wherever located.
 
1.94.           “Records”
 
“Records” shall mean all of each Borrower’s and any Obligor’s present and future
books of account of every kind or nature, purchase and sale agreements,
invoices, ledger cards, bills of lading and other shipping evidence, statements,
correspondence, memoranda, credit files and other data relating to the
Collateral or any account debtor, together with the tapes, disks, diskettes and
other data and software storage media and devices, file cabinets or containers
in or on which the foregoing are stored (including any rights of the Borrower
and any Obligor with respect to the foregoing maintained with or by any other
person).
 
1.95.           “Reference Rate”
 
“Reference Rate” means, for any day, the rate of interest in effect for such day
as publicly announced by a commercial bank selected by Agent from time to time
at such location as selected by Agent as its “prime rate” (the “prime rate”
being a rate (which is not necessarily the lowest of such rates) based upon
various factors including such commercial bank’s costs and
 

 
18

--------------------------------------------------------------------------------

 

desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate).
 
1.96.           “Reference Rate Loans”
 
“Reference Rate Loans” shall mean any portion of a Loan thereof on which
interest is payable based on the Reference Rate in accordance with the terms
hereof.
 
1.97.           “Register”
 
“Register” shall have the meaning set forth in Section 11.4(e) hereof.
 
1.98.           “Registered Term Loan”
 
“Registered Loan” shall have the meaning set forth in Section 2.3(e) hereof.
 
1.99.           “Registered Term Loan Note”
 
“Registered Loan Note” shall have the meaning set forth in Section 2.3(e)
hereof.
 
1.100.           “Reportable Event”
 
“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA or the regulations issued thereunder, other than those events as to which
the thirty (30) day notice period referred to in Section 4043(c) of ERISA have
been waived.
 
1.101.           “Required Lenders”
 
“Required Lenders” shall mean, at any time, Lenders who hold at least 50.1% of
the principal amount of the Term Loan.
 
1.102.           “Revolving Lender Payout Letter”
 
“Revolving Lender Payout Letter” means the letter evidencing payment in full of
the Revolving Loans by the Existing Borrowers to the Revolving Lender.
 
1.103.           “S&P”
 
“S&P” shall mean Standard & Poor’s Ratings Group, a division of McGraw-Hill,
Inc., or any successor thereto.
 
1.104.           “Second Amended and Restated US Loan Agreement”
 
“Second Amended and Restated US Loan Agreement” shall have the meaning set forth
in the preamble to this Agreement.
 
1.105.           “Security Agreements”
 

 
19

--------------------------------------------------------------------------------

 

“Security Agreements” shall mean collectively, (i) the Collateral Pledge
Agreement, dated as of the date hereof, given by SMTC Corporation in favor of
Agent in respect of the Obligations, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced (ii)
the Security Agreement, dated as of the date hereof, among the Borrower, SMTC
Corporation, SMTC California, HTM Holdings, ZF Array, SMTC Canada and SMTC
Holdings, LLC and Agent, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, (iii) the
Guaranty and Suretyship Agreement, dated as of the date hereof, by SMTC
Corporation, SMTC California, HTM Holdings, ZF Array, SMTC Canada and SMTC
Holdings, LLC in favor of Agent, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced; (iv)
the Mexican Security Documents; and (v) the Canadian Security Documents.
 
1.106.           “Sellers”
 
“Sellers” shall mean, collectively, Robert E. Zinn and Freiberger-Campuzano
Family Trust Under Agreement dated September 27, 1991.
 
1.107.           “SMTC Corporation”
 
“SMTC Corporation” shall mean SMTC Corporation, a Delaware corporation.
 
1.108.           “SMTC Mex Holdings”
 
“SMTC Mex Holdings” shall mean SMTC Mex Holdings, Inc., a Delaware corporation.
 
1.109.           “SMTC Mex Holdings Inventory”
 
“SMTC Mex Holdings Inventory” shall mean SMTC Mex Holdings’ now owned or
hereafter existing or acquired raw materials, work in process, finished goods
and all other inventory of whatsoever kind or nature, located in Mexico or
China.
 
1.110.           “Solvent”
 
“Solvent” shall mean, at any time with respect to any Person, that at such time
such Person (a) is able to pay its debts as they mature and has (and has a
reasonable basis to believe it will continue to have) sufficient capital (and
not unreasonably small capital) to carry on its business consistent with its
practices as of the Closing Date, and (b) the assets and properties of such
Person at a fair valuation (and including as assets for this purpose at a fair
valuation all rights of subrogation, contribution or indemnification arising
pursuant to any guarantees given by such Person) are greater than the
indebtedness of such Person, and including subordinated and contingent
liabilities computed at the amount which, such person has a reasonable basis to
believe, represents an amount which can reasonably be expected to become an
actual or matured liability (and including as to contingent liabilities arising
pursuant to any guarantee the face amount of such liability as reduced to
reflect the probability of it becoming a matured liability).
 
1.111.           “Special Agent Advances”
 

 
20

--------------------------------------------------------------------------------

 

“Special Agent Advances” shall have the meaning set forth in Section 12.10(b)
hereof.
 
1.112.           “Spot Rate”
 
“Spot Rate” shall mean, with respect to a currency, the rate quoted by the US
Reference Bank as the spot rate for the purchase by the US Reference Bank of
such currency with another currency at approximately 10:00 a.m. (New York time)
on the date two (2) Business Days prior to the date as of which the foreign
exchange computation is made.
 
1.113.           “Subsidiaries”
 
“Subsidiaries” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person.
 
1.114.           “Term Loan”
 
“Term Loan” shall mean the term loan made by Lenders to the Borrowers pursuant
to Section 2.3 hereof.
 
1.115.           “Term Loan Interest Rate”
 
“Term Loan Interest Rate” shall mean: (a) the Adjusted Libor Rate for the
applicable Interest Period plus the Applicable Margin for Libor Rate Loans; and
(b) the Reference Rate plus the Applicable Margin for Reference Rate Loans;
provided that “Term Loan Interest Rate” shall mean an annual rate of interest of
four (4%) percent per annum in excess (x) of the Adjusted Libor Rate for the
applicable Interest Period plus the Applicable Margin for Libor Rate Loans or
(y) the Reference Rate plus the Applicable Margin for Reference Rate Loans, as
the case may be, at Agent’s option, without notice, on all Obligations for the
payment of money (i) for the period on and after the date of termination or
non-renewal hereof until such time as Agent has received full and final payment
of all such Obligations and (ii) for the period from and after the date of the
occurrence of an Event of Default so long as such Event of Default is continuing
as determined by Agent (notwithstanding entry of any judgment against a
Borrower).
 
1.116.           “Total Debt”
 
“Total Debt” shall mean, at any time, the outstanding amount of the Obligations
and all other obligations, liabilities and indebtedness of SMTC Corporation and
its Subsidiaries, calculated on a consolidated basis and in accordance with
GAAP, secured by valid and perfected first priority Liens on any property,
assets or undertaking of such Persons.
 
1.117.           “Total Excess Availability”
 

 
21

--------------------------------------------------------------------------------

 

“Total Excess Availability” shall mean the US Dollar amount, as determined by
Agent calculated at any time of the sum of Canadian Excess Availability and US
Excess Availability  .
 
1.118.           “Total Leverage Ratio”
 
“Total Leverage Ratio” shall mean, at any time, the ratio of Total Debt to the
rolling four (4) quarter EBITDA of SMTC Corporation and its Subsidiaries
calculated on a consolidated basis and in accordance with GAAP.
 
1.119.           “Transferee”
 
“Transferee” shall mean, with respect to Agent and any Lender, any transferee or
assignee thereof, including a participant holder.
 
1.120.           “UCC”
 
“UCC” shall mean the Uniform Commercial Code, as in effect in the State of New
York and any successor statute, as in effect from time to time (except that the
terms used herein which are defined in the Uniform Commercial Code as in effect
in the State of New York on the Closing Date shall continue to have the same
meaning notwithstanding any replacement or amendment of such statute except as
Required Lenders may otherwise determine) provided that, if the attachment,
perfection or priority of Agent’s security in respect of any Collateral is
governed by the laws of any jurisdiction other than the US, UCC shall mean those
other laws for the purposes hereof relating to attachment, perfection or
priority.
 
1.121.           “US”
 
“US” shall mean the United States of America.
 
1.122.           “US Dollar Amount”
 
“US Dollar Amount” shall mean, at any time, (a) as to any amount denominated in
US Dollars, the amount thereof at such time and (b) as to any amount denominated
in any other currency, the Equivalent Amount in US Dollars.
 
1.123.           “US Reference Bank”
 
“US Reference Bank” shall mean any one of Bank of America, Citibank, N.A.,
Credit Suisse First Boston, Deutsche Bank AG, HSBC, JP Morgan Chase Bank and UBS
AG;, or their respective successors and assigns, or such other bank as Agent may
from time to time designate.
 
1.124.           “US Tax Code”
 
“US Tax Code” shall mean the United States Internal Revenue Code of 1986, as the
same now exists or may from time to time hereafter be amended, modified,
recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.
 
1.125.           “WARN”

 
22

--------------------------------------------------------------------------------

 

 
“WARN” shall have the meaning set forth in Section 7.17(b).
 
SECTION 2.                           CREDIT FACILITIES
 
2.1.           Intentionally Deleted.
 
2.2.           Intentionally Deleted.
 
2.3.           Term Loan
 
(a)           Subject to and upon the terms and conditions contained herein,
each Lender agrees to continue its Term Loan to the Borrowers in US Dollars on
the Closing Date in the original principal amount of US$8,027,500.
 
(b)           If a Priority Event has occurred and is continuing, all payments
shall be applied in accordance with Section 5.4. In the absence of a continuing
Priority Event, the following payments shall be made:
 
 
(i)
Repayment of the Term Loan shall be made by the  Borrowers to Agent, for the
benefit of Lenders, in quarterly installments in the amounts and on the dates
set out on Schedule 2.3(b)(i) hereto with the final payment due in respect
thereof (together with all outstanding interest thereon) payable on the Maturity
Date.

 
 
(ii)
The proceeds of any Debt Offering or Equity Offering shall be applied as a
permanent repayment of the Term Loan provided a Priority Event shall not have
occurred and be continuing or would result from such repayment. Such repayments
of the Term Loan shall be applied to installments under Section 2.3(b)(i) in the
inverse order of maturity.

 
 
(iii)
The proceeds of any sale of the Collateral shall be applied as a permanent
repayment of the Term Loan; provided that:

 
 
(A)
prior to a Priority Event, if Agent has received such proceeds and Total Excess
Availability is equal to or greater than US$1,000,000; and

 
 
(B)
after a Priority Event and subject to the Intercreditor Agreement if applicable,
Agent shall apply such proceeds upon Agent’s receipt of such proceeds.

 
Such repayments of the Term Loan shall be applied to installments under Section
2.3(b)(i) in the inverse order of maturity.
 
 
(iv)
The proceeds of any sale of Equipment secured through the Security Agreements
(other than, in the absence of a continuing Priority Event, sales of Equipment
of SMTC Canada in the Ordinary Course of Business) shall be applied as a
permanent

 

 
23

--------------------------------------------------------------------------------

 

 
repayment of the Term Loan. Such repayments of the Term Loan shall subject to
the Intercreditor Agreement. if applicable be applied to installments under
Section 2.3(b)(i) in the inverse order of maturity.

 
 
(v)
The Borrower may make voluntary prepayments of the Term Loan upon the
satisfaction of each of the following conditions: (a) Total Excess Availability
would not be less than US$3,000,000 immediately after giving effect to such
prepayment, (b) the average Total Excess Availability is not less than
US$3,000,000 for the fifteen (15) days immediately preceding such repayment and
(c) as of the date of any such prepayment and after giving effect thereto, no
Default or Event of Default  have occurred and be continuing or would result
from such prepayment. Such repayments of the Term Loan shall be applied to
installments under Section 2.3(b) in the inverse order of maturity.

 
 
(vi)
Any amounts repaid in respect of the Term Loan may not be reborrowed and shall
be applied to permanently reduce the aggregate amount of the Term Loan.

 
(c)           Term Loan Interest:
 
 
(i)
The Borrowers shall pay to Agent, for the benefit of Lenders, interest on the
outstanding principal amount of the Term Loan at the Term Loan Interest Rate.
All interest accruing with respect to the Term Loan hereunder on and after the
Maturity Date or during the occurrence and continuance of any Event of Default
or termination hereof shall be payable on demand in accordance with Section 5.4
hereof

 
 
(ii)
All interest charges related to the Term Loan shall (A) be calculated based upon
the applicable Term Loan Interest Rate, (B) be calculated on the basis of a
three hundred sixty (360) day year and actual days elapsed, (C) be paid monthly
in arrears to Agent, for the benefit of Lenders, on the first Business Day of
each calendar month, or at Agent’s option, charged to the US Borrower’s loan
account(s) maintained by Agent as of the first Business Day of each calendar
month and (D) accrue from the Closing Date.

 
 
(iii)
In no event shall charges constituting interest payable by the Borrowers to
Agent, for the benefit of Lenders, exceed the maximum amount or the rate
permitted under any applicable law or regulation, and if any such part or
provision of this Agreement or any of the other Financing Agreements is in
contravention of any such law or regulation, such part or provision shall be
deemed amended to conform thereto.

 
 
(d)
The Borrowers agree to pay Agent, for the benefit of Lenders, the fees,
including any prepayment premium, in the amounts and at the time specified
therein.



 
24

--------------------------------------------------------------------------------

 
All amounts payable by the Borrowers hereunder shall be paid to the Agent in US
Dollars, in immediately available funds, without set-off or counterclaim not
later than 11:00 a.m.  (New York time) on the day such payment is due at the
Agent Account.  Any payments received after 11:00 a.m.  (New York time) will be
considered for all purposes as having been made on the next following Business
Day.
 
(e)           Agent, on behalf of the Borrowers, agrees to record the Term Loan
on the Register referred to in Section 11.4(e) hereof. The Term Loan recorded on
the Register (the “Registered Term Loan”) may not be evidenced by a promissory
note other than a Registered Term Loan Note (as defined below). Upon the
registration of such Term Loan, any promissory note (other than a Registered
Term Loan Note) evidencing the same shall be null and void and shall be returned
to the  Borrowers. The  Borrowers agree, at the request of a Lender, to execute
and deliver to such Lender a promissory note in registered form reasonably
acceptable to such Lender to evidence the Term Loan (that is, containing
registered note language) and registered as provided in Section 11.4(e) hereof
(a “Registered Term Loan Note”), payable to such Lender and otherwise duly
completed. Once recorded on the Register, the Obligations evidenced by such
Registered Term Loan Note may not be removed from the Register so long as it
remains outstanding and a Registered Term Loan Note may not be exchanged for a
promissory note that is not a Registered Term Loan Note.
 
2.4.           Intentionally Deleted.
 
2.5.           Taxes
 
(a)           Any and all payments by the Borrowers and any Obligor hereunder or
under any other Financing Agreement shall be made free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all interest, penalties, additions to tax or other
liabilities with respect thereto, excluding any and all Excluded Taxes (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings,
interest, penalties, additions to tax and liabilities in respect of payments
hereunder or under the other Financing Agreements being hereinafter referred to
as “Taxes”). If the Borrowers or any Obligor shall be required by law to deduct
or pay any Taxes from or in respect of any sum payable hereunder or under any
other Financing Agreements, (i) the sum payable by such Person shall be
increased as may be necessary so that after such Person has made all required
deductions and payments (including deductions and payments applicable to
additional sums payable under this Section 2.5) such Agent, Lender or Transferee
receives an amount equal to the sum it would have received had no such
deductions or payments been made, (ii) such Person shall make all such required
deductions and (iii) such Person shall pay the full amount required to be
deducted to the relevant taxation authority or other authority in accordance
with applicable law.
 
(b)           In addition, but subject to the provisions of Section 2.5(a)
above, the Borrowers and each Obligor shall timely pay any present or future
stamp, documentary, excise, property, intangible, mortgage recording or similar
taxes, charges or levies that arise from any payment made by such Person
hereunder or under any other Financing Agreements or from the execution,
delivery or registration or recordation of, performance under, or otherwise with
respect to, this Agreement or the other Financing Agreements (hereinafter
referred to as “Other Taxes”) to the relevant taxation authority or other
authority in accordance with applicable law.


 
25

--------------------------------------------------------------------------------

 

(c)           Without duplication of any amounts payable under Section 2.5(a),
the Borrowers and each Obligor shall indemnify Agent, each Lender and each
Transferee for and hold it harmless against the full amount of any Taxes or
Other Taxes, and for the full amount of taxes of any kind imposed or asserted by
any jurisdiction on amounts payable under this Section 2.5, imposed on or paid
by such Person and any liability (including penalties, additions to tax,
interest and expenses) arising therefrom or with respect thereto, whether or not
such Taxes, Other Taxes, or taxes were correctly or legally imposed or asserted
by the relevant taxing authority. This indemnification shall be made within
thirty (30) days from the date Agent, a Lender or any Transferee makes written
demand therefor. A certificate as to the amount of such liability or payment
delivered by Agent, a Lender or any Transferee to the Borrowers or any Obligor
shall be conclusive absent manifest error.
 
(d)           Within thirty (30) days after the date of any payment of Taxes or
Other Taxes, the Borrowers or the applicable Obligor, as the case may be, shall
furnish to applicable Agent, Lender or Transferee, at its address referred to in
Section 11.2, the original or a certified copy of a receipt evidencing such
payment issued by the applicable taxing authority, to the extent such a receipt
is issued therefor, or other written proof of payment thereof that is reasonably
satisfactory to such Agent, Lender or Transferee.
 
(e)           Each Lender and the Agent agrees that it will deliver to Borrowers
two (2) copies of each applicable and duly completed valid Withholding
Certificates (as defined under §1.1441-1(c)(16) of the Income Tax Regulations
(“Regulations”)) certifying its status (i.e., U.S. or foreign person) and, if
appropriate and legally able to do so, making a claim of reduced, or exemption
from, U.S. withholding tax on the basis of an income tax treaty or an exemption
provided by the Code.  The term “Withholding Certificate” means a Form W-9; a
Form W-8BEN; a Form W-8ECI; or a Form W-8IMY, each as applicable, and the
related statements and certifications as required under §1.1441-1(e)(2) and/or
(3) of the Regulations; if requested by the Borrowers a statement described in
§1.871-14(c)(2)(v) of the Regulations; or any other certificates requested by
the Borrowers or required under the Code or Regulations that certify or
establish the status of a payee or beneficial owner as a U.S. or foreign person.
 
(f)           The Agent and each Lender required to deliver to Borrowers a valid
Withholding Certificate pursuant to Section 2.5(e) hereof shall deliver such
valid Withholding Certificate as follows:  (i) each Lender which is a party
hereto and the Agent on the Closing Date shall deliver such valid Withholding
Certificate on or prior to the Closing Date; (ii) each Lender and the Agent
shall deliver such valid Withholding Certificate at least five (5) business days
before the effective date of any applicable assignment or participation (unless
the Borrowers in their reasonable discretion shall permit such payee to deliver
such Withholding Certificate less than five (5) business days before such date
in which case it shall be due on the date specified by the Borrowers).  The
Agent and each Lender shall at the written request of the Borrower shall deliver
two (2) additional copies of such Withholding Certificate (or a successor form)
on or before the date that such Withholding Certificate expires or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent Withholding Certificate so delivered by it, provided that such notice is
delivered to the Agent or the applicable Lender within ten (10) Business Days of
such expiry or change and such other amendments thereto or extensions or
renewals thereof as may be reasonably requested by Borrowers.
 
26

--------------------------------------------------------------------------------

 
(g)           Notwithstanding the submission of a Withholding Certificate
claiming a reduced rate of or exemption from U.S. withholding tax required under
Section 2.5(e) hereof, the Borrowers shall be entitled to withhold United States
federal income taxes at the applicable withholding rate if in their reasonable
judgment they are required to do so under the due diligence requirements imposed
upon a withholding agent under §1.1441-7(b) of the Regulations.  Further,
Borrowers are indemnified under §1.1461-1(e) of the Regulations against any
claims and demands of any payee for the amount of any tax it deducts and
withholds in accordance with regulations under §1441 of the Code.
 
(h)           If a Lender or the Agent determines, in its sole discretion, that
is has received a refund of taxes paid or indemnified by a Borrower pursuant to
this Sections 2.5, such payee shall promptly pay such refund (but only to the
extent of the amounts paid or indemnified by such Borrower) to the relevant
Borrower, net of all out-of pocket expenses incurred in obtaining such refund,
without interest (other than interest paid by the relevant taxing authority with
respect to such refund), as will leave the payee in no worse position than it
would have been had no such taxes been initially imposed. Notwithstanding the
foregoing, neither the Agent nor any Lender will be required to make available
its tax returns or other confidential information to any Borrower, and nothing
contained herein shall interfere with the right of the Agent and each  Lender to
arrange their affairs as they see fit.
 
(i)           If, as a result of any assignment or participation of the whole or
any part of an Obligation, amounts are required to be paid pursuant to this
Section 2.5 hereof in excess of such amounts which the relevant Borrower would
have been required to pay to the assigning or participating Lender pursuant to
provisions of this Section 2.5 hereof had such assignment or participation not
taken place, such provisions of this Section 2.5 hereof (as the case may be)
shall not apply to the extent of such excess.
 
(j)           If any Borrower determines in good faith that a reasonable basis
exists for contesting any taxes or other amounts for which indemnification has
been demanded hereunder, the relevant Lender and/or the Agent shall cooperate
with such Borrower in a reasonable challenge of such taxes if so requested by
such Borrower, provided that (i) such Lender and/or the Agent determines in its
reasonable discretion that it would not be prejudiced by cooperating in such
challenge, (ii) such Borrower pays all related expenses of such Lender and/or
the Agent, (iii) such Borrower indemnifies such Lender and/or the Agent for any
liabilities or other costs incurred by such party in connection with such
challenge, (iv) no such action may be taken by the Borrowers or shall be
required to be taken by such Lender and/or the Agent unless adequate provision
in respect of the amount to be indemnified and any associated costs or expenses
has been made by the Borrowers to the reasonable satisfaction of such Lender
and/or the Agent (having regard to the nature and amount to be indemnified), (v)
no Default or Event of Default is continuing, (vi) such action does not, in the
opinion of such Lender and/or the Agent, give rise to any risk of (x) any
criminal or civil liability on its part, (y) any risk of the sale, loss or
forfeiture of the Collateral or any part thereof or any interest therein or (z)
any damage to the reputation of such Lender and the Agent or any of its
affiliates, (vii) if such Lender and/or the Agent so requires, the Borrowers
shall have furnished it with a legal opinion (from independent counsel
reasonably acceptable to such Lender and/or the Agent) as to the reasonable
likelihood of such action being determined in favour of such Lender and/or the
Agent.  Each Lender and/or the Agent shall be entitled to prohibit participation
by the Borrowers in the defence of a Tax
 
 
27

--------------------------------------------------------------------------------

 
imposed on such Lender or the Agent if such Lender and/or the Agent considers,
acting reasonably, that it is necessary that such defence be conducted by it and
its own advisers.  Failure by any Lender or the Agent to comply with any of the
foregoing provisions of this paragraph (j) shall not prejudice or discharge any
of the indemnity obligations of the Borrowers under sections 2.5(a), (b) and (c)
of this Agreement.  Each Lender and/or the Agent agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.5(a) or (c)
with respect to such Lender and/or the Agent, it will, if requested by a
Borrower, use commercially reasonable efforts (subject to legal and regulatory
restrictions) to mitigate the effect of any such event, including by designating
another lending office (if applicable) for any Obligation affected by such event
and by completing and delivering or filing any tax-related forms which such
Lender and/or the Agent is legally able to deliver and which would reduce or
eliminate any amount of taxes or other amounts required to be deducted or
withheld or paid by such Borrower; provided that such efforts are made at such
Borrower’s expense and on terms that, in the reasonable judgment of such Lender
and/or the Agent, cause such Lender and/or the Agent and its lending office(s)
(if applicable) to suffer no material economic, legal or regulatory
disadvantage, and provided further that nothing in this Section 2.5(j) shall
affect or postpone any of the Obligations of the Borrower or the rights of such
Lender and/or the Agent pursuant to Section 2.5(a) or (c).
 
(k)           The provisions of this Section 2.5 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.
 
SECTION 3.                           INTEREST AND FEES
 
3.1.           Interest
 
(a)           Intentionally Deleted.
 
(b)           Intentionally Deleted.
 
(c)           Intentionally Deleted.
 
(d)           A certificate of an authorized signing officer of Agent, as the
case may be, as to each amount and/or each rate of interest payable hereunder
from time to time shall be conclusive evidence of such amount and of such rate,
absent manifest error.
 
(e)           For greater certainty, whenever any amount is payable under this
Agreement or any other Financing Agreement by the Borrowers as interest or as a
fee which requires the calculation of an amount using a percentage per annum,
each party to this Agreement acknowledges and agrees that such amount shall be
calculated as of the date payment is due without application of the “deemed
reinvestment principle” or the “effective yield method”. As an example, when
interest is calculated and payable monthly, the rate of interest payable per
month is 1/12 of the stated rate of interest per annum.
 
(f)           Upon the occurrence and during the continuance of an Event of
Default, or if the Borrower repay or prepay a Libor Rate Loan on a day other
than the last day of the applicable Interest Period, the Borrowers shall
indemnify Agent and/or Lenders for any loss or expense suffered or incurred by
Agent and/or Lenders including any loss of profit or expenses Agent and/or
Lenders incur by reason of the liquidation or redeployment of deposits or other
funds
 

 
28

--------------------------------------------------------------------------------

 

acquired by it to effect or maintain any and all Libor Rate Loans, or any
interest or other charges payable to lenders of funds borrowed by Agent and/or
Lenders in order to maintain such Libor Rate Loans, together with any other
charges, costs or expenses incurred by Agent and/or Lenders relative thereto.
 
(g)           The Borrowers may from time to time request Libor Rate Loans or
that any existing Libor Rate Loans continue for an additional Interest Period.
Such request from the Borrowers shall specify the amount of the Libor Rate Loans
or the amount of the Libor Rate Loans to be continued (subject to the limits set
forth below). Subject to the terms and conditions contained herein, three (3)
Business Days after receipt by Agent of such a request from the Borrowers, such
Libor Rate Loans shall be made or such Libor Rate Loans shall continue, as
applicable; provided, that, (i) no party hereto shall have sent any notice of
termination of this Agreement; (ii) the Borrowers shall have complied with such
customary procedures as are generally established by Agent for all customers and
specified by Agent to the Borrowers from time to time for requests by the
Borrowers for Libor Rate Loans; (iii) no more than one (1) Interest Period (for
all outstanding Libor Rate Loans) may be in effect at any one time; (iv) the
aggregate amount of the Libor Rate Loans must be in an amount not less than
US$500,000 or an integral multiple of US$100,000 in excess thereof; and (v)
Agent shall have determined that the Interest Period or Adjusted Libor Rate is
available to Agent and can be readily determined as of the date of the request
for such Libor Rate Loan by the Borrowers. Any request by the Borrowers for
Libor Rate Loans or to continue Libor Rate Loans shall be irrevocable.
Notwithstanding anything to the contrary contained herein, Lenders and/or Agent
shall not be required to purchase US Dollar deposits in the London interbank
market to fund any Libor Rate Loans, but the provisions hereof shall be deemed
to apply as if Lenders and/or Agent had purchased such deposits to fund the
Libor Rate Loans. Agent shall advise Agent of the Term Loan Interest Rate
payable by the Borrowers hereunder.
 
(h)           The Borrowers agree to pay Agent, for the benefit of the Lenders,
the fees, including any prepayment premium.
 
3.2.           Closing Fee
 
The Borrowers shall pay to Agent, for the benefit of Lender, as a closing fee
the amount of US$15,000, which closing fee shall be fully earned as of and
payable on the Closing Date.
 
3.3.           Intentionally Deleted.
 
3.4.           Intentionally Deleted.
 
3.5.           Intentionally Deleted.
 
3.6.           Increased Costs and Changes in Law
 
               (a)           If, after the Closing Date, either: (i) any change
in, or in the interpretation of, any law or regulation is introduced, including
with respect to reserve requirements, applicable to a Lender or any banking or
financial institution from whom Lender borrows funds or obtains credit (a
“Funding Bank”); or (ii) a Funding Bank or Lender complies with any future
guideline or request from any central bank or other Governmental Body; or (iii)
a Funding Bank or Lender


 
29

--------------------------------------------------------------------------------

 
determines that the adoption of any applicable law, rule or regulation regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Body, central bank or comparable
agency charged with the interpretation or administration thereof has or would
have the effect described below, or a Funding Bank or Lender complies with any
request or directive regarding capital adequacy (whether or not having the force
of law where customarily complied with by responsible financial institutions) of
any such authority, central bank or comparable agency, and in the case of any
event set forth in this clause (iii), such adoption, change or compliance has,
or would have, the direct or indirect effect of reducing the rate of return on a
Lender’s capital as a consequence of its obligations hereunder to a level below
that which such Lender could have achieved but for such adoption, change or
compliance (taking into consideration the Funding Bank’s or such Lender’s
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, and the result of any of the foregoing events described in clauses
(i), (ii) or (iii) is, or results in, an increase in the cost to such Lender of
funding or maintaining the Loans, then the Borrowers shall from time to time
upon demand by such Lender pay to such Lender additional amounts sufficient to
indemnify such Lender against such increased cost (other than increased costs
that arise as a result of (x) changes in the rate of tax on the overall net
income of Agent or any Lender by the jurisdiction in which it is organized,
managed, controlled or maintains its principal office and (y) taxes and other
amounts described in Sections 2.5(a)-(c) (including, for the avoidance of doubt,
any Excluded Taxes that are imposed with respect to payments for or on account
of any payee under this Agreement) on an after-tax basis (after taking into
account applicable deductions and credits in respect of the amount indemnified).
A certificate as to the amount of such increased cost shall be submitted to the
Borrowers by Agent and shall be conclusive, absent manifest error.
 
(b)           If, prior to the first day of any Interest Period: (i) Agent shall
have determined (which determination shall be conclusive and binding upon the
Borrowers) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Adjusted Libor
Rate for such Interest Period; (ii) Agent has determined that the Adjusted Libor
Rate determined or to be determined for such Interest Period will not adequately
and fairly reflect the cost to Agent and/or Lenders of making or maintaining
Libor Rate Loans during such Interest Period; or (iii) US Dollar deposits in the
principal amounts of the Libor Rate Loans to which such Interest Period is to be
applicable are not generally available in the London interbank market, Agent
shall give notice thereof to the Borrowers as soon as practicable thereafter
(which notice shall be withdrawn whenever such circumstances no longer exist).
If such notice is given: (A) any Libor Rate Loans requested to be made on the
first day of such Interest Period shall be made as Reference Rate Loans; (B) any
Reference Rate Loans that were to have been converted on the first day of such
Interest Period to or continue as Libor Rate Loans shall be converted to or
continued as Reference Rate Loans; and (C) each outstanding Libor Rate Loan
shall be converted, on the last day of the then-current Interest Period thereof,
to Reference Rate Loans. Until such notice has been withdrawn by Agent, no
further Libor Rate Loans shall be made or continued as such, nor shall the
Borrowers have the right to convert Reference Rate Loans to Libor Rate Loans.
Upon such notice being withdrawn by Agent, the Borrowers may convert Reference
Rate Loans to Libor Rate Loans.
 
(c)           Notwithstanding any other provision herein, if the adoption of, or
any change in, any law, treaty, rule or regulation or final, non-appealable
determination of an arbitrator or a court or other Governmental Body or in the
interpretation or application thereof occurring after
 
 
30

--------------------------------------------------------------------------------

 
the Closing Date shall make it unlawful for Agent or Lenders to make or maintain
Libor Rate Loans as contemplated by this Agreement: (i) Agent shall promptly
give written notice of such circumstances to the Borrowers (which notice shall
be withdrawn whenever such circumstances no longer exits); (ii) the commitment
of Agent and/or Lenders hereunder to make Libor Rate Loans, continue Libor Rate
Loans and convert Reference Rate Loans to Libor Rate Loans shall forthwith be
cancelled and, until such time as it shall no longer be unlawful for Agent
and/or Lenders to make or maintain Libor Rate Loans, Agent and/or Lenders shall
then only have a commitment to make Reference Rate Loans when a Libor Rate Loan
is requested; and (iii) the Term Loan then outstanding as Libor Rate Loans, if
any, shall be converted automatically to Reference Rate Loans on the respective
last days of the then current Interest Periods or within such earlier period as
required by law. If any such conversion of a Libor Rate Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the Borrowers shall pay to Agent, for the benefit of Lenders, such
amounts, if any, as may be required pursuant to Section 3.6(d) below.
 
(d)           The Borrower shall indemnify Agent and Lenders and shall hold
Agent and Lender harmless from any loss or reasonable expense which Agent or
Lenders may sustain or incur as a consequence of: (i) default by the Borrowers
in making a borrowing of, conversion into or extension of Libor Rate Loans after
the Borrowers have given a notice requesting the same in accordance with the
provisions of this Agreement; or (ii) the making of a prepayment of any Libor
Rate Loans on a day which is not the last day of an Interest Period with respect
thereto; or (iii) any conversion of a Libor Rate Loan into a Reference Rate Loan
pursuant to the terms hereof on a day which is not the last day of the then
current Interest Period with respect thereto. With respect to Libor Rate Loans
such indemnification may include an amount equal to the greater of: (i) the
excess, if any, of (1) the amount of interest which would have accrued on the
amount so prepaid, or not so borrowed, converted or extended, for the period
from the date of such prepayment or of such failure to borrow, convert or extend
to the last day of the applicable Interest Period (or, in the case of a failure
to borrow, convert or extend, the Interest Period that would have commenced on
the date of such failure), in each case at the applicable rate of interest for
such Libor Rate Loans provided for herein over (2) the amount of interest (as
determined by Agent) which would have accrued to Lenders on such amount by
placing such amount on deposit for a comparable period with leading banks in the
London interbank market; and (ii) an amount equal to the interest that would
have been payable if the Libor Rate Loans had been a Reference Rate Loan. This
covenant shall survive the termination or non-renewal of this Agreement and the
payment of the Obligations.
 
SECTION 4.                      CONDITIONS
 
4.1.           Conditions Precedent to Amendment and Restatement
 
This Agreement shall become effective as of the Business Day when each of the
following conditions precedent shall have been satisfied in form and substance
reasonably satisfactory to Agent:
 
(a)           Note.  Agent shall have received the Registered Term Loan Note
duly executed and delivered by an authorized officer of each Borrower;


 
31

--------------------------------------------------------------------------------

 
(b)           Filings, Registrations and Recordings.  Each document (including
without limitation any Uniform Commercial Code and PPSA financing statement)
required by this Agreement, any related agreement or under law or reasonably
requested by the Agent to be filed, registered or recorded in order to create,
in favor of Agent, a perfected security interest in or lien upon the Collateral
shall have been properly filed, registered or recorded in each jurisdiction in
which the filing, registration or recordation thereof is so required or
requested, and Agent shall have received an acknowledgment copy, or other
evidence satisfactory to it, of each such filing, registration or recordation
and satisfactory evidence of the payment of any necessary fee, tax or expense
relating thereto;
 
(c)           Company Proceedings of each Borrower and Obligor.  Agent shall
have received a copy of the resolutions of the Board of Directors, Management
Committee, Managing Member or Manager of each Borrower and of each Obligor, as
applicable, authorizing (i) the execution, delivery and performance of this
Agreement and the other Financing Agreements and (ii) the granting by each
Borrower and by each Obligor of the security interests in and liens upon the
Collateral in each case certified by the Secretary, an Assistant Secretary, or
Manager, as applicable, of each Borrower and of each Obligor as of the Closing
Date; and, such certificate shall state that the resolutions thereby certified
have not been amended, modified, revoked or rescinded as of the date of such
certificate;
 
(d)           Incumbency Certificates of each Borrower and Obligor.  Agent shall
have received a certificate of the Co-Chief Executive Officer, Chief Financial
Officer, Secretary, an Assistant Secretary or the Member, as applicable, of: (i)
each Borrower dated as of the Closing Date, as to the incumbency and signature
of the officers of each Borrower executing this Agreement, the Agreements, any
certificate or other documents to be delivered by it pursuant hereto, together
with evidence of the incumbency of such Chief Financial Officer, Secretary or
Assistant Secretary; and (i) each Obligor, dated the Closing Date, as to the
incumbency and signature of the officers of each Obligor executing the Financing
Agreements and any certificate or other documents to be delivered by it pursuant
thereto, together with evidence of the incumbency of such Chief Financial
Officer, Secretary or Assistant Secretary;
 
(e)           Intercreditor Agreement. Agent shall have received the fully
executed Intercreditor Agreement, which shall be in form and substance
satisfactory to Agent in its sole discretion;
 
(f)           Certificates.  Agent shall have received a copy of the Articles or
Certificate of Incorporation or the Certificate of Formation, as applicable, of
each Borrower and Obligor and all amendments thereto, certified by the Secretary
of State or other appropriate official of its jurisdiction of incorporation, if
applicable, together with copies of the By-Laws (or similar foreign document) of
each Borrower and Obligor and all agreements of each Borrower’s and Obligor’s
shareholders certified as accurate and complete by their respective Secretaries,
Members or Co-Chief Executive Officers;
 
(g)           Security Agreements.  Agent shall have received the fully executed
Security Agreements, which shall be in form and substance satisfactory to Agent
in its sole discretion
 
32

--------------------------------------------------------------------------------

 

               (h)           Good Standing Certificates.  Agent shall have
received good standing certificates (or similar foreign document, where
applicable) for each Borrower and Obligor dated not more than twenty (20) days
prior to the Closing Date, issued by the Secretary of State or other appropriate
official of each Borrower’s or Obligor’s jurisdiction of incorporation and each
jurisdiction where the conduct of each Borrower’s and Obligor’s business
activities or the ownership of its properties necessitates qualification (except
such jurisdictions in which the failure to be so qualified could not reasonably
be expected to result in a Material Adverse Effect);
 
(i)           Revolving Lender Payout Letter.  A fully executed copy of the
Revolving Lender Payout Letter.
 
(j)           Legal Opinion.  Agent shall have received the executed legal
opinions of Ropes & Gray LLP, Goodmans LLP and McInnes Cooper, and LexCorp
Abogados, S.C., each in form and substance reasonably satisfactory to Agent
which shall cover such matters incident to the transactions contemplated by this
Agreement, the Financing Agreements, and related agreements as Agent may
reasonably require and the Borrower hereby authorizes and directs such counsel
to deliver such opinions to Agent and Lenders;
 
(k)           PNC Financing Agreements. SMTC Mex shall have entered into the PNC
Financing Agreements;
 
(l)           No Litigation.  (i) No litigation, investigation or proceeding
before or by any arbitrator or Governmental Body shall be continuing or
threatened against a Borrower or against the officers or directors of a Borrower
(A) in connection with this Agreement, the Financing Agreements or any of the
transactions contemplated thereby and which, in the reasonable opinion of Agent,
is deemed material or (B) which could, in the reasonable opinion of Agent,
reasonably be expected to have a Material Adverse Effect; and (ii) no
injunction, writ, restraining order or other order of any nature materially
adverse to a Borrower or the conduct of its business or inconsistent with the
due consummation of the Transactions shall have been issued by any Governmental
Body;
 
(m)           Fees.  Agent shall have received all fees payable to Agent and
Lenders on or prior to the Closing Date hereunder, including pursuant to Section
3.2 hereof;
 
(n)           Financial Statements.  Agent shall have received a copy of each
Borrower’s Financial Statements, including projections and pro forma financial
statements to the extent requested by Agent, which shall be reasonably
satisfactory in all respects to Lenders;
 
(o)           Consents.  Agent shall have received any and all Consents
necessary to permit the effectuation of the transactions contemplated by this
Agreement and Agent shall have received such Consents and waivers of such third
parties as might assert claims with respect to the Collateral, as Agent and its
counsel shall reasonably deem necessary
 
(p)           No Adverse Material Change.  (i) since July 3, 2011, there shall
not have occurred any event, condition or state of facts which could reasonably
be expected to have a Material Adverse Effect; and (ii) no representations made
or information supplied to Agent or Lenders shall have been proven to be
inaccurate or misleading in any material respect; and
 
33

--------------------------------------------------------------------------------

 

(q)           Compliance with Laws.  Agent shall be reasonably satisfied that
each Borrower is in compliance with all pertinent federal, state, Canadian,
provincial, local or territorial regulations, including those with respect to
the Federal Occupational Safety and Health Act, the Environmental Protection
Act, ERISA and the Trading with the Enemy Act.
 
(r)           Representations and Warranties. All representations and warranties
contained herein and in the other PNC Credit Agreements shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of the making
of each such Loan after giving effect thereto;
 
(s)           Events of Default and Default. No Event of Default (as defined
hereunder and as defined under the PNC Credit Agreement) and no Default (as
defined hereunder and as defined under the PNC Credit Agreement), have occurred
and be continuing on and as of the date of the making of such Loan and after
giving effect thereto;
 
(t)           Compliance with Laws.  No law, regulation, order, judgment or
decree of any governmental authority shall exist, and no action, suit,
investigation, litigation or proceeding shall be pending or threatened in any
court or before any arbitrator or governmental authority, which purports to
enjoin, prohibit, restrain or otherwise affect: (A) the making of the Loans, or
(B) the consummation of the transactions contemplated pursuant to the terms
hereof or the other Financing Agreements; and
 
(u)           Mexican Security Documents.  Agent shall have received evidence
that all documents required to grant Agent a valid and enforceable Lien on
Borrowers assets located in Mexico have been admitted for record in the
corresponding public registry.
 
4.2.           Conditions Subsequent to Amendment and Restatement
 
(a)           Lien Waiver Agreement.  Within forty five (45) days after
September 22, 2011, Agent shall have received fully executed Lien Waiver
Agreements, in form and substance reasonably acceptable to Agent, from each of
the landlords at the following locations: (i) 635 Hood Road, Markham, Ontario,
(ii) 1965 Concourse Drive, San Jose, California, (iii) 2302 Trade Zone
Boulevard, San Jose, California, (iv) 1325 Pendale Road, El Paso, Texas, and (v)
7617 Bently Road, Greensboro, North Carolina.
 
(b)           Insurance.  Within five (5) days after September 22, 2011, Agent
shall have received in form and substance reasonably satisfactory to Agent,
certified copies of Borrowers’ and Guarantors’ casualty insurance policies,
together with lender loss payable endorsements on
 
Agent’s standard form of loss payee endorsement naming Agent as first loss payee
where applicable, and certified copies of Borrowers’ and Guarantors’ liability
insurance policies, together with endorsements naming Agent as an additional
insured.
 
SECTION 5.                           COLLECTION AND ADMINISTRATION
 
5.1.           The Borrowers’ Loan Account
 
Agent shall maintain one or more loan account(s) on its books in which shall be
recorded (a) all Loans and other Obligations and the Collateral, (b) all
payments made by or on
 
 
34

--------------------------------------------------------------------------------

 
behalf of the Borrowers and (c) all other appropriate debits and credits as
provided in this Agreement, including fees, charges, costs, expenses and
interest. All entries in the loan account(s) shall be made in accordance with
Agent’s customary practices as in effect from time to time.
 
5.2.           Statements
 
Agent shall render, by facsimile or other electronic communication, to the
Borrowers each month a statement setting forth the balance in the Borrowers’
loan account(s) maintained by Agent for the Borrower pursuant to the provisions
of this Agreement, including principal, interest, fees, costs and expenses. Each
such statement shall be subject to subsequent adjustment by Agent but shall,
absent manifest errors or omissions, be considered correct and deemed accepted
by the Borrowers and conclusively binding upon the Borrowers as an account
stated except to the extent that Agent receives a written notice from the
Borrowers of any specific exceptions thereto within thirty (30) days after the
date such statement has been mailed by Agent. Until such time as Agent shall
have rendered to the Borrowers a written statement as provided above, the
balance in the Borrowers’ loan account(s) shall be presumptive evidence of the
amounts due and owing to Agent and Lenders by the Borrowers.
 
5.3.           Collection of Accounts
 
(a)           Upon the payment in full of all the obligations under the PNC
Financing Agreements and if PNC’s interest in the Blocked Accounts and
Depository Accounts are not otherwise assigned or transferred in accordance with
the terms of the Intercreditor Agreement, the Borrowers shall, at the request of
the Agent, establish and maintain, at its expense, blocked accounts or lockboxes
and related blocked accounts (in either case, “Collateral Accounts”)  as
Required Lenders may specify, and Agent may establish and maintain bank accounts
of Agent (“Payment Accounts”) in each case with such banks as are acceptable to
Agent, into which Collateral Accounts the  Borrowers shall promptly deposit, and
direct its accounts debtors, if any that remit payments by electronic funds
transfers to directly remit, all payments on Accounts and all payments
constituting proceeds of Inventory or other Collateral in the identical form in
which such payments are made or received, whether by cash, cheque or other
manner. The parties hereto agree that:
 
 
(i)
the  Borrowers have access to all funds in its bank accounts including the
Collateral Accounts until a Default or Event of Default has occurred and is
continuing; and

 
 
(ii)
as of the date of this Agreement, the  Borrowers are freely choosing to deposit,
and direct its account debtors that remit payments by electronic funds transfer
to directly remit, all payments on Accounts and all payments constituting
proceeds of Inventory or other Collateral into the Collateral Accounts.

 
(b)           The banks at which the Collateral Accounts are established,
the  Borrowers and Agent shall enter into “springing” deposit account control
agreements (each, a “Deposit
 
 
35

--------------------------------------------------------------------------------

 
Account Control Agreement”), in form and substance satisfactory to Required
Lenders, acting reasonably, providing that:
 
 
(i)
the depository bank has no Lien upon, or right to set-off against, the
Collateral Accounts, the items received for deposit therein, or the funds from
time to time on deposit therein; and

 
 
(ii)
at any time a Default or Event of Default has occurred and is continuing, Agent
may (and at the direction of Agent shall) provide notice to the depository bank
(such notice being the “Full Control Notice”) to wire, or otherwise transfer, in
immediately available funds, on a daily basis, all funds received or deposited
into the Collateral Accounts to the Payment Accounts.

 
The Borrowers agree that, at any time a Default or Event of Default has occurred
and is continuing and a Full Control Notice has been delivered by Agent to the
depository bank, all payments made to such Collateral Accounts or Payment
Accounts or other funds received and collected by Agent, whether on the Accounts
or as proceeds of Inventory or other Collateral or otherwise, shall be the
property of Agent, for the benefit of  Lenders, and shall be applied by Agent to
the Obligations in accordance with Section 5.4.
 
(c)           For the purposes of calculating interest on the Obligations, such
payments or other funds received will be applied (conditional upon final
collection) to the Obligations on the date of receipt of immediately available
funds by Agent in the Payment Accounts provided such payments or other funds and
notice thereof are received in accordance with Agent’s usual and customary
practices as in effect from time to time and within sufficient time to credit
the  Borrowers’ loan account on such day, and if not, then on the next Business
Day. If Agent receives funds in a Payment Account at any time at which no
Obligations are payable pursuant to Section 5.4 or in excess of such outstanding
Obligations payable pursuant to Section 5.4, Agent shall transfer such funds to
the Borrowers at such account as the Borrowers may direct, provided that the
Borrowers shall, at Agent’s request, deposit such funds to an account maintained
at the bank at which the Payment Accounts are maintained and, prior to such
transfer, shall execute and deliver to Agent a cash collateral agreement in form
and substance satisfactory to Agent providing to Agent a first priority Lien
over such account.
 
(d)           At any time a Default or Event of Default has occurred and is
continuing, the  Borrowers and all of their affiliates, Subsidiaries,
shareholders, directors, employees or agents shall, acting as trustee for Agent,
receive, as the property of Agent, any monies, checks, notes, drafts or any
other payment relating to and/or proceeds of Accounts or other Collateral which
come into their possession or under their control and immediately upon receipt
thereof, shall deposit or cause the same to be deposited in the Collateral
Accounts or the Payment Accounts, or remit the same or cause the same to be
remitted, in kind, to Agent. In no event, after a Default or Event of Default
has occurred and is continuing, shall the same be commingled with the Borrowers
own funds. The Borrowers agree to reimburse Agent on demand for any amounts owed
or paid to any bank at which a Collateral Account or Payment Account is
established or any other bank or person involved in the transfer of funds to or
from the Collateral Accounts or the Payment Accounts arising out of Agents’
payments to or indemnification of such bank or
 
 
36

--------------------------------------------------------------------------------

 
person. The obligation of the Borrowers to reimburse Agent for such amounts
pursuant to this Section 5.3 shall survive the termination or non-renewal of
this Agreement.
 
(e)           If PNC’s interest in the Blocked Accounts and Depository Accounts
are assigned and/or transferred to the Agent in accordance with the terms of the
Intercreditor Agreement, the Borrowers agree that this Section 5.3 shall apply
to such accounts as if such accounts were Collateral Accounts and/or Payment
Accounts and the Borrowers further agree, at the request of the Agent to duly
execute and deliver or cause to be duly executed and delivered such further
agreements, documents, and instruments or do or cause to be done such further
acts as may be reasonably necessary to complete and enforce such assignment
and/or transfer.
 
5.4.           Payments
 
(a)           Application. Subject to the terms of the Intercreditor Agreements,
if applicable, Agent shall apply payments received or collected from the
Borrowers or for the account of the Borrowers including the monetary proceeds of
collections or of realization upon any Collateral, including, collections with
respect to proceeds of Equipment of SMTC Canada sold in the ordinary course of
its business as follows:
 
 
(i)
first, to the payment in full of any fees, indemnities and expense
reimbursements due to Lenders and Agent;

 
 
(ii)
second, to the payment in full of interest due in respect of any Loans and
Special Agent Advances;

 
 
(iii)
third, to the payment or prepayment in full of principal in respect of Special
Agent Advances;

 
 
(iv)
fourth, to the payment in full of principal due in respect of the Term Loan; and

 
 
(v)
fifth, to pay or prepay any other Obligations then due;

 
provided that, in each instance set forth above in Section 5.4(a) so long as no
Priority Event has occurred and is continuing, this Section 5.4(a) shall not be
deemed to apply to any payment by the Borrowers specified by the Borrowers to be
for the payment of specific Obligations then due and payable (or prepayable)
under and in accordance with the provisions of this Agreement.
 
(b)           Intentionally Deleted.
 
(c)           All Obligations shall be payable to the Payment Account as
provided in Section 5.3 or  such other place as Agent may designate from time to
time. All payments with respect to the Obligations must be made in US Dollars.
At Agent’s option, all principal, interest, fees, costs, expenses and other
charges provided for in this Agreement or the other Financing Agreements may be
charged directly to the loan account(s) of the Borrowers. If after receipt of
any payment of, or proceeds of Collateral applied to the payment of, any of the
Obligations, Agent or any Lender is required to surrender or return such payment
or proceeds to any Person for any reason, then the Obligations intended to be
satisfied by such payment or proceeds shall
 
 
37

--------------------------------------------------------------------------------

 
be reinstated and continue and this Agreement shall continue in full force and
effect as if such payment or proceeds had not been received by such Agent or
Lender. The Borrowers shall be liable to pay to such Agent or Lender, and does
hereby indemnify and hold such Agent or Lender harmless for, the amount of any
payments or proceeds surrendered or returned. This Section 5.4 shall remain
effective notwithstanding any contrary action which may be taken by such Agent
or Lenders in reliance upon such payment or proceeds. This Section 5.4 shall
survive the payment of the Obligations and the termination of this Agreement.
 
5.5.           Obligations Several; Independent Nature of Lenders’ Rights
 
The obligation of each Lender hereunder is several, and no Lender shall be
responsible for the obligation or commitment of any other Lender hereunder.
Nothing contained in this Agreement or any of the other Financing Agreements and
no action taken by Lenders pursuant hereto or thereto shall be deemed to
constitute Lenders to be a partnership, an association, a joint venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and subject to Section 12.3 hereof,
each Lender shall be entitled to protect and enforce its rights arising out of
this Agreement and it shall not be necessary for any other Lender to be joined
as an additional party in any proceeding for such purpose.
 
SECTION 6.                           COLLATERAL REPORTING AND COVENANTS
 
6.1.           Collateral Reporting
 
The Borrowers shall provide Agent with reports as to the Collateral as Required
Lenders shall request from time to time. If any of a Borrower’s records or
reports of the Collateral are prepared or maintained by an accounting service,
contractor, shipper or other agent, such Borrower hereby irrevocably authorizes
such service, contractor, shipper or agent to deliver such records, reports, and
related documents to Agent and to follow Agent’s instructions with respect to
further services at any time that an Event of Default has occurred and is
continuing.
 
6.2.           Accounts Covenants
 
(a)           The Borrowers shall notify Agent promptly of: (i) any material
delay in the Borrower’s performance of any of its obligations to any account
debtor or the assertion of any claims, offsets, defenses or counterclaims by any
account debtor, or any disputes with account debtors, or any settlement,
adjustment or compromise thereof; and (ii) all material adverse information
relating to the financial condition of any account debtor. No credit, discount,
allowance or extension or agreement for any of the foregoing shall be granted to
any account debtor, except in the Ordinary Course of Business. So long as no
Event of Default has occurred and is continuing, the Borrowers shall settle,
adjust or compromise any claim, offset, counterclaim or dispute with any account
debtor. At any time that an Event of Default has occurred and is continuing,
Agent shall, at its option, have the exclusive right to settle, adjust or
compromise any claim, offset, counterclaim or dispute with account debtors or
grant any credits, discounts or allowances.
 
 
38

--------------------------------------------------------------------------------

 
(b)           Without limiting the obligation of the Borrowers to deliver any
other information to Lenders or Agent, the Borrower shall promptly report to
Agent any return of Inventory by any one account debtor if the Inventory so
returned in such case has a value in excess of US$50,000.
 
(c)           With respect to each Account:(i) no payments shall be made thereon
except payments immediately delivered to Agent pursuant to the terms of this
Agreement; (ii) no credit, discount, allowance or extension or agreement for any
of the foregoing shall be punted to any account debtor except for credits,
discounts, allowances or extensions made or given in the Ordinary Course of
Business; (iii) there shall be no set-offs, deductions, contras, defences,
counterclaims or disputes existing or asserted with respect thereto; and (iv)
none of the transactions giving rise thereto will violate any applicable
foreign, Federal, State or local laws or regulations, all documentation relating
thereto will be legally sufficient under such laws and regulations and all such
documentation will be legally enforceable in accordance with its terms.
 
(d)           Agent shall have the right at any time or times, in Agent’s name
or in the name of a nominee of Agent, to verify the validity, amount or any
other matter relating to any Account or other Collateral, by mail, telephone,
facsimile transmission or otherwise.
 
(e)           The Borrowers shall deliver or cause to be delivered to Agent,
with appropriate endorsement and assignment, with full recourse to the
Borrowers, all chattel paper and instruments which the Borrowers now own or may
at any time acquire immediately upon the Borrowers’ receipt thereof, except as
Required Lenders may otherwise agree.
 
(f)           Agent may, at any time or times that an Event of Default has
occurred and is continuing: (i) notify any or all account debtors that the
Accounts have been assigned to Agent and that Agent has a Lien therein and Agent
may direct any or all accounts debtors to make payment of Accounts directly to
Agent; (ii) extend the time of payment of, compromise, settle or adjust for
cash, credit, return of merchandise or otherwise, and upon any terms or
conditions, any and all Accounts or other obligations included in the Collateral
and thereby discharge or release the account debtor or any other party or
parties in any way liable for payment thereof without affecting any of the
Obligations; (iii) demand, collect or enforce payment of any Accounts or such
other obligations, but without any duty to do so, and Agent shall not be liable
for its failure to collect or enforce the payment thereof nor for the negligence
of its agents or attorneys with respect thereto; and (iv) take whatever other
action Agent and/or Required Lenders may deem necessary or desirable for the
protection of its interests. At any time that an Event of Default has occurred
and is continuing, at Agent’s request, all invoices and statements sent to any
account debtor shall state that the Accounts and such other obligations have
been assigned to Agent and are payable directly and only to Agent and the
Borrowers shall deliver to Agent such originals of documents evidencing the sale
and delivery of goods or the performance of services giving rise to any Accounts
as Agent may require.
 
6.3.           Inventory Covenants
 
With respect to the Inventory: (a) the Borrowers shall at all times maintain
inventory records satisfactory to Agent, keeping correct and accurate records
itemizing and describing the kind, type, quality and quantity of Inventory, the
applicable Borrower’s cost therefor and daily withdrawals therefrom and
additions thereto; (b) the Borrowers shall conduct a
 
 
39

--------------------------------------------------------------------------------

 
physical count of the Inventory at least once each year, but at any time or
times as Agent may request on or after an Event of Default that has occurred and
is continuing, and promptly following such physical inventory shall supply Agent
with a report in the form and with such specificity as may be satisfactory to
Agent concerning such physical count; (c) the Borrowers shall not remove any
Inventory from the locations set forth or permitted herein,  except for sales of
Inventory in the Ordinary Course of Business and except to move Inventory
directly from one location set forth or permitted herein to another such
location; (d) upon Agent’s request the Borrowers shall, at its expense, but no
more than once in any six (6) month period, but at any time or times as Agent
may request on or after an Event of Default that has occurred and is continuing,
deliver or cause to be delivered to Agent written reports or appraisals as to
the Inventory in form, scope and methodology acceptable to Required Lenders and
by an appraiser acceptable to Required Lenders, addressed to Agent or upon which
Agent is expressly permitted to rely; (e) the Borrowers shall produce, use,
store and maintain the Inventory, with all reasonable care and caution and in
accordance with applicable standards of any insurance and in conformity with
applicable laws (including the requirements of the Federal Fair Labor Standards
Act of 1938, as amended and all rules, regulations and orders related thereto);
(f)  the Borrowers assume all responsibility and liability arising from or
relating to the production, use, sale or other disposition of the Inventory; (g)
the Borrowers shall not sell Inventory to any customer on approval, or any other
basis which entitles the customer to return or may obligate the Borrowers to
repurchase such Inventory; (h) the Borrowers shall keep the Inventory in good
and marketable condition; (i) the Borrowers shall not, without prior written
notice to Agent, acquire or accept any Inventory on consignment or approval and
(j) none of the Inventory or other Collateral constitutes farm products or the
proceeds thereof
 
6.4.           Equipment Covenants
 
With respect to the Equipment: (a) the Borrowers shall keep the Equipment in
good order, repair, running and marketable condition (ordinary wear and tear
excepted); (b) the Borrowers shall use the Equipment with all reasonable care
and caution and in accordance with applicable standards of any insurance and in
conformity with all applicable laws; (c) the Equipment is and shall be used in
each Borrower’s respective businesses and not for personal, family, household or
farming use; (d) the Borrowers shall not remove any Equipment from the locations
set forth or permitted herein, except to the extent necessary to have any
Equipment repaired or maintained in the Ordinary Course of  Business or to move
Equipment directly from one location set forth or permitted herein to another
such location and except for the movement of motor vehicles used by or for the
benefit of the Borrowers in the Ordinary Course of Business; (e) the Equipment
is now and shall remain personal property and the Borrowers shall not permit any
of the Equipment to be or become a part of or affixed to real property; (f) the
Borrowers assume all responsibility and liability arising from the use of the
Equipment; and (g) the Borrowers shall, at their expense, at any time or times
as Agent may request on or after an Event of Default has occurred and is
continuing, deliver or cause to be delivered to Agent written reports and
appraisals as to the Equipment in form, scope and methodology acceptable to
Required Lenders and by an appraiser acceptable to Required Lenders, addressed
to Agent or upon which Agent is expressly permitted to rely.
 
6.5.           Power of Attorney
 
 
40

--------------------------------------------------------------------------------

 
Each Borrower hereby irrevocably designates and appoints Agent (and all persons
designated by Agent) as its true and lawful attorney-in-fact, and authorizes
Agent, in the applicable Borrower’s or Agent’s name, to: (a) at any time a
Default or an Event of Default has occurred and is continuing: (i) demand
payment on Accounts or other proceeds of Inventory or other Collateral, (ii)
enforce payment of Accounts by legal proceedings or otherwise, (iii) exercise
all of the applicable Borrower’s rights and remedies to collect any Account or
other Collateral, (iv) sell or assign any Account upon such terms, for such
amount and at such time or times as Agent deems advisable, (v) settle, adjust,
compromise, extend or renew an Account, (vi) discharge and release any Account,
(vii) prepare, file and sign the applicable Borrower’s name on any proof of
claim in bankruptcy or other similar document against an account debtor, (viii)
notify the post office authorities to change the address for delivery of the
applicable Borrower’s mail to an address designated by Agent, and open and
dispose of all mail addressed to the applicable Borrower, and (ix) do all acts
and things which are necessary, in Agent’s determination, to fulfill the
applicable Borrower’s obligations under this Agreement and the other Financing
Agreements; and (b) at any time to: (i) take control in any manner of any item
of payment or proceeds thereof, (ii) have access to any lockbox or postal box
into which the applicable Borrower’s mail is deposited, (iii) endorse the
applicable Borrower’s name upon any items of payment or proceeds thereof and
deposit the same in Agent’s account for application to the Obligations, (iv)
endorse the applicable Borrower’s name upon any chattel paper, document,
instrument, invoice, or similar document or agreement relating to any Account or
any goods pertaining thereto or any other Collateral including any warehouse or
other receipts, or bills of lading and other negotiable or non-negotiable
documents, (v) sign the applicable Borrower’s name on any verification of
Accounts and notices thereof to account debtors, (vi) execute in the applicable
Borrower’s name and file any PPSA, UCC or other financing statements or
amendments thereto relating to the Collateral, and (vii) as required by Agent in
its reasonable credit judgment, clear Inventory, through U.S. Customs or foreign
export control authorities in the applicable Borrower’s name, Agent’s name or
the name of Agent’s designee, and to sign and deliver to customs officials
powers of attorney in the applicable Borrower’s name for such purpose, and to
complete in the applicable Borrower’s or Agent’s name, any order, sale or
transaction, obtain the necessary documents in connection therewith and collect
the proceeds thereof. The applicable Borrower hereby releases Agent
and/or  Lenders and their respective officers, employees and designees from any
liabilities arising from any act or acts under this power of attorney and in
furtherance thereof, whether of omission or commission, except as a result of
Agent’s and/or a Lender’s own bad faith, gross negligence or willful misconduct
as determined pursuant to a final order of a court of competent jurisdiction.
 
6.6.           Right to Cure
 
Agent may at its option: (a) cure any default by a Borrower under any agreement
with a third party or pay or bond on appeal any judgment entered against a
Borrower; (b) discharge taxes, Liens or other encumbrances at any time levied on
or existing with respect to the Collateral; and (c) pay any amount, incur any
expense or perform any act which, in Agent’s reasonable judgment, is necessary
or appropriate to preserve, protect, insure or maintain the Collateral and the
rights of Agent with respect thereto. Agent may add any amounts so expended to
the Obligations and charge the Borrower’s account therefor, such amounts to be
repayable by a Borrower on demand. Agent shall be under no obligation to effect
such cure, payment or bonding and shall not, by doing so, be deemed to have
assumed any obligation or liability of a
 
 
41

--------------------------------------------------------------------------------

 
Borrower. Any payment made or other action taken by Agent under this Section 6.6
shall be without prejudice to any right to assert an Event of Default hereunder
and to proceed accordingly.
 
6.7.           Access to Premises
 
From time to time as requested by Agent or its designee, at the cost and expense
of the Borrowers: (a) Agent or its designee shall have complete access to all of
each Borrower’s premises during normal business hours and after notice to the
Borrowers, or at any time and without notice to the Borrower if an Event of
Default has occurred and is continuing, for the purposes of inspecting,
verifying and auditing the Collateral and all of the applicable Borrower’s books
and records, including the Records; (b) the applicable Borrower shall promptly
furnish to Agent or its designee such copies of such books and records or
extracts therefrom as Agent or its designee may request, and (c) Agent or its
designee shall be permitted to use during normal business hours such of the
applicable Borrower’s personnel, equipment, supplies and premises as may be
necessary for the foregoing and if an Event of Default has occurred and is
continuing for the collection of Accounts and realization of other Collateral.
 
6.8.           Insurance
 
The assets and properties of each Borrower at all times shall be maintained in
accordance with the requirements of all insurance carriers which provide
insurance with respect to the assets and properties of such Borrower so that
such insurance shall remain in full force and effect.  Each Borrower shall bear
the full risk of any loss of any nature whatsoever with respect to the
Collateral.  At each Borrower’s own cost and expense in amounts and with
carriers acceptable to Agent, each Borrower shall (a) keep all its insurable
properties and properties in which such Borrower has an interest insured against
the hazards of fire, flood, sprinkler leakage, those hazards covered by extended
coverage insurance and such other hazards, and for such amounts, as is customary
in the case of companies engaged in businesses similar to such Borrower’s; (b)
maintain a bond in such amounts as is customary in the case of companies engaged
in businesses similar to such Borrower insuring against larceny, embezzlement or
other criminal misappropriation of insured’s officers and employees who may
either singly or jointly with others at any time have access to the assets or
funds of such Borrower either directly or through authority to draw upon such
funds or to direct generally the disposition of such assets; (c) maintain public
and product liability insurance against claims for personal injury, death or
property damage suffered by others; (d) maintain all such worker’s compensation
or similar insurance as may be required under the laws of any state or
jurisdiction in which such Borrower is engaged in business; (e) reserved; (f)
furnish Agent with (i) copies of all policies and evidence of the maintenance of
such policies by the renewal thereof no more than thirty (30) days following any
expiration date, provided that such Borrower’s failure to provide such policies
and evidence shall not constitute an Event of Default unless such Borrower
continues to fail to provide the same within ten (10) days after receipt of
written notice from Agent, and (ii) appropriate loss payable endorsements in
form and substance satisfactory to Agent, naming Agent as a co-insured and loss
payee as its interests may appear with respect to all insurance coverage
referred to in clauses (a) and (c) above, and providing (A) that all proceeds
thereunder shall be payable to Agent, (B) no such insurance shall be affected by
any act or neglect of the insured or owner of the property described in such
policy, and (C) that such policy and loss
 
 
42

--------------------------------------------------------------------------------

 
payable clauses may not be cancelled, amended or terminated unless at least
thirty (30) days’ prior written notice is given to Agent.  In the event of any
loss thereunder, the carriers named therein hereby are directed by Agent and the
applicable Borrower to make payment for such loss to Agent and not to such
Borrower and Agent jointly.  If any insurance losses are paid by check, draft or
other instrument payable to any Borrower and Agent jointly, Agent may endorse
such Borrower’s name thereon and do such other things as Agent may deem
advisable to reduce the same to cash.  Agent is hereby authorized to adjust and
compromise claims under insurance coverage referred to in clauses (a), and (b)
above.  All loss recoveries received by Agent upon any such insurance may be
applied to the Obligations, in such order as Agent in its reasonable discretion
shall determine.  Any surplus shall be paid by Agent to Borrowers or applied as
may be otherwise required by law.  Any deficiency thereon shall be paid by
Borrowers to Agent, on demand.
 
6.9.           Failure to Pay Insurance.
 
 If any Borrower fails to obtain insurance as hereinabove provided, or to keep
the same in force, Agent, if Agent so elects, may obtain such insurance and pay
the premium therefor on behalf of such Borrower, and charge Borrowers’ Account
therefor.
 
SECTION 7.                           REPRESENTATIONS AND WARRANTIES
 
Each Borrower hereby represents and warrants to Agent and Lenders the following
(which shall survive the execution and delivery of this Agreement), the truth
and accuracy of which are a continuing condition of the continuation of the
Loans by Agent and Lenders to the Borrowers:
 
7.1.           Corporate Existence, Power and Authority; Subsidiaries
 
Each Borrower is a corporation duly incorporated, validly existing and duly
organized under the laws of its jurisdiction of incorporation and is duly
qualified or registered as a foreign corporation in all states or other
jurisdictions where the nature and extent of the business transacted by it or
the ownership of assets makes such qualification necessary, except for those
jurisdictions in which the failure to so qualify would not have a Material
Adverse Effect. The execution, delivery and performance of this Agreement, the
other Financing Agreements and the transactions contemplated hereunder are all
within each Borrower’s corporate powers, have been duly authorized, are not in
contravention of law or the terms of each Borrower’s certificate of
incorporation, by-laws, or other organizational documentation, or anyindenture,
agreement or undertaking to which it is a party or by which it or its property
is bound and will not result in the creation or imposition of, or require or
give rise to any obligation to grant, any Lien upon any of its property or
assets. This Agreement and the other Financing Agreements and constitute legal,
valid and binding obligations of the Borrowers enforceable in accordance with
their respective terms. Each Borrower does not have any Subsidiaries or
affiliates except as set forth on their respective Information Certificates.
 
7.2.           Financial Statements; No Material Adverse Change
 
All financial statements relating to the Borrowers which have been or may
hereafter be delivered by it to Agent have been prepared in accordance with GAAP
and fairly
 
 
43

--------------------------------------------------------------------------------

 
present the financial condition and the results of operation of it as at the
dates and for the periods set forth therein. Except as disclosed in any interim
financial statements furnished by the Borrower to Agent prior to the date of
this Agreement, there has been no material adverse change in the assets,
liabilities, properties and condition, financial or otherwise, of it, since the
date of the most recent audited financial statements furnished by it to Agent
prior to the date of this Agreement.
 
7.3.           Name; State of Organization; Chief Executive Office; Collateral
Locations
 
(a)           The exact legal name of each Borrower is as set forth on the
signature page of this Agreement and in its Information Certificate. Each
Borrower has not, during the five (5) years prior to the date of this Agreement,
been known by or used any other corporate or fictitious name or been a party to
any merger or consolidation, or acquired all or substantially all of the assets
of any Person, or acquired any of its property or assets out of the ordinary
course of business, except as set forth in its Information Certificate.
 
(b)           Each Borrower is an organization of the type and organized in the
jurisdiction set forth in its Information Certificate. Its Information
Certificate accurately sets forth the federal employer identification number of
such Borrower.
 
(c)           The chief executive office of each Borrower and its Records
concerning Accounts are located only at the addresses set forth below opposite
its name and its only other places of business and the only other locations of
Collateral, if any, are the addresses set forth in its Information Certificate,
subject to the right of such Borrower to establish new locations in accordance
with Section 8.2 below. Each Information Certificate correctly identifies the
chief executive office of each Obligor and all other places of business and
other locations, if any, at which any Obligor maintains any Collateral. The
Information Certificates also correctly identify any of such locations which are
not owned by a Borrower or any Obligor and sets forth the owners and/or
operators thereof and to the best of each Borrower’s knowledge, the holders of
any mortgages on such locations.
 
7.4.           Title to Properties
 
Each Borrower has good and marketable title to all of its properties and assets
subject to no Liens of any kind, except such others as are specifically listed
on Schedule 1.84 hereto (except to the extent that Agent require the discharge
thereof prior to the advance of the initial Loans) or permitted under Section
8.8 hereof.
 
7.5.           Tax Returns
 
Each Borrower has filed, or caused to be filed, in a timely manner all tax
returns, reports and declarations which are required to be filed by it (without
requests for extension except as previously disclosed in writing to Agent). All
information in such tax returns, reports and declarations is complete and
accurate in all material respects. Each Borrower has paid or caused to be paid
all taxes due and payable or claimed due and payable in any assessment received
by it, except taxes the validity of which are being contested in good faith by
appropriate proceedings diligently pursued and available to it and with respect
to which adequate reserves have been set aside on its books. Adequate provision
has been made for the payment of all
 
 
44

--------------------------------------------------------------------------------

 
accrued and unpaid Federal, State, provincial, municipal, local, foreign and
other taxes whether or not yet due and payable and whether or not disputed.
 
7.6.           Litigation
 
Except as set forth on its Information Certificate, there is no present
investigation by any governmental agency pending, or to the best of each
Borrower’s knowledge threatened, against or affecting it, its assets or business
and there is no action, suit, proceeding or claim by any Person pending, or to
the best of such Borrower’s knowledge threatened, against it or its assets or
goodwill, or against or affecting any transactions contemplated by this
Agreement, which if adversely determined against it would result in a Material
Adverse Effect.
 
7.7.           Compliance with Other Agreements and Applicable Laws
 
(a)            Neither Borrower is in default in any material respect, under, or
in violation, in any material respect, of any of the terms of, any agreement,
contract, instrument, lease or other commitment to which it is a party or by
which it or any of its assets are bound and it is in compliance with all
applicable laws related to corruption and bribery and in all material respects
with all other applicable provisions of laws, rules, regulations, licenses,
permits, approvals and orders of any foreign, Federal, State or local
governmental authority (including those set forth in or promulgated pursuant to
the Occupational Safety and Health Act of 1970, as amended, the Fair Labor
Standards Act of 1938, as amended, ERISA, the Bankruptcy Code, as amended, and
all Environmental Laws).
 
(b)           Each Borrower has obtained all material permits, licenses,
approvals, consents, certificates, orders or authorizations of any governmental
authority required for the lawful conduct of its business (the “Permits”). All
of the Permits are valid and subsisting and in full force and effect. There are
no actions, claims or proceedings pending or to the best of each Borrower’s
knowledge, threatened that seek the revocation, cancellation, suspension or
modification of any of the Permits.
 
7.8.           Bank Accounts
 
All of the deposit accounts, investment accounts or other accounts in the name
of or used by a Borrower maintained at any bank or other financial institution
are set forth on Schedule 7.8 hereto, subject to the right of such Borrower to
establish new accounts in accordance with Section 8.16 below.
 
7.9.           Accuracy and Completeness of Information
 
All information furnished by or on behalf of a Borrower in writing to Agent or
Lenders in connection with this Agreement or any of the other Financing
Agreements or any transaction contemplated hereby or thereby, including all
information on the Information Certificates is true and correct in all material
respects on the date as of which such information is dated or certified and does
not omit any material fact necessary in order to make such information not
misleading. No event or circumstance has occurred which has had or could
reasonably be expected to have a material adverse affect on the business, assets
or prospects of a Borrower, which has not been fully and accurately disclosed to
Agent in writing.
 
 
45

--------------------------------------------------------------------------------

 
7.10.           Status of Pension Plans
 
(a)           The Pension Plans (if any) are duly registered under all
applicable pension benefits legislation.
 
(b)           All obligations of each Borrower (including fiduciary, funding,
investment and administration obligations) required to be performed in
connection with any Pension Plans or the funding agreements therefor have been
performed in a timely fashion. There are no outstanding disputes concerning the
assets held pursuant to any such funding agreement.
 
(c)           All contributions or premiums required to be made by the Borrower
to any Pension Plans have been made in a timely fashion in accordance with the
terms of such Pension Plans and applicable laws and regulations.
 
(d)           All employee contributions to any Pension Plans required to be
made by way of authorized payroll deduction have been properly withheld by each
Borrower and fully paid into such Pension Plans in a timely fashion.
 
(e)           All reports and disclosures relating to any Pension Plans required
by any applicable laws or regulations have been filed or distributed in a timely
fashion.
 
(f)           There have been no improper withdrawals, or applications of, the
assets of any Pension Plans.
 
(g)           No amount is owed by any Pension Plans under the US Tax Code or
any other similar Federal, State or local legislation.
 
(h)           Pension Plans are fully funded both on an ongoing basis and on a
solvency basis (using actuarial assumptions and methods which are consistent
with the valuations last filed with the applicable governmental authorities and
which are consistent with generally accepted actuarial principles).
 
(i)           Each Borrower, after diligent inquiry, has neither any knowledge,
nor any grounds for believing, that any Pension Plans are the subject of an
investigation, any other proceeding, an action or a claim (other than claims for
benefits in the ordinary course). There exists no state of facts which after
notice or lapse of time or both could reasonably be expected to give rise to any
such proceeding, action or claim.
 
(j)           Each Pension Plan is in compliance in all material respects with
the applicable provisions of ERISA, the U.S. Tax Code and other U.S. Federal,
State or local law. Each Pension Plan which is intended to qualify under Section
401(a) of the U.S. Tax Code has received a favorable determination letter from
the Internal Revenue Service and is so qualified and nothing has occurred which
would cause the loss of such qualification. Each Borrower and its ERISA
Affiliates have made all required contributions to any Pension Plan subject to
Section 412 of the U.S. Tax Code, and no application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the U.S. Tax
Code has been made with respect to any Pension Plan.
 
 
46

--------------------------------------------------------------------------------

 
(k)           (i) No ERISA Event occurred or is reasonably expected to occur;
(ii) the current value of each Pension Plan’s assets (determined in accordance
with the assumptions used for funding such Pension Plan pursuant to Section 412
of the U.S. Tax Code) are not less than such Pension Plan’s liabilities under
Section 4001(a)(16) of ERISA; (iii) each Borrower, and their ERISA Affiliates,
have not incurred and do not reasonably expect to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) each Borrower and their ERISA
Affiliates, have not incurred and do not reasonably expect to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; (v) each Borrower, and their
ERISA Affiliates, have not engaged in a transaction that would be subject to
Section 4069 or 4212(c) or ERISA and (vi) no Lien imposed under the U.S. Tax
Code or ERISA exists or is likely to arise on account of any Pension Plan within
the meaning of Section 412 of the U.S. Tax Code. Except as required by Section
4980B of the U.S. Tax Code, neither Borrower or any of their respective ERISA
Affiliates maintains an employee welfare benefit plan (as defined in Section
3(1) of ERISA) which provides health or welfare benefits (through the purchase
of insurance or otherwise) for any retired or former employee of a Borrower or
any ERISA Affiliates or coverage after a participant’s termination of
employment.
 
7.11.           Environmental Compliance
 
(a)           No Borrower has generated, used, stored, treated, transported,
manufactured, handled, produced or disposed of any Hazardous Materials, on or
off its premises (whether or not owned by it) in any manner which at any time
violates any applicable Environmental Law in any material respect or materially
violates any license, permit, certificate, approval or similar authorization
thereunder and the operations of the each Borrower comply in all material
respects with all Environmental Laws and all licenses, permits, certificates,
approvals and similar authorizations thereunder.
 
(b)           There has been no investigation, proceeding, complaint, order,
directive, claim, citation or notice by any governmental authority or any other
person nor is any pending or to the best of each Borrower’s knowledge
threatened, with respect to any non-compliance with or violation of the
requirements of any Environmental Law by it or the release, spill or discharge,
threatened or actual, of any Hazardous Material or the generation, use, storage,
treatment, transportation, manufacture, handling, production or disposal of any
Hazardous Materials or any other environmental, health or safety matter, which
in any case materially affects the such Borrower or its business, operations or
assets or any properties at which it has transported, stored or disposed of any
Hazardous Materials.
 
(c)           No Borrower has  knowledge of any material liability (contingent
or otherwise) in connection with a release, spill or discharge, threatened or
actual, of any Hazardous Materials or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Materials.
 
(d)           Each Borrower has all material licenses, permits, certificates,
approvals or similar authorizations required to be obtained or filed in
connection with the operation of its business
 
 
47

--------------------------------------------------------------------------------

 
under any Environmental Law and all of such licenses, permits, certificates,
approvals or similar authorizations arc valid and in full force and effect.
 
7.12.           U.S. Legislation
 
(a)           Other than as provided under its  applicable incorporating or
formation statute, no Borrower  is  subject to regulation under the Federal
Power Act, the Interstate Commerce Act or the Investment Company Act of 1940 or
to any U.S. or Canadian federal, state or provincial statue or regulation
limiting its ability to incur indebtedness for money borrowed.
 
(b)           No Borrower is by itself, nor is it by virtue of its being under
“common control” with any other Person within the meaning of Section 414(b) or
(c) of the U.S. Tax Code, an “employer” within the meaning of Section 3(5) of
ERISA, in respect of any employee pension benefit plan covered by Title IV of
ERISA or subject to the minimum funding standards under the U.S. Tax Code.
 
(c)           No part of the proceeds of the Loans will be used for any purpose
that violates the provisions of any Regulation T, U or X of the Board of
Governors of the Federal Reserve System of the United States of America or any
other regulation of such Board of Governors, no Borrower is  engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System; and the Borrower does not own any such “margin stock”.
 
7.13.           Intellectual Property
 
Each Borrower owns or licenses or otherwise has the right to use all
intellectual property necessary for the operation of its business as presently
conducted or proposed to be conducted. As of the Closing Date, no Borrower has
any intellectual property registered, or subject to pending applications, in the
United States Patent and Trademark Office, the Canadian Intellectual Property
Office or any similar office or agency in the US or Canada, any State or
Province thereof, any political subdivision thereof or in any other country,
other than those described in its Information Certificate and has not granted
any licenses with respect thereto other than as set forth in its Information
Certificate. No event has occurred which permits or would permit after notice or
passage of time or both, the revocation, suspension or termination of such
rights. No product, process, method, substance or other intellectual property or
goods bearing or using any intellectual property presently contemplated to be
sold by or employed by a Borrower infringes any patent, trademark, service mark,
trade name, copyright, license or other intellectual property owned by any other
Person presently and no claim or litigation is pending or threatened against or
affecting a Borrower contesting its right to sell or use any such intellectual
property. Its Information Certificate sets forth all of the agreements or other
arrangements of the  each Borrower pursuant to which it has a license or other
right to use any trademarks, logos, designs, representations or other
intellectual property owned by another person as in effect on the Closing Date
and the dates of the expiration of such agreement or other arrangements of each
Borrower as in effect on the Closing Date (collectively, together with such
agreement or other arrangement as may be entered into by the each Borrower after
the Closing Date, collectively, the “License Agreements” and individually, a
“License Agreement”). No trademark, service mark, copyright or other
intellectual property at any time used by a Borrower which is owned by 
 
 
48

--------------------------------------------------------------------------------

 
another person, or owned by a Borrower is subject to any security interest,
lien, collateral assignment, pledge or other encumbrance in favor of any person
other than Agent, is affixed to any Eligible Inventory, except (a) to the extent
permitted under the terms of the License Agreement(s) listed in the Information
Certificates (if any); and (b) to the extent the sale of Inventory to which such
intellectual property is affixed is permitted to be sold by a Borrower under
applicable law (including the United States Copyright Act of 1976).
 
7.14.           Subsidiaries; Affiliates; Capitalization; Solvency
 
(a)           No Borrower has any direct or indirect Subsidiaries or
Affiliates  nor is any Borrower  engaged in any joint venture or partnership
except as set forth in its Information Certificate.
 
(b)           Each Borrower is the record and beneficial owner of all of the
issued and outstanding shares in the capital of each of its Subsidiaries listed
in its Information Certificate as being owned by it and there are no proxies,
irrevocable or otherwise, with respect to such shares and no equity securities
of any of the Subsidiaries are or may become required to be issued by reason of
any options, warrants, rights to subscribe to, calls or commitments of any kind
or nature and there are no contracts, commitments, understandings or
arrangements by which any Subsidiary is or may become bound to issue additional
shares or securities convertible into or exchangeable for such shares.
 
(c)           The issued and outstanding shares in the capital of each Borrower
are directly and beneficially owned and held by the persons indicated in its
Information Certificate, and in each case all of such shares have been duly
authorized and are fully paid and non-assessable, free and clear of all claims,
liens, pledges and encumbrances of any kind, except as disclosed in writing to
Agent prior to the Closing Date.
 
(d)           Each Borrower is Solvent and will continue to be Solvent after the
creation of the Obligations and the other transactions contemplated hereunder.
 
7.15.           Survival of Warranties; Cumulative
 
All representations and warranties contained in this Agreement or any of the
other Financing Agreements shall survive the execution and delivery of this
Agreement and shall be deemed to have been made again to Agent and Lenders on
the date of each additional borrowing or other credit accommodation hereunder
and shall be conclusively presumed to have been relied on by Agent and Lenders
regardless of any investigation made or information possessed by Agent and/or
Lenders. The representations and warranties set forth herein shall be cumulative
and in addition to any other representations or warranties which the Borrowers
shall now or hereafter give, or cause to be given, to Agent and/or Lenders.
 
7.16.           Inactive Subsidiaries
 
No Inactive Subsidiary (a) has any assets (other than intercompany receivables),
(b) has any liabilities (other than intercompany liabilities) or (c) engages in
any material business activities.
 
 
49

--------------------------------------------------------------------------------

 
7.17.           Labour Disputes
 
(a)           Set forth on Schedule 7.17 hereto is a list (including dates of
termination) of all collective bargaining or similar agreements between or
applicable to the Borrowers and any union, labor organization or other
bargaining agent in respect of the employees of the Borrowers or their
respective Subsidiaries on the Closing Date.
 
(b)           There is (i) no significant unfair labor practice complaint
pending against a Borrower or, to the best of each Borrower’s knowledge,
threatened against it, before the National Labor Relations Board, and no
significant grievance or arbitration proceeding arising out of or under any
collective bargaining agreement is pending on the Closing Date against any
Borrower or, to best of each Borrower’s knowledge, threatened against it, (ii)
no significant strike, labor dispute, slowdown or stoppage pending against a
Borrower or, to the best of each Borrower’s knowledge, threatened against any
Borrower and (iii) to the best knowledge of each Borrower, no petition or
proceedings pending before any labor relations board seeking recognition of a
bargaining representative existing with respect to the employees of a Borrower
and no union organizing activity taking place with respect to any of the
employees of a Borrower. Neither Borrower nor any of their respective ERISA
Affiliates has incurred any liability or obligation under the Worker Adjustment
and Retraining Notification Act (“WARN”) or similar state law, which remains
unpaid or unsatisfied. All material payments due from a Borrower on account of
wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of the applicable Borrower.
 
7.18.           Interrelated Business
 
The Borrowers, Obligors and their respective Subsidiaries make up a related
organization of various entities constituting a single economic and business
enterprise so that the Borrowers, Obligors and their respective Subsidiaries
share an identity of interests such that any benefit received by any one of them
benefits the others. The Borrowers, Obligors and their respective Subsidiaries
render services to or for the benefit of the other Obligors and their respective
Subsidiaries, as the case may be, purchase or sell and supply goods to or from
or for the benefit of the others, make loans, advances and provide other
financial accommodations to or for the benefit of the other Obligors and their
respective Subsidiaries (including, inter alia, the payment by the Borrowers and
Obligors of creditors of other Obligors and guarantees by the Borrowers and
Obligors of indebtedness of other Obligors and provide administrative,
marketing, payroll and management services to or for the benefit of other
Obligors). The Borrowers, Obligors and their respective Subsidiaries have
centralized accounting and legal services, common officers and directors and are
identified to creditors as single economic and business enterprise.
 
7.19              Use of Proceeds
 
(a)           The Borrowers have used the initial proceeds of the Term Loan
provided by Lenders to the Borrowers hereunder only for: (a) refinancing
existing indebtedness owed by SMTC Corporation and its Subsidiaries, (b)  fees
and expenses relating to the Term Loan and the transactions contemplated
thereby, and (c)  the ongoing working capital of the Borrowers.
 
 
50

--------------------------------------------------------------------------------

 
(b)           None of the proceeds of the Term Loans have been used, directly or
indirectly, for the purpose of purchasing or carrying any margin security or for
the purposes of reducing or retiring any Indebtedness which was originally
incurred to purchase or carry any margin security or for any other purpose which
might cause any of the Loans to be considered a “purpose credit” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System,
as amended.
 
SECTION 8.                           AFFIRMATIVE AND NEGATIVE COVENANTS
 
8.1.           Maintenance of Existence
 
(a)           Each Borrower shall at all times preserve, renew and keep in full,
force and effect its corporate existence and rights and franchises with respect
thereto and maintain in full force and effect all material permits, licenses,
trademarks, tradenames, approvals, authorizations, leases and contracts
necessary to carry on the business as presently or proposed to be conducted.
Each  Borrower shall give Agent thirty (30) days prior written notice of any
proposed change in its or any Obligor’s corporate name, which notice shall set
forth the new name and it shall deliver to Agent a certified copy of its or such
Obligor’s Articles of Amendment providing for the name change immediately
following its filing.
 
(b)           No Borrower shall change its chief executive office or its mailing
address or organizational identification number (or if it does not have one,
shall not acquire one) unless Agent shall have received not less than thirty
(30) days’ prior written notice from the applicable Borrower of such proposed
change, which notice shall set forth such information with respect thereto as
Required Lenders may require and Agent shall have received such agreements as
Required Lenders may reasonably require in connection therewith. No Borrower
shall change its type of organization, jurisdiction of organization or other
legal structure.
 
8.2.           New Collateral Locations
 
A Borrower may open any new location within the US provided it (a) gives Agent
thirty (30) days prior written notice of the intended opening of any such new
location and (b) executes and delivers, or causes to be executed and delivered,
to Agent such agreements, documents, and instruments as Required Lenders may
deem necessary or desirable to protect their interests in the Collateral at such
location.
 
8.3.           Compliance with Laws, Regulations, Etc.
 
                (a)           Each Borrower shall at all times comply with all
applicable laws related to corruption and bribery and shall comply in all
material respects with all other laws, rules, regulations, licenses, permits,
approvals and orders applicable to it and duly observe in all material respects
all requirements of any Federal, Provincial, State or local governmental
authority, including all statutes, rules, regulations, orders, permits and
stipulations relating to environmental pollution and employee health and safety,
including all of the Environmental Laws except for any matter that it is
contesting in good faith by appropriate proceedings diligently pursued and which
is not reasonably expected to have a Material Adverse Effect.
 
 
51

--------------------------------------------------------------------------------

 
(b)           Each Borrower shall establish and maintain, at its expense, a
system to assure and monitor its continued compliance with all material
Environmental Laws in all of its operations, which system shall include annual
reviews of such compliance by its employees or agents who are familiar with the
requirements of the Environmental Laws. Copies of all environmental surveys,
audits, assessments, feasibility studies and results of remedial investigations
shall be promptly furnished, or caused to be furnished, by it to Agent. Each
Borrower shall take prompt and appropriate action to respond to any
non-compliance with any of the Environmental Laws and shall regularly report to
Agent on such response.
 
(c)           Each Borrower shall give both oral and written notice to Agent
promptly following its receipt of any notice of, or its otherwise obtaining
knowledge of, (i) the occurrence of any event involving the unpermitted release,
spill or discharge, threatened or actual, of any Hazardous Material where notice
of such occurrence would be required to be given by the affected Borrower to an
applicable governmental authority or any other person under Environmental Laws
or (ii) any investigation, proceeding, complaint, order, directive, claims,
citation or notice with respect to: (A) any non-compliance with or violation of
any Environmental Law by it or (B) the release, spill or discharge, threatened
or actual, of any Hazardous Material or (C) the generation, use, storage,
treatment, transportation, manufacture, handling, production or disposal of any
Hazardous Materials other than in accordance with applicable Environmental Laws
or (D) any other environmental, health or safety matter, which adversely affects
it or its business, operations or assets or any properties at which it
transported, stored or disposed of any Hazardous Materials.
 
(d)           Without limiting the generality of the foregoing, whenever
Required Lenders determine that there is material non-compliance, or any
condition which requires any action by or on behalf of the Borrowers in order to
avoid any material non-compliance, with any Environmental Law, the Borrowers
shall, at such Required Lenders’ request, and at the Borrowers’ expense: (i)
cause an independent environmental engineer acceptable to such Required Lenders
to conduct such reasonable tests of the site where its non-compliance or alleged
non-compliance with such Environmental Laws has occurred as to such
non-compliance and prepare and deliver to Agent a report as to such
non-compliance setting forth the results of such tests, a proposed plan for
responding to any environmental problems described therein, and an estimate of
the costs thereof and (ii) provide to Agent a supplemental report of such
engineer whenever the scope of such non-compliance, or its response thereto or
the estimated costs thereof, shall change in any material respect.
 
(e)           The Borrowers shall indemnify and hold harmless Lenders, Agent and
their respective directors, officers, employees, agents, invitees,
representatives, successors and assigns, from and against any and all losses,
claims, damages, liabilities, costs, and expenses (including legal fees and
expenses) directly or indirectly arising out of or attributable to the use,
generation, manufacture, reproduction, storage, release, threatened release,
spill, discharge, disposal or presence of a Hazardous Material, including the
costs of any required or necessary repair, cleanup or other remedial work with
respect to any of its property and the preparation and implementation of any
closure, remedial or other required plans except for such person’s gross
negligence or willful misconduct.
 
 
52

--------------------------------------------------------------------------------

 
All covenants and indemnifications in this Section 8.3 shall survive the payment
of the Obligations and the termination or non-renewal of this Agreement.
 
8.4.           Payment of Taxes and Claims
 
Each Borrower shall duly pay and discharge all material taxes, assessments,
contributions and governmental charges upon or against it or its properties or
assets, except for taxes the validity of which are being contested in good faith
by appropriate proceedings diligently pursued and available to it and with
respect to which adequate reserves have been set aside on its books.
 
8.5.           Reserved
 
8.6.           Financial Statements and Other Information
 
(a)           Each Borrower shall keep proper books and records in which true
and complete entries shall be made of all dealings or transactions of or in
relation to the Collateral and the business of the applicable Borrower and its
Subsidiaries in accordance with GAAP and the each Borrower shall furnish or
cause to be furnished to Agent:
 
 
(i)
within thirty (30) days after the end of each fiscal month or within forty five
(45) days after the end of a fiscal month that is the month end of a fiscal
quarter of SMTC Corporation, monthly unaudited financial statements of the each
Borrower and unaudited consolidating financial statements of SMTC Corporation
(including in each case balance sheets, statements of income and loss,
statements of cash flow, statements of shareholders’ equity, sales backlog
reports and sales and profitability reports for the ten (10) largest customers
of SMTC Corporation and its Subsidiaries), all in reasonable detail, fairly
presenting the financial position and the results of the operations of each
Borrower and SMTC Corporation and their respective Subsidiaries as of the end of
and through such fiscal month; and

 
 
(ii)
within forty-five (45) days after the end of each fiscal quarter of SMTC
Corporation, quarterly unaudited financial statements of each Borrower and
unaudited consolidating financial statements of SMTC Corporation (including in
each case balance sheets, statements of income and loss, statements of cash
flow, statements of shareholders’ equity, sales backlog reports and sales and
profitability reports for the ten (10) largest customers of SMTC Corporation and
its Subsidiaries), all in reasonable detail, fairly presenting the financial
position and the results of the operations of each Borrower and SMTC Corporation
and their respective Subsidiaries as of the end of and through such fiscal
quarter together with a certificate of the chief financial officer of  each
Borrower in form and content satisfactory to Lenders (each, an “Officer’s
Compliance Certificate”) setting out the Total Leverage Ratio for the
calculation of the Applicable Margin and compliance with Sections 8.18, 8.22,
8.23 and 8.24, each as at the end of

 

 
53

--------------------------------------------------------------------------------

 

 
the most recent fiscal quarter of SMTC Corporation, and the calculations used to
determine such ratio and compliance and attaching the financial statements used
to determine such ratio and compliance.

 
 
(iii)
within one hundred and twenty (120) days after the end of each fiscal year of
SMTC Corporation, audited consolidated financial statements of SMTC Corporation
(which includes US Borrowers, Canadian Borrower and their respective
Subsidiaries (including in each case balance sheets, statements of income and
loss, statements of changes in financial position and statements of
shareholders’ equity)), and the accompanying notes thereto, all in reasonable
detail, fairly presenting the financial position and the results of the
operations of the applicable Person and its Subsidiaries as of’ the end of and
for such fiscal year, together with the unqualified opinion of independent
chartered accountants, which accountants shall be an independent accounting firm
selected by SMTC Corporation and acceptable to US Lenders, that such financial
statements have been prepared in accordance with GAAP, and present fairly the
results of operations and financial condition of the applicable Person and its
Subsidiaries as of the end of and for the fiscal year then ended; and

 
 
(iv)
no later than fifteen (15) days prior to the beginning of each Borrower’s fiscal
year thereafter, a month by month projected operating budget, cash flow and
availability projection of the Borrowers on a consolidated and consolidating
basis for such fiscal year (including an income statement for each month and a
balance sheet as at the end of the last month in each fiscal quarter), such
projections to be accompanied by a certificate signed by the President or Chief
Financial Officer of each Borrower to the effect that such projections have been
prepared on the basis of sound financial planning practice consistent with past
budgets and financial statements and that such officer has no reason to question
the reasonableness of any material assumptions on which such projections were
prepared.

 
(b)           The Borrowers shall promptly notify Agent in writing of the
details of (i) any loss, damage, investigation, action, suit, proceeding or
claim relating to the Collateral or any other property which is security for the
Obligations or which would result in a Material Adverse Effect, (ii) the
occurrence of any Default or Event of Default and (iii) any ERISA Event.
 
(c)           Each Borrower shall promptly after the sending or filing thereof
furnish or cause to be furnished to Agent copies of all reports which it sends
to its shareholders generally and copies of all reports and registration
statements which it files with any provincial securities commission or
securities exchange.
 
(d)            Each Borrower shall furnish or cause to be furnished to Agent
such budgets, forecasts, projections and other information respecting the
Collateral and the business of each Borrower, as Agent may, from time to time,
request. Agent is hereby authorized to deliver a copy of any financial statement
or any other information relating to the business of the each Borrower to (i)
any court or other government agency as required or requested by such court or
other
 
 
54

--------------------------------------------------------------------------------

 
government agency or if Agent reasonably believes it is compelled to do so by
any court decree, subpoena or legal or administrative order or process or (ii)
any participant or assignee or prospective participant or assignee provided such
prospective participant or assignee agrees to maintain such information
confidential and not disclose it to any other Person pursuant to the terms of a
confidentiality agreement satisfactory to Lenders and entered into between Agent
and such prospective participant or assignee or until such prospective
participant or assignee becomes a participant or assignee pursuant to the terms
of Section 11.4 hereof.  Each Borrower hereby irrevocably authorizes and directs
all accountants or auditors to deliver to Agent, at the Borrowers’ expense,
copies of the financial statements of each Borrower and any reports or
management letters prepared by such accountants or auditors on behalf of the
applicable Borrower and to disclose to Agent such information as they may have
regarding the business of the applicable Borrower. Any documents, schedules,
invoices or other papers delivered to Agent may be destroyed or otherwise
disposed of by Agent and Agent one (1) year after the same are delivered to
Agent, except as otherwise designated by the Borrowers to Agent in writing.
 
(e)           Each Borrower shall within five (5) Business Days after the end of
each month provide a certificate of its chief financial officer, in form and
content satisfactory to Lenders, certifying that it has paid in full: (i) all
rent and other amounts due and payable with respect to any Leased Real Property
during such month; and (ii) all payments and other amounts due and payable with
respect to any Pension Plan or any material contract during such month.
 
8.7.           Sale of Assets, Consolidation, Amalgamation, Dissolution, Merger,
Etc.
 
No Borrower shall, directly or indirectly, (a) amalgamate with any other Person
or permit any other Person to amalgamate with it or merge into or with or
consolidate with any other Person or permit any other Person to merge into or
with or consolidate with it, or (b) sell, issue, assign, lease, transfer,
abandon or otherwise dispose of any shares or indebtedness to any other Person
or any of its assets to any other Person (except for (i) transfers to an Obligor
that has executed and delivered a general security agreement or other similar
security in favor of Agent granting it a first-ranking, registered and
enforceable Lien (as determined by Agent, as applicable) in respect of all the
undertaking, property and assets, present and future, real and personal, of such
Obligor, (ii) sales of Inventory and Equipment in the Ordinary Course of
Business, (iii) the disposition of worn-out or obsolete Equipment or Equipment
no longer used in its business so long as (A) (1) any proceeds are paid to Agent
and applied in accordance with Sections 2.3 and 5.4 of this Agreement, as
applicable, and (2) such sales do not involve Equipment having an aggregate fair
market value in excess of U$50,000 for all such Equipment disposed of in its
fiscal year)  and (iv) the disposition of Equipment by any Borrower to SMTC Asia
having an aggregate fair market value of not more than $200,000 or (B) so long
as any proceeds are used to purchase replacement Equipment within one (1) year
of such disposition, or (c) form or acquire any Subsidiaries, or (d) wind up,
liquidate or dissolve or (e) agree to do any of the foregoing.
 
8.8.           Encumbrances
 
No Borrower shall create, incur, assume or suffer to exist any Lien of any
nature whatsoever on any of its assets or properties, including the Collateral,
except for Permitted Encumbrances.
 
 
55

--------------------------------------------------------------------------------

 
8.9.           Capital Expenditures
 
 
No Borrower shall contract for, purchase or make any expenditure or commitments
for Capital Expenditures in any fiscal year in an aggregate amount for all
Borrowers in excess of $5,000,000.


8.10.           Loans.
 
 
No Borrower shall make advances, loans or extensions of credit to any Person,
including any Parent, Subsidiary or Affiliate except (i) with respect to the
extension of commercial trade credit in connection with the sale of Inventory in
the Ordinary Course of Business, and (iii) loans to employees and officers of
Borrowers in an aggregate amount not to exceed $100,000 at any time.


8.11.           Indebtedness
 
 
No Borrower shall create, incur, assume or suffer to exist any Indebtedness
(exclusive of trade debt) except in respect of: (i) Indebtedness to Lenders;
(ii) Indebtedness incurred for Capital Expenditures permitted under Section 8.9
hereof; (iii) Indebtedness incurred by one Borrower to another Borrower; (iv)
Indebtedness assumed under the Acquisition Agreement, (v) Indebtedness to PNC
and (vi) Indebtedness set forth on Schedule 8.11 hereto.


8.12.           Loans, Investments, Guarantees, Etc.
 
No Borrower shall, directly or indirectly, make any loans or advance money or
property to any person, or invest in (by capital contribution, dividend or
otherwise) or purchase or repurchase the shares or indebtedness for all or a
substantial part of the assets or property of any person, or guarantee, assume,
endorse, or otherwise become responsible for (directly or indirectly) the
indebtedness, performance, obligations or dividends of any Person or agree to do
any of the foregoing, except: (a) the endorsement of instruments for collection
or deposit in the Ordinary Course of Business; (b) investments in: (i)
short-term direct obligations of the US Government, (ii) negotiable certificates
of deposit issued by any bank satisfactory to Agent, payable to the order of a
Borrower or to bearer and delivered to Agent, and (iii) commercial paper rated
Al or Pl; provided, that, as to any of the foregoing, unless waived in writing
by Required Lenders, the Borrowers shall take such actions as are deemed
necessary by Required Lenders to perfect the security interest of Agent in such
investments; (c) the loans, advances and guarantees set forth on Schedule 8.12
hereto; provided, that, as to such loans, advances and guarantees, (i) no
Borrower shall , directly or indirectly, (A) amend, modify, alter or change the
terms of such loans, advances or guarantees or any agreement, document or
instrument related thereto, or (B) as to such guarantees, redeem, retire,
defease, purchase or otherwise acquire the obligations arising pursuant to such
guarantees, or set aside or otherwise deposit or invest any sums for such
purpose, and (ii) the Borrowers shall furnish to Agent all notices or demands in
connection with such loans, advances or guarantees or other indebtedness subject
to such guarantees either received by it or on its behalf, promptly after the
receipt thereof, or sent by it or on its behalf, concurrently with the sending
thereof, as the case may be; (d) loans to SMTC Corporation and/or HTM not to
exceed the amount, and to the extent such amount has not already been paid as
dividends or loans to SMTC Corporation and/or HTM as provided, and for
 
 
56

--------------------------------------------------------------------------------

 
the purposes set forth, in Section  8.13 of this Agreement, required in any
fiscal year of SMTC Corporation to allow (i) SMTC Corporation to pay its
consolidated income taxes payable and (ii) SMTC Corporation and HTM to pay their
respective administrative costs (being the legal and audit fees and insurance
costs payable by SMTC Corporation on behalf of its Subsidiaries) consistent with
past practice (as disclosed in writing to Agent prior to the Closing Date) up to
US$2,500,000 in the aggregate per fiscal year of SMTC Corporation; (e) loans,
advances, investments, purchases, repurchases, guarantees, assumptions,
endorsements or responsibilities up to US$250,000 in the aggregate per fiscal
year of SMTC Corporation, provided that (i) prior to any such action Total
Excess Availability is greater than US$3,000,000 immediately after giving effect
to such action or the average Total Excess Availability is greater than
US$3,000,000 for the fifteen (15) days immediately preceding such action and
(ii) any unused portion of such US$250,000 permitted amount may not be carried
over to the next succeeding fiscal year of SMTC Corporation; (f) Agent and
Lenders acknowledge that SMTC Corporation and its indirect subsidiary SMTC Asia
Limited propose to enter into a joint venture agreement (a draft of which has
been provided to Agent and marked “Draft (7): July 7, 2008”) with Alco Holdings
Limited and its indirect subsidiary Commusonic Industries Limited pursuant to
which the parties thereto will agree to jointly pursue the formation of a
company to be located in Hong Kong and named SMTC Alco Limited with its
objective being to establish and operate a manufacturing facility in Chang An,
Guangdong Province, People’s Republic of China and the Borrowers agree to cause
SMTC Asia Limited to provide Agent with such guarantees, and first-ranking
security over its property as Agent may request, together with applicable
certificates, resolutions and opinions related thereto, all in form and
substance satisfactory to Agent in its sole discretion, (g) advances, loans or
extensions of credit with respect to the extension of commercial trade credit in
connection with the sale of Inventory in the Ordinary Course of Business, (h)
loans to another Borrower, (i) loans to employees and officer of Borrowers in an
aggregate amount not to exceed $100,000 at any time.
 
8.13.           Dividends and Redemptions
 
No Borrower shall , directly or indirectly, declare or pay any dividends on
account of any of its shares now or hereafter outstanding, or set aside or
otherwise deposit or invest any sums for such purpose, or redeem, retire,
defease, purchase or otherwise acquire any shares of any class (or set aside or
otherwise deposit or invest any sums for such purpose) for any consideration
other than common shares or apply or set apart any sum, or make any other
distribution (by reduction of capital or otherwise) in respect of any such
shares or agree to do any of the foregoing; provided, however, that (a) a
Borrower may pay dividends to SMTC Corporation and/or HTM not to exceed the
amount, and to the extent such amount has not already been provided by way of
loans or dividends to SMTC Corporation and/or HTM as provided, and for the
purposes set forth, in Section 8.12 of this Agreement, required in any fiscal
year of SMTC Corporation to allow (i) SMTC Corporation and HTM to pay any tax
liability to each non-U.S. federal, state or local jurisdiction in respect of
which a consolidated, combined, unitary or affiliated return is filed by SMTC
with respect to its investment in SMTC Mex  and (ii) SMTC Corporation and HTM to
pay their respective administrative costs (being the legal and audit fees and
insurance costs payable by SMTC Corporation on behalf of its Subsidiaries)
consistent with past practice up to US$2,500,000 in the aggregate per fiscal
year of SMTC Corporation, (b) the Borrowers may take any other action restricted
in this Section 8.13 so along
 
 
57

--------------------------------------------------------------------------------

 
as such amount does not exceed $250,000 in any fiscal year and (c) SMTC and HTM
to pay franchise taxes and other fees, taxes and expenses required to maintain
their corporate existence.
 
8.14.           Transactions with Affiliates
 
Except as permitted under this Agreement, no Borrower shall, directly or
indirectly, (a) purchase, acquire or lease any property from, or sell, transfer
or lease any property to, any officer, director, agent or other person
affiliated with it, (i) except in the Ordinary Course of Business and pursuant
to the reasonable requirements of its business and upon fair and reasonable
terms no less favorable to it than it would obtain in a comparable arm’s length
transaction with an unaffiliated person, (ii) transactions permitted under
Sections 8.7, 8.11, 8.12 and 8.13 hereof, and (iii) the disposition of Equipment
to an Affiliate in an amount not to exceed $100,000 in the aggregate and so long
as no Default of Event of Default has occurred or would occur or (b) make any
payments of management, consulting or other fees for management or similar
services, or of any indebtedness owing to any officer, employee, shareholder,
director or other person affiliated with it except reasonable compensation to
officers, employees and directors for services rendered to it the ordinary
course of business.
 
8.15.           Intellectual Property
 
In the event that a Borrower obtains or applies for any material intellectual
property rights or obtains any material licenses with respect thereto, it shall
immediately notify Agent thereof and shall provide to Agent copies of all
written materials including applications and licenses with respect to such
intellectual property rights. At Agent’s request, the Borrowers shall promptly
execute and deliver to Agent an intellectual property security agreement
granting to Agent a perfected Lien in such intellectual property rights in form
and substance satisfactory to Required Lenders.
 
8.16.           Additional Bank Accounts
 
No Borrower shall , directly or indirectly, open, establish or maintain any
deposit account, investment account or any other account with any bank or other
financial institution, other than the Collateral Accounts and the accounts set
forth in Schedule 7.8 hereto, except: (a) as to any new or additional Collateral
Accounts and other such new or additional accounts which contain any Collateral
or proceeds thereof, with the prior written consent of Required Lenders and
subject to such conditions thereto as Required Lenders may establish, (b) as to
any account used by it to make payments of payroll, taxes or other obligations
to third parties, after prior written notice to Agent or (c) as may be required
under the PNC Financing Agreements.
 
8.17.           Operation of Pension Plans
 
(a)           Each Borrower shall provide to Agent (i) as soon as possible and
in any event within ten (10) days after a Borrower or any ERISA affiliate
thereof knows or has reason to know that (1) any Reportable Event with respect
to any Pension Plan has occurred, (2) any other ERISA Event with respect to any
Pension Plan has occurred, or (3) an accumulated funding deficiency has been
incurred by  a Borrower or ERISA Affiliate or an application has been made to
the Secretary of the Treasury for a waiver or modification of the minimum
funding standard (including installment payments) or an extension of any
amortization period under Section 412
 
 
58

--------------------------------------------------------------------------------

 
of the U.S. Tax Code with respect to a Pension Plan, a statement of an officer
of the applicable Borrower setting forth the details of such occurrence and the
action, if any, which the applicable Borrower or such ERISA Affiliate proposes
to take with respect thereto, (ii) promptly and in any event within three (3)
days after receipt thereof by the applicable Borrower or any ERISA Affiliate
thereof from PBGC, copies of each notice received by the applicable Borrower or
any ERISA Affiliate thereof of the PBGC’s intention to terminate any Plan or to
have a trustee appointed to administer any Plan, (iii) promptly and in any event
within ten (10) days after the filing thereof with the Internal Revenue Service
if requested by Agent, copies of each Schedule B (Actuarial Information) to the
annual report (Form 5500 Series) with respect to each Pension Plan and
Multiemployer Plan, (iv) promptly and in any event within ten (10) days after
the applicable Borrower or any ERISA Affiliate thereof knows or has reason to
know that a required installment within the meaning of Section 412 of the U.S.
Tax Code has not been made when due with respect to a Pension Plan, notice
thereof, (v) promptly and in any event within three (3) days after receipt
thereof by a Borrower or any ERISA Affiliate thereof from a sponsor of a
Multiemployer Plan or from the PBGC, a copy of each notice received by
such  Borrower or any ERISA Affiliate thereof concerning the imposition or
amount of withdrawal liability under Section 4202 of ERISA or indicating that
such Multiemployer Plan may enter reorganization status under Section 4241 of
ERISA, and (vi) promptly and in any event within ten (10) days after the
applicable Borrower or any ERISA Affiliate thereof sends notice of a plant
closing or mass layoff (as defined on WARN) to employees, copies of each such
notice sent by the applicable Borrower or such ERISA Affiliate thereof.
 
(b)           Each Borrower shall promptly provide Agent and Lenders with any
documentation relating to any of the Pension Plans as Agent and Lenders may
reasonably request. The Borrowers shall notify Agent and Lenders within 30 days
of (i) a material increase in the liabilities of any of the Pension Plans, (ii)
the establishment of a new registered pension plan, and (iii) commencing payment
of contributions to a Pension Plan to which it had not previously been
contributing.
 
(c)           Each Borrower shall, and shall cause each of its ERISA Affiliates,
to: (i) maintain each Pension Plan in compliance in all material respects with
the applicable pension plan texts, funding agreements and the applicable
provisions of ERISA, the U.S. Tax Code and other US federal and state law; (ii)
cause each Pension Plan which is qualified under Section  401(a) of the U.S. Tax
Code to maintain such qualifications; (iii) not terminate any Pension Plans so
as to incur any material liability to the Pension Benefit Guaranty Corporation;
(iv) not allow or suffer to exist any non-exempt prohibited transaction
involving any Pension Plans or any trust created thereunder which would subject
the the applicable Borrower, or an ERISA Affiliate, to a material tax or penalty
or other liability on prohibited transactions imposed under Section 4975 of the
U.S. Tax Code or ERISA; (v) make all required contributions to the Pension Plans
which it is obligated to pay under Section 302 of ERISA, Section 412 of the U.S.
Tax Code or the terms of the Pension Plans; (vi) not allow or suffer to exist
any accumulated funding deficiency, whether or not waived, with respect to any
Pension Plan; or (vii) allow or suffer to exist any occurrence of a Reportable
Event or any other event or condition which presents a material risk of
termination by the Pension Benefit Guaranty Corporation of any Pension Plan that
is a single employer plan, which termination could result in any material
liability to the Pension Benefit Guaranty Corporation.
 
 
59

--------------------------------------------------------------------------------

 
8.18.           Costs and Expenses
 
The Borrowers shall pay to Lenders and Agent on demand all costs, expenses,
filing fees and taxes paid or payable in connection with the preparation,
negotiation, execution, delivery, recording, administration, collection,
liquidation, enforcement and defense of the Obligations, Lenders’ and Agent’s
rights in the Collateral, this Agreement and the other Financing Agreements and
all other documents related hereto or thereto, including any amendments,
supplements or consents which may hereafter be contemplated (whether or not
executed) or entered into in respect hereof and thereof, including: (a) all
costs and expenses of filing or recording (including PPSA or UCC financing
statements and other similar filing and recording fees and taxes, documentary
taxes, intangibles taxes and mortgage recording taxes and fees, if applicable);
(b) all insurance premiums, appraisal fees and search fees; (c) costs and
expenses of remitting loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the Blocked Accounts, if any, and the
Payment Accounts, together with Agent’s customary charges and fees with respect
thereto; (d) costs and expenses of preserving and protecting the Collateral; (e)
costs and expenses paid or incurred in connection with obtaining payment of the
Obligations, enforcing the Liens of Agent, selling or otherwise realizing upon
the Collateral, and otherwise enforcing the provisions of this Agreement and the
other Financing Agreements or defending any claims made or threatened against
Lenders and/or Agent arising out of the transactions contemplated hereby and
thereby (including preparations for and consultations concerning any such
matters); and (f) the reasonable fees and disbursements of counsel (including
legal assistants) to Lenders and Agent in connection with any of the foregoing.
 
8.19.           Further Assurances
 
At the request of Agent at any time and from time to time, each Borrower shall,
at its expense, duly execute and deliver, or cause to be duly executed and
delivered, such further agreements, documents and instruments, and do or cause
to be done such further acts as may be necessary or proper to evidence, perfect,
maintain and enforce the Liens and the priority thereof in the Collateral and to
otherwise effectuate the provisions or purposes of this Agreement or any of the
other Financing Agreements. Agent may at any time and from time to time request
a certificate from an officer of each Borrower representing that all conditions
precedent to the making of Loans contained herein are satisfied. In the event of
such request by Agent, Lenders shall cease to make any further Loans until
Agent, as applicable, has received such certificate and, in addition, Lenders
have determined that such conditions are satisfied. Where permitted by law, the
each Borrower hereby authorizes Agent to execute and file one or more PPSA, UCC
or other financing statements or notices signed only by Agent or its
representatives.
 
 
60

--------------------------------------------------------------------------------

 
8.20.           EBITDA
 
Each Borrower shall ensure that EBITDA for SMTC Corporation and its
Subsidiaries, calculated at the end of each fiscal quarter on a consolidated
rolling four (4) fiscal quarter basis and in accordance with GAAP, shall not be
less than the amounts set forth in the table below:
 
End of Fiscal Quarter
TTM EBITDA
7 months cumulative - July 2011
US$2,500,000
8 months cumulative - August 2011
US$3,000,000
9 months cumulative - September 2011
US$3,700,000
10 months cumulative - October 2011
US$4,000,000
11 months cumulative - November 2011
US$4,700,000
12 months cumulative - December 2011
US$6,000,000
12 month trailing - January 2012
US$6,000,000
12 month trailing - February 2012
US$6,200,000
12 month trailing - March 2012
US$6,400,000
12 month trailing - April 2012
US$6,600,000
12 month trailing - May 2012
US$6,800,000
12 month trailing - June 2012
US$7,000,000



It is the intention of the Agent and each Borrower to reset in writing the
EBITDA covenant in Section 8.18 hereof by June 30, 2012 based upon a review of
results and projections for the 2012 fiscal year and if the Agent and the
Borrowers cannot agree on such reset by June 30, 2012, then SMTC Mex shall
comply with the Fixed Charge Coverage Ratio in Section 8.22 hereof.


8.21.           Inactive Subsidiaries
 
Except for SMTC MA, the Borrowers shall not, without the prior written consent
of Required Lenders permit, or allow any of their respective Subsidiaries or
affiliates to permit, any Inactive Subsidiary to (a) acquire any assets (other
than intercompany receivables), (b) incur any liabilities (other than
intercompany liabilities) or (c) engage in any material business activities.
 
8.22.           End of Fiscal Years; Fiscal Quarters
 
(a)           For financial reporting purposes, each Borrower shall cause its,
and each of its Subsidiaries’ and affiliates’, fiscal year to end on January 1st
of each year (being the fiscal year end of SMTC Corporation), except for ZF
Array for the fiscal year ended December 31, 2011.
 
(b)           For financial reporting purposes, each Borrower shall cause its,
and each of its Subsidiaries or affiliates’, 13 week fiscal periods to end on
the same dates of each fiscal period end of SMTC Corporation.
 
8.23.           Change in Business
 
No Borrower shall engage in any business other than their respective businesses
on the Closing Date and any other business reasonably related, ancillary or
complimentary to their respective businesses. Fixed Charge Coverage Ratio
 
In the event that the Agent and the Borrowers cannot agree to reset in writing
the EBITDA covenant in Section 8.20 hereof by June 30, 2012, then the Borrowers
shall ensure that SMTC Corporation and its Subsidiaries maintain a Fixed Charge
Coverage Ratio of not less than 1.00:1.00 calculated at the end of each fiscal
month starting with June 2012 on a consolidating trailing 12 month basis and in
accordance with GAAP:
 
 
61

--------------------------------------------------------------------------------

 
8.24.           Maximum Total Debt
 
The Borrowers shall ensure that the outstanding Total Debt of SMTC Corporation
and its Subsidiaries under this Agreement and Capital Leases shall not exceed
the applicable number set forth in the table below times trailing twelve (12)
month EBITDA of SMTC Corporation and its Subsidiaries calculated at the end of
each month in the table below on a consolidated basis in accordance with GAAP:
 
End of Month
Maximum Total Debt
September 2011
3.00x
December 2011
3.00x
March 2012
3.00x
June 2012
3.00x



8.25.           Maximum Capital Expenditures
 
The Borrowers shall ensure that SMTC Corporation and its Subsidiaries do not,
directly or indirectly, make or commit to make, whether through purchase,
capital leases or otherwise, Capital Expenditures in an aggregate amount in
excess of the amounts set forth below calculated on a fiscal year basis at the
end of each fiscal year in accordance with GAAP. Fifty (50%) percent of the
unused portion of the Capital Expenditure amount set forth below may be carried
over for expenditure in the next succeeding fiscal year, however any Capital
Expenditure made pursuant to this sentence during any fiscal year shall be
deemed made first in respect of amounts permitted for such fiscal year as
provided below and second in respect of amounts carried over from the prior
fiscal year.
 
End of Fiscal Year
Maximum Capital Expenditure for Fiscal
Year
December 2011
$5,000,000
December 2012
$5,000,000
Thereafter
$5,000,000





8.26.           After Acquired Real Property
 
If   a Borrower hereafter acquire any Real Property, fixtures or any other
property with a fair market value in an amount equal to or greater than
US$100,000 (or if a Default or Event of Default has occurred and is continuing,
then regardless of the fair market value of such assets), without limiting any
other rights of Agent, or duties or obligations of the Borrowers, promptly upon
Agent’s request, the Borrowers shall execute and deliver to Agent a mortgage,
deed of trust or deed to secure debt, as Required Lenders may determine, in form
and substance reasonably satisfactory to Required Lenders and in form
appropriate for recording in the real estate records of the jurisdiction in
which such Real Property or other property is located granting to Agent a first
and only lien and mortgage on and security interest in such Real
 
 
62

--------------------------------------------------------------------------------

 
Property, fixtures or other property (except as a Borrower would otherwise be
permitted to incur hereunder) and such other agreements, documents and
instruments as Required Lenders may require in connection therewith.
 
SECTION 9.                           EVENTS OF DEFAULT AND REMEDIES
 
9.1.           Events of Default
 
The occurrence or existence of any one or more of the following events are
referred to herein individually as an “Event of Default”, and collectively as
“Events of Default”:
 
(a)           a Borrower (i) fails to pay when due any of the Obligations or
(ii) fails to perform any of the terms, covenants, conditions or provisions
contained in this Agreement or any of the other Financing Agreements and, with
respect to the covenants in Sections 8.6, 8.15, 8.16, 8.17, 8.19 and 8.26 of
this Agreement, such failure continues for a period of three (3) Business Days
after written notice thereof has been provided by Agent to the Borrowers;
 
(b)           any representation, warranty or statement of fact made by a
Borrower to Lenders and/or Agent in this Agreement, the other Financing
Agreements or any other agreement, schedule, confirmatory assignment or
otherwise shall when made or deemed made be false or misleading in any material
respect;
 
(c)           any Obligor revokes, terminates or fails to perform any of the
terms, covenants, conditions or provisions of any guarantee, endorsement or
other agreement of such party in favor of Lenders and/or Agent and, except in
relation to the payment of monetary obligations pursuant to any guarantee,
endorsement or other agreement and the revocation or termination thereof by any
such Obligor, such failure continues for a period of three (3) Business Days
after written notice thereof has been provided by Agent to such Obligor;
 
(d)           any judgment for the payment of money is rendered against  a
Borrower or any Obligor in excess of US$1,000,000 and shall remain undischarged
or unvacated for a period in excess of thirty (30) days or execution shall at
any time not be effectively stayed, or any judgment other than for the payment
of money, or injunction, attachment, garnishment or execution is rendered
against a Borrower or any Obligor or any of its assets;
 
(e)           any Obligor (being a natural person or a general partner of an
Obligor which is a partnership) dies or a Borrower or any Obligor, which is a
partnership, limited liability company, limited partnership, limited liability
partnership or a corporation, dissolves or suspends or discontinues doing
business;
 
(f)           a Borrower or any Obligor is not Solvent, makes an assignment for
the benefit of creditors, proposes to make, makes or sends notice of a bulk sale
or calls a meeting of its creditors or principal creditors;
 
(g)           a petition, case or proceeding under the Bankruptcy Code or any
bankruptcy laws of the US or similar laws of any foreign jurisdiction now or
hereafter in effect or under any insolvency, arrangement, reorganization,
moratorium, receivership, readjustment of debt,
 
 
63

--------------------------------------------------------------------------------

 
dissolution or liquidation law or statute of any jurisdiction now or hereafter
in effect (whether at law or in equity) is filed or commenced against a Borrower
or any Obligor or all or any part of its properties and such petition or
application is not dismissed within thirty (30) days after the date of its
filing or a Borrower or any Obligor shall file any answer admitting or not
contesting such petition or application or indicates its consent to,
acquiescence in or approval of, any such action or proceeding or the relief
requested is granted sooner;
 
(h)           a petition, case or proceeding under the Bankruptcy Code or any
bankruptcy laws of the US or similar laws of any foreign jurisdiction now or
hereafter in effect or under any insolvency, arrangement, reorganization,
moratorium, receivership, readjustment of debt, dissolution or liquidation law
or statute of any jurisdiction now or hereafter in effect (whether at a law or
equity) is filed or commenced by  a Borrower or any Obligor for all or any part
of its property including if a Borrower or any Obligor shall:
 
 
(i)
apply for or consent to the appointment of a receiver, trustee or liquidator of
it or of all or a substantial part of its property and assets;

 
 
(ii)
be unable, or admit in writing its inability, to pay its debts as they mature,
or commit any other act of bankruptcy;

 
 
(iii)
make a general assignment for the benefit of creditors;

 
 
(iv)
file a voluntary petition or assignment in bankruptcy or a proposal seeking a
reorganization, compromise, moratorium or arrangement with its creditors;

 
 
(v)
take advantage of any insolvency or other similar law pertaining to
arrangements, moratoriums, compromises or reorganizations, or admit the material
allegations of a petition or application filed in respect of it in any
bankruptcy, reorganization or insolvency proceeding; or

 
 
(vi)
take any corporate action for the purpose of effecting any of the foregoing;

 
(i)           any default by a Borrower or any Obligor under any agreement,
document or instrument relating to any indebtedness for borrowed money owing to
any person other than Lenders, or any capitalized lease obligations, contingent
indebtedness in connection with any guarantee, letter of credit, indemnity or
similar type of instrument in favor of any person other than Lenders, in any
case in an amount in excess of US$100,000, which default continues for more than
the applicable cure period, if any, with respect thereto, or any default (other
than a default of a non-material nature as determined by Agent, acting
reasonably) by a Borrower or any Obligor under any material contract, lease,
license or other obligation to any person other than Lenders, which default
continues for more than the applicable cure period, if any, with respect
thereto;
 
(j)           any change in Control of a Borrower;
 
(k)           the indictment or threatened indictment of a Borrower or any
Obligor under any criminal statute, or commencement or threatened commencement
of criminal or civil
 
 
64

--------------------------------------------------------------------------------

 
proceedings against a Borrower or any Obligor, pursuant to which statute or
proceedings the penalties or remedies sought or available include forfeiture of
any of the property of a Borrower or such Obligor;
 
(l)           the occurrence of a Material Adverse Effect;
 
(m)           there shall be an event of default (howsoever defined) under any
of the other Financing Agreements or PNC Financing Agreements;
 
(n)           there shall be a breach of or failure (except a breach or failure
of a non-material nature as determined by Required Lenders, acting reasonably)
to comply with the provisions of any intercreditor agreement or subordination
agreement with respect to a Borrower or any Obligor by any party thereto other
than Agent or Lenders;
 
(o)           an ERISA Event shall occur which could not reasonably be expected
to result in a Material Adverse Effect or
 
(p)           any material provision hereof or of any of the other Financing
Agreements shall for any reason cease to be valid, binding and enforceable with
respect to any party hereto or thereto (other than Agent and Lenders) in
accordance with its terms, or any such party shall challenge the enforceability
hereof or thereof, or shall assert in writing, or take any action or fail to
take any action based on the assertion that any material provision hereof or of
any of the other Financing Agreements has ceased to be or is otherwise not
valid, binding or enforceable in accordance with its terms.
 
9.2.           Remedies
 
(a)           Subject to the Intercreditor Agreement if applicable, at any time
an Event of Default has occurred and is continuing, Lenders and Agent shall have
all rights and remedies provided to them in this Agreement and the other
Financing Agreements, the PPSA, UCC and other applicable law, all of which
rights and remedies may be exercised without notice to or consent by the
Borrowers or any Obligor, except as such notice or consent is expressly provided
for hereunder or required by applicable law. Subject to the Intercreditor
Agreement if applicable, all rights, remedies and powers granted to Lenders and
Agent hereunder, under any of the other Financing Agreements, the PPSA, UCC or
other applicable law, are cumulative, not exclusive and enforceable, in Lender’s
or Agent’s discretion, alternatively, successively, or concurrently on any one
or more occasions, and shall include, without limitation, the right to apply to
a court of equity for an injunction to restrain a breach or threatened breach by
a Borrower of this Agreement or any of the other Financing Agreements. Agent
may, at any time or times, proceed directly against a Borrower or any Obligor to
collect the Obligations without prior recourse to the Collateral.
 
(b)           Without limiting the foregoing and except as provided in paragraph
(g) below, at any time an Event of Default has occurred and is continuing, Agent
may, in its discretion and without limitation, (i) accelerate the payment of all
Obligations and demand immediate payment thereof to Agent (provided, that, upon
the occurrence of any Event of Default described in Sections 9.1(g) and 9.1(h),
all Obligations  shall automatically become immediately due and payable), (ii)
with or without judicial process or the aid or assistance of others, enter upon
any
 
 
65

--------------------------------------------------------------------------------

 
premises on or in which any of the Collateral may be located and take possession
of the Collateral or complete processing, manufacturing and repair of all or any
portion of the Collateral and carry on the business of the a Borrower, (iii)
require the applicable Borrower, at the Borrowers’ expense, to assemble and make
available to Agent any part or all of the Collateral at any place and time
designated by Agent, (iv) collect, foreclose, receive, appropriate, set-off and
realize upon any and all Collateral, (v) remove any or all of the Collateral
from any premises on or in which the same may be located for the purpose of
effecting the sale, foreclosure or other disposition thereof or for any other
purpose, (vi) sell, lease, transfer, assign, deliver or otherwise dispose of any
and all Collateral (including entering into contracts with respect thereto,
public or private sales at any exchange, broker’s board, at any office of
Lenders and/or Agent or elsewhere) at such prices or terms as Agent may
determine, at its discretion, for cash, upon credit or for future delivery, with
Lenders and/or Agent having the right to purchase the whole or any part of the
Collateral at any such public sale, all of the foregoing being free from any
right or equity of redemption of each Borrower, which right or equity of
redemption is hereby expressly waived and released by each Borrower, (vii)
borrow money and use the Collateral directly or indirectly in carrying on each
Borrower’s businesses or as security for loans or advances for any such
purposes, (viii) grant extensions of time and other indulgences, take and give
up security, accept compositions, grant releases and discharges, and otherwise
deal with each Borrower, debtors of each Borrower, sureties and others as Agent
may see fit without prejudice to the liability of each Borrower or Agent’s right
to hold and realize the security interest created under any Financing Agreement,
and/or (ix) terminate this Agreement. If any of the Collateral is sold or leased
by Agent upon credit terms or for future delivery, the Obligations shall not be
reduced as a result thereof until payment therefor is finally collected by
Agent. If notice of disposition of Collateral is required by law, ten (10) days
prior notice (or such longer notice as required by applicable law) by Agent to
the Borrowers designating the time and place of any public sale or the time
after which any private sale or other intended disposition of Collateral is to
be made, shall be deemed to be reasonable notice thereof and each Borrower
waives any other notice. In the event Agent institutes an action to recover any
Collateral or seeks recovery of any Collateral by way of prejudgment remedy,
each Borrower waives the posting of any bond which might otherwise be required.
 
(c)           Agent shall apply the cash proceeds of Collateral actually
received by Agent from any sale, lease, foreclosure or other disposition of the
Collateral to payment of the Obligations, in whole or in part and in such order
as set out in Section 5.4, whether or not then due. The Borrowers shall remain
liable to Agent and Lenders for the payment of any deficiency with interest at
the highest rate provided for herein and all costs and expenses of correction or
enforcement including legal costs and expenses.
 
(d)           Agent may appoint, remove and reappoint any person or persons,
including an employee or agent of Lenders and/or Agent to be a receiver (the
“Receiver”) which term shall include a receiver and manager of, or agent for,
all or any part of the Collateral. Any such Receiver shall, as far as concerns
responsibility for his acts, be deemed to be the agent of the Borrowers and not
of Lenders or Agent, and Lenders and Agent shall not in any way be responsible
for any misconduct, negligence or non-feasance of such Receiver, his employees
or agents. Except as otherwise directed by Agent, all money received by such
Receiver shall be received in trust for and paid to Agent to be applied in
accordance with Section 5.4. Such Receiver shall have all of the powers and
rights of Lenders and/or Agent described in this
 
 
66

--------------------------------------------------------------------------------

 
Section 9.2. Agent may, either directly or through its agents or nominees,
exercise any or all powers and rights of a Receiver.
 
(e)           The Borrowers shall pay all costs, charges and expenses incurred
by Lenders and Agent or any Receiver or any nominee or agent of Lenders and
Agent, whether directly or for services rendered (including reasonable
solicitor’s costs on a solicitor and his own client basis, auditor’s costs,
other reasonable legal expenses and Receiver remuneration) in enforcing this
Agreement or any other Financing Agreement and in enforcing or collecting
Obligations and all such expenses together with any money owing as a result of
any borrowing permitted hereby shall be a charge on the proceeds of realization
and shall be secured hereby.
 
SECTION 10.                           JURY TRIAL WAIVER; OTHER WAIVERS AND
CONSENTS; GOVERNING LAW
 
10.1.           Governing Law; Choice of Forum; Service of Process; Jury Trial
Waiver
 
(a)           The validity, interpretation and enforcement of this Agreement and
the other Financing Agreements and any dispute arising out of the relationship
between the parties hereto, whether in contract, tort, equity or otherwise,
shall be governed by the internal laws of the State of New York without giving
effect to principles of conflicts of laws, but excluding any rule of law that
would cause the application of the law of any jurisdiction other than the laws
of the State of New York, except to the extent that the law of another
jurisdiction is specified in a Financing Agreement (including the Mexican
Security Documents and the Canadian Security Documents) to be the governing law
for that Financing Agreement.
 
(b)           The Borrowers, Agent and Lenders irrevocably consent and submit to
the non-exclusive jurisdiction of the Supreme Court of New York County, New York
and the United States District Court for the Southern District of New York and
waive any objection based on venue or forum non conveniens with respect to any
action instituted therein arising under this Agreement or any of the other
Financing Agreements (other than the Mexican Security Documents and the Canadian
Security Documents) or in any way connected with or related or incidental to the
dealings of the parties hereto in respect of this Agreement or any of the other
Financing Agreements (other than the Mexican Security Documents and the Canadian
Security Documents) or the transactions related hereto or thereto, in each case
whether now existing or hereafter arising, and whether in contract, tort, equity
or otherwise, and agree that any disput with respect to any such matters shall
be heard only in the courts described above (except that Lenders and/or Agent
shall have the right to bring any action or proceeding against a Borrower or its
property in the courts of any other jurisdiction which Lenders or Agent deems
necessary or appropriate in order to realize on the Collateral or to otherwise
enforce their respective rights against a Borrower or its property).
 
(c)           To the extent permitted by law, the each Borrower hereby waives
personal service of any and all process upon it and consents that all such
service of process may be made by registered mail (return receipt requested)
directed to its address set forth on the signature pages hereof and service so
made shall be deemed to be completed five (5) days after the same shall have
been so deposited in the US mails, or, at Agent’s option, by service upon the
Borrowers in any other manner provided under the rules of any such courts.
Within thirty (30) days after such
 
 
67

--------------------------------------------------------------------------------

 
service, the Borrowers shall appear in answer to such process, failing which the
Borrowers shall be deemed in default and judgment may be entered by Agent
against the Borrowers for the amount of the claim and other relief requested.
 
(d)           EACH BORROWER, AGENT AND LENDERS EACH HEREBY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER
THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR (ii) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN
RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE
TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. EACH
BORROWER, AGENT AND LENDERS EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY
AND THAT THE BORROWER, AGENT OR LENDERS MAY FILE AN ORIGINAL COUNTERPART OF A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
(e)           Lenders and/or Agent shall not have any liability to the Borrowers
(whether in tort, contract, equity or otherwise) for losses suffered by a
Borrower in connection with, arising out of, or in any way related to the
transactions or relationships contemplated by this Agreement or any other
Financing Agreement, or any act, omission or event occurring in connection
herewith, unless it is determined by a final judgment or court order binding on
Lenders and/or Agent that the losses were the result of acts or omissions
constituting bad faith, gross negligence or willful misconduct.
 
(f)           Each Borrower hereby expressly waives all rights of notice and
hearing of any kind prior to the exercise of rights by Agent from and after the
occurrence of an Event of Default to repossess the Collateral with judicial
process or to replevy, attach or levy upon the Collateral or other security for
the Obligations. Subject to applicable law, each Borrower waives the posting of
any bond otherwise required of Agent in connection with any judicial process or
proceeding to obtain possession of, replevy, attach or levy upon the Collateral
or other security for the Obligations, to enforce any judgment or other court
order entered in favor of Agent, or to enforce by specific performance,
temporary restraining order, preliminary or permanent injunction, this Agreement
or any other Financing Agreement.
 
(g)           The Borrowers: (i) certify that neither Agent or Lenders nor any
representative, Agent or attorney acting for or on behalf of Agent or Lenders
has represented, expressly or otherwise, that Agent and Lenders would not, in
the event of litigation, seek to enforce any of the waivers provided for in this
Agreement or any of the other Financing Agreements and (ii) acknowledges that in
entering into this Agreement and the other Financing Agreements, Agent and
Lenders are relying upon, among other things, the waivers and certifications set
forth in this Section 10.1 and elsewhere herein and therein.
 
10.2.           Waiver of Notices
 
 
68

--------------------------------------------------------------------------------

 
Each Borrower hereby expressly waives demand, presentment, protest and notice of
protest and notice of dishonour with respect to any and all instruments and
commercial paper, included in or evidencing any of the Obligations or the
Collateral, and any and all other demands and notices of any kind or nature
whatsoever with respect to the Obligations, the Collateral and this Agreement,
except such as are expressly provided for herein. No notice to or demand on the
Borrowers which Agent may elect to give or shall give at the direction of
Required Lenders shall entitle any Borrower to any other or further notice or
demand in the same, similar or other circumstances.
 
10.3.           Amendments and Waivers
 
(a)           Subject to the second sentence of this Section 10.3(a) and
10.3(c), neither this Agreement nor any provision hereof shall be amended,
modified, waived or discharged orally or by course of conduct, but only by a
written agreement signed by Required Lenders, and as to amendments and
modifications (other than with respect to any provision of Section 12), as also
signed by an authorized officer of each Borrower. No amendment, modification,
waiver or discharge shall, unless in writing and signed by each Lender directly
affected thereby:
 
 
(i)
increase the principal amount of a Lender’s Loans or commitments (which action
shall be deemed to affect those Lenders whose Loans or commitments are
increased);

 
 
(ii)
reduce the principal of, rate of interest on or fees payable with respect to a
Lender’s Obligations;

 
 
(iii)
extend any scheduled payment date or final maturity date of the principal amount
of any Obligations of a Lender;

 
 
(iv)
waive, forgive, defer, extend or postpone any payment of interest or fees of a
Lender;

 
 
(v)
release or permit the Borrowers or any Obligor to sell or otherwise dispose of
all the Collateral (which action shall be deemed to directly affect all
Lenders); and

 
 
(vi)
amend or waive this second sentence of Section 10.3(a).

 
(b)           Agent and Lenders shall not, by any act, delay, omission or
otherwise be deemed to have expressly or impliedly waived any of its or their
rights, powers and/or remedies unless such waiver shall be in writing and signed
as provided herein. Any such waiver shall be enforceable only to the extent
specifically set forth therein. A waiver by Agent or any Lender of any right,
power and/or remedy on any one occasion shall not be construed as a bar to or
waiver of any such right, power and/or remedy which Agent or any Lender would
otherwise have on any future occasion, whether similar in kind or otherwise.
 
(c)           The consent of Agent, as applicable, shall be required for any
amendment, waiver or consent affecting the rights or duties of Agent hereunder
or under any of the other Financing
 
 
69

--------------------------------------------------------------------------------

 
Agreements, in addition to the consent of Required Lenders otherwise required by
this Section 10.3.
 
10.4.           Waiver of Counterclaim
 
Each Borrower waives all rights to interpose any claims, deductions, setoffs or
counterclaims of any nature (other than compulsory counterclaims) in any action
or proceeding with respect to this Agreement, the Obligations, the Collateral or
any matter arising therefrom or relating hereto or thereto.
 
10.5.           Indemnification
 
The Borrowers shall jointly and severally indemnify and hold Lenders and Agent,
and their respective directors, Agents, employees and counsel (each, an
“Indemnified Person”), harmless from and against any and all losses, claims,
damages, liabilities, costs or expenses (including attorneys’ fees and expenses
but excluding all Taxes for which such Lender or the agent is already
indemnified, Excluded Taxes and Other Taxes imposed with respect to payments for
or on account of any Lender or the Agent under this Agreement) imposed on,
incurred by or asserted against any of them in connection with any litigation,
investigation, claim or proceeding commenced or threatened related to the
negotiation, preparation, execution, delivery, enforcement, performance or
administration of this Agreement, any other Financing Agreements, or any
undertaking or proceeding related to any of the transactions contemplated hereby
or any act, omission, event or transaction related or attendant thereto,
including amounts paid in settlement, court costs, and the fees and expenses of
counsel; provided, however, that the Borrowers shall not be liable for any
indemnification to an Indemnified Person to the extent such losses, claims,
damages, liabilities, costs or expenses results from that Indemnified Person’s
bad faith, gross negligence or willful misconduct as determined by a final
judgment or court order binding on such Indemnified Person (but without limiting
the obligations of the Borrowers as to any other Indemnified Person). To the
extent that the undertaking to indemnify, pay and hold harmless set forth in
this Section may be unenforceable because it violates any law or public policy,
the Borrowers shall pay the maximum portion which it is permitted to pay under
applicable law to the Indemnified Persons in satisfaction of indemnified matters
under this Section. To the extent permitted by applicable law, the Borrowers
shall not assert, and each Borrower hereby waive, any claim against any
Indemnified Person, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any of
the other Financing Agreements or any undertaking or transaction contemplated
hereby. All amounts due under this Section shall be payable upon demand. The
foregoing indemnity shall survive the payment of the Obligations and the
termination or non-renewal of this Agreement.
 
SECTION 11.                           TERM OF AGREEMENT; MISCELLANEOUS
 
11.1.           Term
 
(a)           This Agreement and the other Financing Agreements shall become
effective as of the date set forth on the first page hereof and shall continue
in full force and effect for a term ending on the Maturity Date. Upon the
Maturity Date or any other effective date of termination
 
 
70

--------------------------------------------------------------------------------

 
of the Financing Agreements, the Borrowers shall pay to Agent, in full, all
outstanding and unpaid Obligations and shall furnish cash collateral to Agent in
such amounts as Agent determines is necessary to secure Lenders and Agent from
loss, cost, damage or expense, including legal fees and expenses, in connection
with any contingent Obligations, including issued and outstanding Letter of
Credit Accommodations and checks or other payments provisionally credited to the
Obligations and/or as to which Lenders and/or Agent has not yet received final
and indefeasible payment. Such payments in respect of the Obligations and cash
collateral shall be remitted by wire transfer in US Dollars to such bank account
of Agent, as Agent may, in its discretion, designate in writing to the Borrowers
for such purpose. Interest shall be due until and including the next Business
Day, if the amounts so paid by the Borrowers to the Agent Account are received
in such account later than 12:00 noon, Chicago time.
 
(b)           No termination of this Agreement or the other Financing Agreements
shall relieve or discharge the Borrowers of their respective duties, obligations
and covenants under this Agreement or the other Financing Agreements until all
Obligations have been fully and finally discharged and paid, and the rights and
remedies of Lenders and/or Agent hereunder, under the other Financing Agreements
and applicable law, shall remain in effect until all such Obligations have been
fully and finally discharged and paid. Accordingly, the each Borrower waives any
rights it may have under the UCC to demand the filing of termination statements
with respect to the Collateral and Agent shall not be required to send such
termination statements to the Borrowers, or to file them with any filing office,
unless and until this Agreement shall have been terminated in accordance with
its terms and all Obligations paid and satisfied in full in immediately
available funds.
 
11.2.           Notices
 
All notices, requests and demands hereunder shall be in writing and (a) made to
Lenders and Agent at their respective addresses set forth below and to the
Borrowers at their respective chief executive offices set forth below, or to
such other address as either party may designate by written notice to the other
in accordance with this provision, and (b) deemed to have been given or made: if
delivered in person, immediately upon delivery; if by facsimile transmission,
immediately upon sending and upon confirmation of receipt; if by nationally
recognized overnight courier service with instructions to deliver the next
Business Day, one (1) Business Day after sending; and if by registered mail,
return receipt requested, five (5) days after mailing.
 
(A)           If to Agent or Lender at:
 
Export Development Canada
150 Slater Street
Ottawa, ON, K1A 1K3
Attention: Loans Services
Facsimile: (613) 598-2514


With a copy to:


 
71

--------------------------------------------------------------------------------

 
Export Development Canada
150 Slater Street
Ottawa, ON, K1A 1K3
Attention: Asset Management / Covenants Officer
Facsimile: (613) 598-3186


(B)           If to Borrowers:


SMTC Corporation
635 Hood Road
Markham, Ontario, L3R 4N6
Attention: Greg Gaba
Telephone (905) 413-1298
Facsimile: (905) 479-5326


With a copy to:


Ropes & Gray LLP
Prudential Tower
800 Boylston Street
Boston, Massachusetts 02199
Attention: David A. McKay, Esq.
Telephone: 617-951-7425
Facsimile: 617-235-0074


11.3.           Partial Invalidity
 
If any provision of this Agreement is held to be invalid or unenforceable, such
invalidity or unenforceability shall not invalidate this Agreement as a whole,
but this Agreement shall be construed as though it did not contain the
particular provision held to be invalid or unenforceable and the rights and
obligations of the parties shall be construed and enforced only to such extent
as shall be permitted by applicable law.
 
11.4.           Successors and Assignment
 
(a)           This Agreement, the other Financing Agreements and any other
document referred to herein or therein shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors and assigns, except that the no Borrower may assign their respective
rights under this Agreement, the other Financing Agreements and any other
document referred to herein or therein without the prior written consent of
Agent and Lenders.
 
(b)           Intentionally Deleted.
 
(c)           Each Lender may sell, assign, sub-participate or otherwise
transfer its rights under this Agreement and the other Financing Agreements to
any Person and such Person shall have, to the extent of such sale, assignment,
sub-participation and transfer the same rights and benefits as it would have it
would have if it were a Lender hereunder except as provided by the terms of
 
 
72

--------------------------------------------------------------------------------

 
such sale, assignment, sub-participation or transfer; provided, however, that,
(i) a Lenders shall not sell or assign such rights without the prior written
consent of Agent (which consent may not be unreasonably withheld or delayed and
which consent shall not be required in connection with any sale, assignment,
sub-participation or transfer to an affiliate of such Lender or an Approved
Fund) and (ii) prior notice thereof is provided to the Borrowers (except with
respect to sales, assignments or transfers to affiliates of Lender or an
Approved Fund or sub-participations provided that (1) the Borrowers may continue
to deal solely and directly with such Lender until such notice has been
delivered to the Borrowers and (2) the failure of such Lender to notify the
Borrowers of such sale, assignment, sub-participation or transfer shall not
affect the legality, validity or binding effect of such sale, assignment,
sub-participation or transfer which shall be effective on the date such sale,
assignment, sub-participation or transfer is recorded in the Register).
 
(d)           Any Lender may pledge or grant a security interest in its rights
under this Agreement and the Other Financing Agreements to any Person; provided,
however, that such pledge or grant of security interest shall not (A) release
such Lender from any of its obligations hereunder or (B) substitute any such
pledgee or grantee for such Lender as a party hereto unless such Lender complies
with Sections 11.4(b) and 11.4(c) above, as applicable.
 
(e)           Agent shall, on behalf of and acting solely for this purpose as
the non-fiduciary Agent of the Borrowers, maintain a register of the names and
addresses of Lenders and the principal amount (and stated interest thereon) of
their respective Loans or commitments (the “Register”) and Lenders shall advise
Agent accordingly so that Agent can maintain an updated and current Register.
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and Borrowers, Obligors, Agent and Lenders shall treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
Borrowers and any Lender at any reasonable time and from time to time upon
reasonable prior notice.
 
(f)           An obligation under this Agreement or any other Financing
Agreement may be assigned or sold in whole or in part only by registration of
such assignment or sale on the Register. Any assignment or sale of all or part
of such Obligations may be effected only by registration of such assignment or
sale on the Register. Prior to the registration of assignment or sale of any
Obligations, Agent and Borrowers shall treat the Person in whose name such Loan
is registered as the owner thereof for the purpose of receiving all payments
thereon and for all other purposes, notwithstanding notice to the contrary. In
the event that any Lender sells participations in an Obligation, the selling
Lender shall maintain a register on which it enters the name of all participants
in the Obligation (the “Participant Register”) and the principal amount (and
stated interest thereon) of the portion of the Obligation which is the subject
of the participation. An Obligation may be participated in whole or in part only
by registration of such participation on the Participant Register. Any
participation of such Obligation may be effected only by the registration of
such participation on the Participant Register.  Any Participant Register shall
be available for inspection by Borrowers at any reasonable time and from time to
time upon reasonable prior written notice.
 
(g)           The Borrowers agree that each participant shall be entitled to the
benefits of Section 2.5 of this Agreement with respect to its participation in
any portion of the Loans.
 
 
73

--------------------------------------------------------------------------------

 
11.5.           Entire Agreement
 
This Agreement, the other Financing Agreements, any supplements hereto or
thereto, and any instruments or documents delivered or to be delivered in
connection herewith or therewith represents the entire agreement and
understanding concerning the subject matter hereof and thereof between the
parties hereto and thereto, and supersede all other prior written agreements,
understandings, negotiations and discussions, representations, warranties,
commitments, proposals, offers and contracts concerning the subject matter
hereof and thereof, whether oral or written. In the event of any inconsistency
between the terms of this Agreement and any schedule or exhibit hereto, the
terms of this Agreement shall govern.
 
11.6.           Headings
 
The division of this Agreement into Sections and the insertion of headings and a
table of contents are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement.
 
11.7.           Judgment Currency
 
To the extent permitted by applicable law, the obligations of the Borrowers in
respect of any amount due under this Agreement shall, notwithstanding any
payment in any other currency (the “Other Currency”) (whether pursuant to a
judgment or otherwise), be discharged only to the extent of the amount in the
currency in which it is due (the “Agreed Currency”) that Agent may, in
accordance with normal banking procedures, purchase with the sum paid in the
Other Currency (after any premium and costs of exchange) on the Business Day
immediately after the day on which Agent receives the payment. If the amount in
the Agreed Currency that may be so purchased for any reason falls short of the
amount originally due, the Borrowers shall pay all additional amounts, in the
Agreed Currency, as may be necessary to compensate for the shortfall. Any
obligations of the Borrowers not discharged by that payment shall, to the extent
permitted by applicable law, be due as a separate and independent obligation
and, until discharged as provided in this Section, continue in full force and
effect.
 
11.8.           Interpretative Provisions
 
(a)           All terms used herein which are defined in Article 1, Article 8 or
Article 9 of the UCC shall have the meanings given therein unless otherwise
defined in this Agreement.
 
(b)           All financial computations hereunder shall be computed unless
otherwise specifically provided herein, in accordance with GAAP as consistently
applied and using the same method for inventory valuation as used in the
preparation of the financial statements of SMTC Corporation most recently
received by Agent and Agent prior to the Closing Date. Notwithstanding anything
to the contrary contained in GAAP or any interpretations or other pronouncements
by the Financial Accounting Standards Board or otherwise, the term “unqualified
opinion” as used herein to refer to opinions or reports provided by accountants
shall mean an opinion or report that is not only unqualified but also does not
include any explanation, supplemental comment or other comment concerning the
ability of the applicable person to continue as a going concern or the scope of
the audit.
 
 
74

--------------------------------------------------------------------------------

 
(c)           Unless otherwise expressly provided herein, (i) references herein
to any agreement, document or instrument shall be deemed to include all
subsequent amendments, modifications, supplements, extensions, renewals,
restatements or replacements with respect thereto, but only to the extent the
same are not prohibited by the terms hereof or of any other Financing Agreement,
and (ii) references to any statute or regulation are to be construed as
including all statutory and regulatory provisions consolidating, amending,
replacing, recodifying, supplementing or interpreting the statute or regulation.
 
(d)           The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.
 
(e)           This Agreement and other Financing Agreements may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are cumulative and shall
each be performed in accordance with their terms.
 
(f)           This Agreement and the other Financing Agreements are the result
of negotiations among and have been reviewed by counsel to all parties, and are
the products of all parties. Accordingly, this Agreement and the other Financing
Agreements shall not be construed against Agent or Lenders merely because of
Agent’s or Lenders’ involvement in their preparation.
 
11.9.           Counterparts
 
This Agreement or any of the other Financing Agreements may be executed in any
number of counterparts, each of which shall be an original, but all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of this Agreement or any of the other Financing Agreements
by telefacsimile or other electronic transmission shall have the same force and
effect as the delivery of an original executed counterpart of this Agreement or
any of such other Financing Agreements. Any party delivering an executed
counterpart of any such agreement by telefacsimile or other electronic
transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability or binding effect
of such agreement.
 
11.10.           Treatment of Certain Information; Confidentiality
 
The Agent agrees with the Borrowers that it  will use its reasonable efforts to
keep confidential and not to disclose any non-public information supplied to it
and marked as such by the Borrowers in connection with this Agreement, provided
that nothing herein shall limit the disclosure by the Agent of any such
information: (a) to the extent required by statute, rule, regulation or judicial
process or by Canada's or the Agent’s  international commitments, including in
relation to the WTO Subsidies and Countervailing Measures Agreement; (b) to
counsel for the Agent; (c) to bank examiners, auditors, consultants or
accountants; (d) in connection with any litigation relating to this Agreement or
the transactions contemplated hereby to which the Agent or a Lender is a party;
or (e) to proposed participants in, and assigns of, the Agent’s or a Lender’s
rights and benefits hereunder or to successors of the Agent and a Lender.
 
 
75

--------------------------------------------------------------------------------

 
11.11.           Disclosure
 
Notwithstanding anything to the contrary herein, the Borrowers agree to Agent's
disclosure to the public, following the date of this Agreement, of the following
information: the name of each Borrower, Agent financial service provided and
date of related agreement, a general description of the Transactions (including
country) and the amount of Agent support in an approximate dollar range.
 
SECTION 12.                           THE AGENT
 
12.1.           Appointment, Powers and Immunities
 
Each Lender irrevocably designates, appoints and authorizes EDC to act as Agent
hereunder and under the other Financing Agreements with such powers as are
specifically delegated to Agent by the terms of this Agreement and of the other
Financing Agreements, together with such other powers as are reasonably
incidental thereto. and Agent (a) shall have no duties or responsibilities
except those expressly set forth in this Agreement and in the other Financing
Agreements, and shall not by reason of this Agreement or any other Financing
Agreement be a trustee or fiduciary for any Lender; (b) shall not be responsible
to Lenders for any recitals, statements, representations or warranties contained
in this Agreement or in any of the other Financing Agreements, or in any
certificate or other document referred to or provided for in, or received by any
of them under, this Agreement or any other Financing Agreement, or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Financing Agreement or any other document referred
to or provided for herein or therein or for any failure by  a Borrower or any
Obligor or any other Person to perform any of its obligations hereunder or
thereunder; and (c) shall not be responsible to Lenders for any action taken or
omitted to be taken by it hereunder or under any other Financing Agreement or
under any other document or instrument referred to or provided for herein or
therein or in connection herewith or therewith, except for its own bad faith,
gross negligence or willful misconduct as determined by a final judgment of a
court of competent jurisdiction. Agent may employ Agents and attorneys-in-fact
and delegate its obligations hereunder to such Agents and attorneys-in-fact and
shall not be responsible for the negligence or misconduct of any such Agents or
attorneys-in-fact selected by it in good faith. Agent may deem and treat the
payee of any note as the holder thereof for all purposes hereof unless and until
the assignment thereof pursuant to an agreement (if and to the extent permitted
herein) in form and substance satisfactory to it shall have been delivered to
and acknowledged by it.
 
12.2.           Reliance By Agent
 
                                Agent shall be entitled to rely upon any
certification, notice or other communication (including any thereof by
telephone, telecopy, telex, telegram or cable) believed by it to be genuine and
correct and to have been signed or sent by or on behalf of the proper Person or
Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by it. As to any matters not expressly
provided for by this Agreement or any other Financing Agreement, Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
or thereunder in accordance with instructions given by Required Lenders, and
such instructions of Required Lenders and any action taken or failure to act
pursuant thereto shall be binding on all Lenders.
 
 
76

--------------------------------------------------------------------------------

 
12.3.           Events of Default
 
(a)           Agent shall not be deemed to have knowledge or notice of the
occurrence of and continuance of a Default or an Event of Default or other
failure of a condition precedent to the Loans and Letter of Credit
Accommodations hereunder, unless and until it has received written notice from a
Lender, or the Borrowers specifying such Default or Event of Default or any
unfulfilled condition precedent, and stating that such notice is a “Notice of
Default or Failure of Condition”. In the event that Agent receives such a Notice
of Default or Failure of Condition, Agent, as the case may be, shall give prompt
notice thereof to Lenders. Agent shall (subject to Sections 9.2(d) and 12.7)
take such action with respect to any such Default or Event of Default or failure
of condition precedent as it shall be directed by Required Lenders; provided,
that, unless and until Agent shall have received such directions, Agent may (but
shall not be obligated to) take such action, or refrain from taking such action
with respect to or by reasons of such Default, Event of Default or failure of
condition precedent, as it shall deem advisable in the best interest of Lenders.
 
(b)           Except with the prior written consent of Agent, no Lender may
assert or exercise any enforcement right or remedy in respect of the Collateral.
 
12.4.           Agent in its Individual Capacity
 
With respect to the Loans made by EDC and any successor acting as Agent, so long
as EDC shall be a Lender hereunder, it shall have the same rights and powers
hereunder as any other Lender and may exercise the same as though it were not
acting as Agent, and the term “Lender” or “Lenders” shall, unless the context
otherwise indicates, include EDC, as the case may be, in its individual capacity
as Lender hereunder. Each of EDC (and any successor acting as Agent) and its
affiliates may (without having to account therefor to any Lender) lend money to,
make investments in and generally engage in any kind of business with a Borrower
and any Obligor (and any of their respective Subsidiaries or affiliates) as if
it were not acting as Agent, and EDC and its affiliates may accept fees and
other consideration from a Borrower, any Obligor and any of their respective
Subsidiaries and affiliates for services in connection with this Agreement or
otherwise without having to account for the same to Lenders.
 
12.5.           Indemnification
 
                                 Lenders agree to indemnify Agent (to the extent
not reimbursed by the Borrowers hereunder and without limiting any obligations
of the Borrowers hereunder) ratably, in accordance with their pro rata shares of
the Term Loans and commitments, for any and all claims of any kind and nature
whatsoever that may be imposed on, incurred by or asserted against Agent (other
than with respect to Taxes, Excluded Taxes, and Other Taxes, which shall be
governed exclusively by Section 2.5 hereof) arising out of or by reason of any
investigation in or in any way relating to or arising out of this Agreement or
any other Financing Agreement or any other documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby
(including the costs and expenses that Agent is obligated to pay hereunder) or
the enforcement of any of the terms hereof or thereof or of any such other
documents; provided, that, no Lender shall be liable for any of the foregoing to
the extent it arises from the  bad faith, gross negligence or willful misconduct
of the party to be indemnified
 
 
77

--------------------------------------------------------------------------------

 
as determined by a final judgment of a court of competent jurisdiction. The
foregoing indemnity shall survive the payment of the Obligations and the
termination or non-renewal of this Agreement.
 
12.6.           Non-Reliance on Agent and Other Lenders
 
Each Lender agrees that it has, independently and without reliance on Agent or
other Lenders, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of the Borrowers and Obligors and has
made its own decision to enter into this Agreement and that it will,
independently and without reliance upon Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under this Agreement or any of the other Financing Agreements and PNC Financing
Agreements. Agent shall not be required to keep itself informed as to the
performance or observance by the Borrowers or any Obligor of any term or
provision of this Agreement or any of the other Financing Agreements or any
other document referred to or provided for herein or therein or to inspect the
properties or books of the Borrowers or any Obligor. Agent will use reasonable
efforts to provide Lenders with any information received by it from the
Borrowers or any Obligor which is required to be provided to Lenders or deemed
to be requested by Lenders hereunder and with a copy of any Notice of Default or
Failure of Condition received by it from the Borrowers or any Lender; provided,
that, it shall not be liable to any Lender for any failure to do so, except to
the extent that such failure is attributable to its own bad faith, gross
negligence or willful misconduct as determined by a final judgment of a court of
competent jurisdiction.
 
12.7.           Failure to Act
 
Except for action expressly required of Agent hereunder and under the other
Financing Agreements, Agent, as the case may be, shall in all cases be fully
justified in failing or refusing to act hereunder and thereunder unless it shall
receive further assurances to its satisfaction from Lenders of their
indemnification obligations under Section 12.5 hereof against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.
 
                 12.8.           Concerning the Collateral and the Related
Financing Agreements
 
Each Lender authorizes and directs Agent to enter into this Agreement and the
other Financing Agreements. Each Lender agrees that any action taken by Agent in
accordance with the terms of this Agreement or the other Financing Agreements
and the exercise by Agent of its powers set forth therein or herein, together
with such other powers that are reasonably incidental thereto, shall be binding
upon all Lenders.
 
12.9.           Intentionally Deleted.
 
12.10.           Collateral Matters
 
(a)           Intentionally Deleted.
 
 
78

--------------------------------------------------------------------------------

 
(b)           Agent may, at its option, from time to time, at any time on or
after an Event of Default and for so long as the same is continuing, make such
disbursements and advances (“Special Agent Advances”) which Agent, in its sole
discretion, (i) deems necessary or desirable either to preserve or protect the
Collateral or any portion thereof; or (ii) to enhance the likelihood or maximize
the amount of repayment by the Borrowers of the Loans and other Obligations;
provided, that, the aggregate principal amount of the Special Agent Advances
shall not exceed US$2,150,000. Special Agent Advances shall be repayable on
demand and be secured by the Collateral. Special Agent Advances shall not
constitute Loans but shall otherwise constitute Obligations hereunder.
 
(c)           Intentionally Deleted.
 
(d)           Intentionally Deleted.
 
(e)           Agent shall have no obligation whatsoever to any Lender or any
other Person to investigate, confirm or assure that the Collateral exists or is
owned by the applicable Borrower or is cared for, protected or insured or has
been encumbered, or that any particular items of Collateral meet the eligibility
criteria applicable in respect of the Loans hereunder, or whether any particular
reserves are appropriate, or that the liens and security interests granted to
Agent pursuant hereto or any of the Financing Agreements or otherwise have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent in this Agreement or in any of the other Financing
Agreements, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, Agent may act in any manner it may
deem appropriate, in its discretion, given its own interest in the Collateral as
a Lender and that Agent shall have no duty or liability whatsoever to any other
Lender.
 
12.11.           Intercreditor Agreement. THE PARTIES HERETO ACKNOWLEDGE AND
AGREE THAT THE INTERCREDITOR AGREEMENT HAS BEEN EXECUTED BY AND BETWEEN PNC AND
AGENT AND THAT ALL OF THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO ARE
SUBJECT TO THE TERMS, CONDITIONS AND LIMITATIONS SET FORTH IN THE INTERCREDITOR
AGREEMENT TO THE EXTENT SUCH ITNERCREDITOR AGREEMENT IS IN FULL FORCE AND
EFFECT.
 
12.12.           Successor Agent
 
Agent may resign as Agent upon forty-five (45) days’ notice to Lenders and the
Borrowers. If Agent resigns under this Agreement, Required Lenders shall appoint
a successor Agent for Lenders after consultation with the Borrowers. If no
successor Agent is appointed prior to the effective date of the resignation of
Agent, Agent may appoint, after consulting with Lenders and the Borrowers, a
successor Agent. Upon the acceptance by the person so selected of its
appointment as successor Agent hereunder, such successor Agent shall succeed to
all of the rights, powers and duties of the retiring Agent and the term “Agent”
as used herein and in the other Financing Agreements shall mean such successor
Agent and the retiring Agent’s appointment, powers and duties as Agent shall be
terminated. After any retiring Agent’s 
 
 
79

--------------------------------------------------------------------------------

 
resignation hereunder as Agent, the provisions of this Section 12 shall inure to
its benefit as to any actions taken or omitted by it while it was Agent under
this Agreement. If no successor Agent has accepted appointment as Agent by the
date which is forty-five (45) days after the date of a retiring Agent’s notice
of resignation, the retiring Agent’s resignation shall nonetheless thereupon
become effective and Lenders shall perform all of the duties of Agent hereunder
until such time, if any, as Required Lenders appoint a successor Agent as
provided for above.
 
12.13.           Joint and Several
 
The Borrowers hereto declare themselves to be bound jointly and severally with
one another with respect to the fulfillment of all of the obligations, terms and
conditions of this Agreement and hereby renounce their benefits of division and
discussion.
 
12.14.           Successor Agent
 
Agent may resign as Agent upon forty-five (45) days’ notice to Lenders and the
Borrowers. If Agent resigns under this Agreement, Required Lenders shall appoint
a successor Agent for Lenders after received consent from Borrowers, which shall
not be unreasonably withheld, conditioned or delayed. If no successor Agent is
appointed prior to the effective date of the resignation of Agent, Agent may
appoint, after consulting with Lenders and the Borrowers, a successor Agent.
Upon the acceptance by the person so selected of its appointment as successor
Agent hereunder, such successor Agent shall succeed to all of the rights, powers
and duties of the retiring Agent and the term “Agent” as used herein and in the
other Financing Agreements shall mean such successor Agent and the retiring
Agent’s appointment, powers and duties as Agent shall be terminated. After any
retiring Agent’s resignation hereunder as Agent, the provisions of this Section
12 shall inure to its benefit as to any actions taken or omitted by it while it
was Agent under this Agreement. If no successor Agent has accepted appointment
as Agent by the date which is forty-five (45) days after the date of a retiring
Agent’s notice of resignation, the retiring Agent’s resignation shall
nonetheless thereupon become effective and Lenders shall perform all of the
duties of Agent hereunder until such time, if any, as Required Lenders appoint a
successor Agent as provided for above.
 
SECTION 13.                                ACKNOWLEDGEMENT AND RESTATEMENT
 
13.1.           Existing Obligations
 
Each Borrower hereby acknowledges, confirms and agrees that the Borrowers are
indebted to Agent and Lenders for outstanding loans and advances to the
Borrowers under the Second Amended and Restated US Loan Agreement, together with
all interest accrued and accruing thereon (to the extent applicable), and all
fees, costs, expenses and other charges relating thereto, all of which are
unconditionally owing by the Borrowers to Agent and Lender to the extent set
forth in the Second Amended and Restated US Loan Agreement, without offset,
defense or counterclaim of any kind, nature or description whatsoever.
 
13.2.           Amendment and Restatement
 
From the Closing Date, this Agreement is and shall for all purposes be deemed to
be an amendment and restatement of the provisions of the Second Amended and
Restated US
 
 
80

--------------------------------------------------------------------------------

 
Loan Agreement and shall, from the Closing Date supersede all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties relating to the subject matter hereof and entered into prior to the date
of this Agreement, and all Loans outstanding under the Second Amended and
Restated US Loan Agreement shall continue as Loans outstanding under this
Agreement subject to the terms and conditions of this Agreement.  This Agreement
does not constitute a novation of the Second Amended and Restated US Loan
Agreement.  Prior to the Closing Date, the Second Amended and Restated US Loan
Agreement shall continue in full force and effect in accordance with its terms. 
 


 

 
81

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Agent, Lender, and the Borrowers have caused this Agreement
to be duly executed as of the day and year first above written.
 

 
LENDER AND AGENT
 
EXPORT DEVELOPMENT CANADA
 
 
By: /s/ Anne-Marie Gagnon
Name:  Anne-Marie Gagnon
Title:  Asset Manager
 
 
By:___________________                                                      
Name:
Title:
 
Address:
150 Slater Street
Ottawa, ON
K1A 1K3
Attention: Loans Services
Facsimile: (613) 598-2514



 

 
 

--------------------------------------------------------------------------------

 

 
BORROWER
 
SMTC MEX HOLDINGS, INC.
 
By: /s/ Alex Walker
Name:  Alex Walker
Title:  President
 
Address:
 
635 Hood Road
Markham, Ontario
Canada, L3R 4N6
 
Fax No: (905) 479-5326
 
 
SMTC MANUFACTURING
CORPORATION OF MASSACHUSETTS
 
By: /s/ Alex Walker
Name:  Alex Walker
Title:  President
 
Address:
 
635 Hood Road
Markham, Ontario
Canada, L3R 4N6
 
Fax No: (905) 479-5326
 